--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDED AND RESTATED
 
AGREEMENT OF LIMITED PARTNERSHIP
 
OF
 
ESSEX PORTFOLIO, L.P.
 
THE LIMITED PARTNERSHIP INTERESTS REFERRED TO HEREIN HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR, UNLESS IT HAS BEEN CONFIRMED
TO YOU IN WRITING, WITH ANY STATE REGULATORY AGENCY.  THESE LIMITED PARTNERSHIP
INTERESTS MUST BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND, EXCEPT AS SPECIFICALLY PROVIDED IN THIS PARTNERSHIP
AGREEMENT, MAY NOT BE MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
OR OFFERED TO BE SO TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR
SUCH LIMITED PARTNERSHIP INTERESTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE REGULATIONS PROMULGATED PURSUANT THERETO AND ANY APPLICABLE STATE LAW
(UNLESS EXEMPT THEREFROM), AND WITHOUT COMPLIANCE WITH THE REQUIREMENTS SET
FORTH IN THIS PARTNERSHIP AGREEMENT.
 
NO STATE OR FEDERAL SECURITY COMMISSIONERS OR STATE OR FEDERAL REGULATORY
AGENCIES HAVE PASSED UPON THE VALUE OF THE SECURITIES, NOR HAVE THEY APPROVED OR
DISAPPROVED THE OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
*  *  *  *  *  *  *  *  *  *  *  *  *

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
Page
 
 
ARTICLE I DEFINITIONS, ETC.
2
 
 
 
1.1
Definitions
2
1.2
Exhibit, Etc.
23
 
 
ARTICLE II ORGANIZATION
23
 
 
 
2.1
Continuation of the Partnership
23
2.2
Name
23
2.3
Character of the Business
24
2.4
Location of the Principal Place of Business
24
2.5
Agent for Service of Process
24
2.6
Certificates of Ownership
24
 
 
ARTICLE III TERM
25
 
 
 
3.1
Commencement
25
3.2
Termination
25
 
 
ARTICLE IV CONTRIBUTIONS TO CAPITAL
25
 
 
 
4.1
General Partner Capital Contribution
25
4.2
Limited Partner Capital Contributions
25
4.3
Issuances of Additional Partnership Interests
25
4.4
Options
26
4.5
Contribution of Proceeds of Issuance of Shares of Common Stock and Preferred
Stock
27
4.6
Admission of Additional Limited Partners
27
4.7
No Third Party Beneficiary
29
4.8
No Interest; No Return
29
 
 
ARTICLE V [INTENTIONALLY OMITTED]
29
 
 
ARTICLE VI ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS
29
 
 
 
6.1
Allocations
29
6.2
Distributions
29
6.3
Withholding
31
6.4
Books of Account
31
6.5
Reports
31
6.6
Audits
32
6.7
Tax Elections and Returns
32
6.8
Tax Matters Partner
32
 
 
ARTICLE VII RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER
33
 
 
 
7.1
Expenditures by Partnership
33
7.2
Powers and Duties of General Partner
33
7.3
Major Decisions
36
7.4
Actions with Respect to Certain Documents
37



ii

--------------------------------------------------------------------------------

7.5
General Partner Participation
37
7.6
Proscriptions
37
7.7
Additional Limited Partners
37
7.8
Title Holder
38
7.9
Compensation of the General Partner
38
7.10
Waiver and Indemnification
38
7.11
Contracts With Controlled Entities
38
7.12
Operation in Accordance with REIT Requirements
39
 
 
ARTICLE VIII DISSOLUTION, LIQUIDATION AND WINDING-UP
39
 
 
 
8.1
Liquidating Events
39
8.2
Accounting
39
8.3
Distribution on Dissolution
40
8.4
Timing Requirements
40
8.5
Sale of Partnership Assets
40
8.6
Distributions in Kind
41
8.7
Documentation of Liquidation
41
8.8
Liability of the Liquidating Trustee
41
 
 
ARTICLE IX TRANSFER OF PARTNERSHIP INTERESTS
42
 
 
 
9.1
General Partner Transfer
42
9.2
Transfers by Limited Partners
42
9.3
Certain Transfers Prohibited
44
9.4
Additional Restrictions on Transfer
46
 
 
ARTICLE X RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
46
 
 
 
10.1
No Participation in Management
46
10.2
Bankruptcy of a Limited Partner and Certain Other Events
46
10.3
No Withdrawal
46
10.4
Duties and Conflicts
47
10.5
[Intentionally Omitted]
47
10.6
[Intentionally Omitted]
47
10.7
[Intentionally Omitted]
47
10.8
Conversion Upon Death
47
10.9
Rights of Series Z Incentive Units
48
10.10
Conversion and Redemption of Series Z-1 Incentive Units
48
 
 
ARTICLE XI GRANT OF RIGHTS TO LIMITED PARTNERS
53
 
 
 
11.1
Grant of Rights
53
11.2
Terms of Rights
53
 
 
ARTICLE XII ARBITRATION OF DISPUTES
54
 
 
 
12.1
Arbitration
54
12.2
Procedures
54
12.3
Binding Character
55
12.4
Exclusivity
55
12.5
No Alteration of Agreement
55

iii

--------------------------------------------------------------------------------

12.6
Acknowledgment
56
 
ARTICLE XIII GENERAL PROVISIONS
56
 
13.1
Notices
56
13.2
Successors
56
13.3
Effect and Interpretation
56
13.4
Counterparts
57
13.5
Partners Not Agents
57
13.6
Entire Understanding; Etc
57
13.7
Amendments
57
13.8
Severability
59
13.9
Trust Provision
59
13.10
Pronouns and Headings
59
13.11
Assurances
59
13.12
Tax Consequences
59
13.13
Securities Representations
60
13.14
Power of Attorney
60



EXHIBITS
 
EXHIBIT A
–
PARTNERSHIP UNITS
EXHIBIT B
–
INTENTIONALLY OMITTED
EXHIBIT C
–
INTENTIONALLY OMITTED
EXHIBIT D
–
INTENTIONALLY OMITTED
EXHIBIT E
–
ALLOCATIONS
EXHIBIT F
–
INTENTIONALLY OMITTED
EXHIBIT G
–
INTENTIONALLY OMITTED
EXHIBIT H
–
INTENTIONALLY OMITTED
EXHIBIT I
–
RIGHTS TERMS
EXHIBIT J
–
INTENTIONALLY OMITTED
EXHIBIT K
–
INTENTIONALLY OMITTED
EXHIBIT L
–
INTENTIONALLY OMITTED
EXHIBIT M
–
ADDRESSES OF PARTNERS
EXHIBIT N
–
INTENTIONALLY OMITTED
EXHIBIT O
–
INTENTIONALLY OMITTED
EXHIBIT P
–
INTENTIONALLY OMITTED
EXHIBIT Q
–
INTENTIONALLY OMITTED
EXHIBIT R
–
LIST OF SERIES Z-1 UNITHOLDERS
EXHIBIT S
–
SERIES Z-1 TARGET FFO AMOUNTS
EXHIBIT T
–
DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES, RESTRICTIONS, QUALIFICATIONS AND
LIMITATIONS OF THE LTIP UNITS
EXHIBIT U
–
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO COMMON UNITS
EXHIBIT V
–
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP UNITS INTO COMMON
UNITS



iv

--------------------------------------------------------------------------------

SCHEDULES
 
SCHEDULE 1
–
EXERCISE NOTICE
SCHEDULE 2
–
ELECTION NOTICE

v

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
 
AGREEMENT OF LIMITED PARTNERSHIP
OF
ESSEX PORTFOLIO, L.P.


THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, is made and
entered into as of the 10th day of December, 2013, by the undersigned parties.


W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Agreement of Limited Partnership of ESX
Partners, L.P., entered into as of March 15, 1994, as amended by that certain
First Amendment to Agreement of Limited Partnership dated as of April 15, 1994
(such Agreement of Limited Partnership, as so amended, the “Original
Agreement”), the parties to the Original Agreement formed Essex Portfolio, L.P.,
a California limited partnership (the “Partnership”), originally known as ESX
Partners, L.P.;


WHEREAS, the Original Agreement was amended and restated as of September 30,
1997 (the “First Amended and Restated Agreement”) pursuant to the terms thereof,
which was subsequently amended by that certain First Amendment to the First
Amended and Restated Agreement dated February 6, 1998; that certain Second
Amendment to the First Amended and Restated Agreement dated April 20, 1998; that
certain Third Amendment to the First Amended and Restated Agreement dated
November 24, 1998; that certain Fourth Amendment to the First Amended and
Restated Agreement dated July 28, 1999; that certain Fifth Amendment to the
First Amended and Restated Agreement dated September 3, 1999; that certain Sixth
Amendment to the First Amended and Restated Agreement dated June 28, 2001; that
certain Seventh Amendment to the First Amended and Restated Agreement dated June
26, 2003; that certain Eighth Amendment to the First Amended and Restated
Agreement dated September 23, 2003; that certain Ninth Amendment to the First
Amended and Restated Agreement dated January 8, 2004; that certain Tenth
Amendment to the First Amended and Restated Agreement dated January 8, 2004;
that certain Eleventh Amendment to the First Amended and Restated Agreement
dated March 29, 2004; that certain Twelfth Amendment to the First Amended and
Restated Agreement dated July 26, 2006; that certain Thirteenth Amendment to the
First Amended and Restated Agreement dated October 26, 2006, that certain
Fourteenth Amendment to the First Amended and restated Agreement dated December
26, 2007, that certain Fifteenth First Amendment to the Amended and Restated
Agreement dated February 26, 2008, and that certain Sixteenth Amendment to the
First Amended and Restated Agreement dated April 7, 2009;


WHEREAS, the First Amended and Restated Agreement was amended and restated as of
May 27, 2009 (the “Second Amended and Restated Agreement”) pursuant to the terms
thereof, which was subsequently amended by that certain First Amendment to the
Second Amended and Restated Agreement dated December 23, 2009; that certain
Second Amendment to the Second Amended and Restated Agreement dated April 13,
2011; that certain Third Amendment to the Second Amended and Restated Agreement
dated December 4, 2012 (collectively, the “Amendments”);

--------------------------------------------------------------------------------

WHEREAS, Essex Property Trust, Inc., a Maryland corporation, as the General
Partner of the Partnership, hereby desires to further amend the Second Amended
and Restated Agreement in order to establish the terms of a new series of
Partnership Units designated as LTIP Units to be issued from time to time
pursuant to Section 4.3(a) hereof and make certain other amendments to the
Second Amended and Restated Agreement;


WHEREAS, the General Partner hereby desires to incorporate into this Agreement
the Amendments, which are still in force and effect, together with the
additional amendments to be made in order to establish the terms of the LTIP
Units and to make other desired changes to the Second Amended and Restated
Agreement, and thereby amend, restate and supersede the Second Amended and
Restated Agreement and all the Amendments in their entirety, pursuant to the
terms and conditions hereof; and


WHEREAS, a Majority-in-Interest of the Limited Partners have consented to the
amendments and terms and conditions set forth herein for all purposes under
Section 13.7.


NOW, THEREFORE, pursuant to Section 13.7(a) and (b) of the Second Amended and
Restated Agreement, the General Partner hereby amends and restates the
Partnership Agreement in its entirety as follows:


ARTICLE I
DEFINITIONS, ETC.

 
1.1                 Definitions.  Except as otherwise herein expressly provided,
the following terms and phrases shall have the meanings set forth below:


“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership to
audit the books and records of the Partnership and to prepare statements and
reports in connection therewith.


“Acquisition Cost” shall mean (i) in the case of Contributed Property acquired
by the General Partner in exchange for shares of Common Stock, the Current Per
Share Market Price as of the closing date on which the General Partner acquired
such Contributed Property multiplied by the number of shares of Common Stock
issued in the acquisition, or (ii) in the case of Contributed Property acquired
by the General Partner for consideration other than Common Stock, the amount of
such consideration plus, in either case, any costs and expenses incurred by the
General Partner in connection with such acquisition or contribution; provided,
however, that in the event the Acquisition Cost of Contributed Property is
financed by any borrowings by the General Partner, the Partnership shall assume
any such obligations of the General Partner concurrently with the contribution
of such property to the Partnership or, if impossible, shall obligate itself to
the General Partner in an amount and on terms equal to such obligations, and the
Acquisition Cost shall be reduced by the amount of such obligations.
2

--------------------------------------------------------------------------------

“Act” shall mean the California Uniform Limited Partnership Act of 2008,
California Corporations Code Sections 15900-15912.07, as the same may hereafter
be amended from time to time.


“Actual FFO” shall mean with respect to any fiscal period “funds from
operations” of the General Partner as determined with respect to such fiscal
period by the Board of Directors of the General Partner using a consistently
applied methodology that conforms with the standards for computation of “funds
from operations” established by the National Association of Real Estate
Investment Trusts, Inc. (or successor organizations) from time to time; it being
understood that, to the extent that the General Partner discloses “funds from
operations” for any fiscal period in any of its periodic reports publicly filed
with the SEC, Actual FFO for such fiscal period for the purposes of this
Agreement will conform to such publicly disclosed “funds from operations.”


“Actual FFO Per Share” shall mean with respect to any fiscal period the Actual
FFO for such period divided by the number of Common Equivalent Shares.


“Additional Limited Partner” shall have the meaning set forth in Section 4.3(a)
hereof.


“Additional Units” shall have the meaning set forth in Section 4.3(a) hereof.


“Adjusted Capital Account Deficit” shall mean, with respect to any Partner for
any Fiscal Year or other period, the deficit balance, if any, in such Partner’s
Capital Account as of the end of such Fiscal Year or other period, after
increasing such Capital Account by any amounts that such Partner is obligated to
restore pursuant to any provision of this Agreement, is treated as obligated to
restore pursuant to Regulation Section 1.704-1(b)(2)(ii)(c), or is deemed
obligated to restore pursuant to the penultimate sentences of Regulation Section
1.704-2(g)(1) and Regulation Section 1.704-2(i)(5), and reducing such Capital
Account by any amounts described in Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6).


“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership and EWIP or any other Investment
Entity, (ii) those administrative costs and expenses of the General Partner,
including salaries paid to officers of the General Partner, and accounting and
legal expenses undertaken by the General Partner on behalf or for the benefit of
the Partnership, and (iii) to the extent not included in clause (ii) above, REIT
Expenses, provided that Administrative Expenses shall not include Initial
Offering Expenses or costs and expenses incurred subsequent to the Completion of
the Offering relating to any offer or registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including underwriting discounts and selling commissions applicable to any such
offer of securities.


“Affiliate” shall mean, with respect to any Partner (or as to any other person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement), (i) any member of the Immediate Family of such Partner; (ii)
any trustee or beneficiary of a Partner; (iii) any legal representative,
successor, or assignee of any Person referred to in the preceding clauses (i)
and (ii); (iv) any trustee for the benefit of any Person referred to in the
preceding clauses (i) through (iii); or (v) any Entity which directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, any Person referred to in the preceding clauses (i)
through (iv).
3

--------------------------------------------------------------------------------

“Agreement” or the “Partnership Agreement” shall mean this Third Amended and
Restated Agreement of Limited Partnership, as originally executed and as
hereafter amended, modified, supplemented or restated from time to time, as the
context requires.


“Arbitration Rules” shall have the meaning set forth in Section 12.1 hereof.


“Articles Supplementary” shall mean any Articles Supplementary executed by the
General Partner, and filed with the Department, as the same may be amended,
modified, supplemented or replaced, and pursuant to which shares of Preferred
Stock were issued and/or in the future may be issued.


“Assignee” shall mean a Person to whom one or more Partnership Units have been
transferred, but who has not become a Substituted Limited Partner.


“Available Cash” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.”  For
purposes hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period, (x) including (i) Net Sale
Proceeds and Net Financing Proceeds and (ii) any amounts held as reserves as of
the last day of such period which the General Partner reasonably deems to be in
excess of necessary reserves as determined below, and (y) excluding Capital
Contributions.  The term “Expenditures” means the sum of (a) all cash expenses
of the Partnership for such period, (b) the amount of all payments of principal
and interest on account of any indebtedness of the Partnership including
payments of principal and interest on account of General Partner Loans, or
amounts due on such indebtedness during such period, and (c) such additional
cash reserves as of the last day of such period as the General Partner deems
necessary for any capital or operating expenditure permitted hereunder, but
excluding all amounts payable under the clauses (a), (b) and (c) above with the
proceeds of Capital Contributions.


“Bankruptcy” shall mean, with respect to any Partner, (i) the commencement by
such Partner of any proceeding seeking relief under any provision or chapter of
the federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization, (ii) an adjudication that such Partner
is insolvent or bankrupt; (iii) the entry of an order for relief under the
federal Bankruptcy Code with respect to such Partner, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Partner, unless such petition and the case or proceeding initiated thereby are
dismissed within ninety (90) days from the date of such filing, (v) the filing
of an answer by such Partner admitting the allegations of any such petition,
(vi) the appointment of a trustee, receiver or custodian for all or
substantially all of the assets of such Partner unless such appointment is
vacated or dismissed within ninety (90) days from the date of such appointment
but not less than five (5) days before the proposed sale of any assets of such
Partner, (vii) the insolvency of such Partner or the execution by such Partner
of a general assignment for the benefit of creditors, (viii) the failure of such
Partner to pay its debts as they mature, (ix) the levy, attachment, execution or
other seizure of substantially all of the assets of such Partner where such
seizure is not discharged within thirty (30) days thereafter, or (x) the
admission by such Partner in writing of its inability to pay its debts as they
mature or that it is generally not paying its debts as they become due.
4

--------------------------------------------------------------------------------

“Beneficially Own” shall have the meaning set forth in attached Exhibit I.


“Book-Up Target” for an LTIP Unit means (i) initially, the Target Balance on the
date such LTIP Unit was granted and (ii) thereafter, the remaining amount, if
any, required to be allocated to such LTIP Unit for the Economic Capital Account
Balance of the holder of such LTIP Unit, to the extent attributable to such LTIP
Unit, to be equal to the Target Balance as determined from time to time.


“Capital Account” shall have the meaning set forth in subsection 2(c) of Exhibit
E.


“Capital Commitment” shall mean, with respect to Series Z-1 Incentive Units, a
commitment by a Series Z-1 Partner to pay to the Partnership the amount of $1.00
for each such Unit that is issued to the Series Z-1 Partner.


“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Partnership Interest held by
such Partner (net of liabilities secured by such property that the Partnership
is considered to assume or take subject to under Section 752 of the Code). 
Gross Asset Value shall be calculated as provided herein.


“Cash Amount” shall mean the amount of cash equal to the product of the Closing
Price (calculated, in the case of the exercise of Rights, on the date on which
the Exercise Notice is delivered to the General Partner) multiplied by the
Common Stock Amount.


“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the California Secretary of State, as
it may be amended from time to time in accordance with the terms of this
Agreement and the Act.


“Change in Control” shall mean the earliest to occur of any of the following
events:


(i)             any “person,” as such term is used in the Exchange Act (other
than any trustee, fiduciary or other person or entity holding securities under
any employee benefit plan or trust of any of the General Partner or any of its
subsidiaries or affiliates), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Exchange Act) of such person,
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the General Partner
representing thirty percent (30%) or more of the combined voting power of the
General Partner’s then outstanding securities having the right to vote in an
election of the General Partner’s Board of Directors (for purposes of this
definition, “Voting Securities”) (other than as a result of an acquisition of
securities directly from the General Partner).  Notwithstanding the foregoing, a
“Change in Control” shall not be deemed to have occurred for purposes of this
clause (i) solely as the result of an acquisition of securities by the General
Partner which, by reducing the number of shares of Voting Securities
outstanding, increases the proportionate number of shares of Voting Securities
beneficially owned by any person (as defined in the foregoing clause) to thirty
percent (30%) or more of the combined voting power of all then outstanding
Voting Securities; provided, however, that if such person shall thereafter
become the beneficial owner of any additional shares of Voting Securities (other
than pursuant to a stock split, stock dividend, or similar transaction or as a
result of an acquisition of securities directly from the General Partner) and
immediately thereafter beneficially owns thirty percent (30%) or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of this clause (i).
5

--------------------------------------------------------------------------------

(ii)            the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the General Partner or the occurrence of any
other event (including without limitation a tender or exchange offer), the
result of which is that the “beneficial owners” (as such term is defined in Rule
13d-3 of the Exchange Act) of the Voting Securities of the General Partner
before the merger, reorganization, consolidation or other transaction are not
the “beneficial owners”, directly or indirectly, of a majority of the voting
power of the surviving or resulting entity upon completion of such merger,
reorganization, consolidation or other transaction;


(iii)          the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the Partnership, unless the General Partner
immediately prior to such merger, reorganization or consolidation remains the
sole general partner of the Partnership after such merger;


(iv)         the moment immediately prior to the consummation of a change
(whether by removal, withdrawal, transfer or otherwise) in the general partner
of the Partnership;


(v)            persons who, as of June 1, 2001, constitute the General Partner’s
Board of Directors (for purpose of this definition, the “Incumbent Directors”)
cease for any reason, including, without limitation, as a result of a tender or
exchange offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board of Directors of the General Partner (rounded up to
the next whole number), provided that any person becoming a director of the
General Partner subsequent to such date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by a vote of a majority of the Incumbent Directors; provided,
however, that any person whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of
members of the Board of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” other than the Board of
Directors, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or


(vi)         the moment immediately prior to the consummation of a sale of all
or substantially all of the assets of the General Partner and/or the
Partnership.
6

--------------------------------------------------------------------------------

“Closing Price” on any date shall mean the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported in
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotations System or, if such system is no
longer in use, the principal other automated quotations system that may then be
in use or, if the Common Stock is not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Common Stock as such person is selected from
time to time by the Board of Directors of the General Partner.  In the event
that the Common Stock Amount includes additional rights that a holder of shares
of Common Stock would be entitled to receive and if the value of such additional
rights is not included in the Closing Price, then the value of such additional
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers in its reasonable
judgment appropriate, and such amount shall be added to the Closing Price.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Common Equivalent Shares” shall mean the total number of shares of Common Stock
outstanding on a fully diluted basis, calculated in a manner consistent with the
manner used by the General Partner for reporting diluted earnings or loss per
share under generally accepted accounting principles, it being understood that,
to the extent that the General Partner discloses diluted earnings or loss per
share in any of its periodic reports publicly filed with the SEC, Common
Equivalent Shares for such period for the purposes of this Agreement shall be
calculated in a manner consistent with such public disclosure.


“Common Stock” shall mean the shares of the common stock, par value $.0001 per
share, of Essex Property Trust, Inc.


“Common Stock Amount” shall mean the number of shares of Common Stock equal to
the product of the number of Partnership Units offered for conversion by an
Exercising Partner, multiplied by the Conversion Factor; provided, however, that
in the event the General Partner issues to all holders of Common Stock rights,
options, warrants or convertible or exchangeable securities entitling the
shareholders to subscribe for or purchase additional Common Stock, or any other
securities or property of the General Partner, the value of which is not
included in the first sentence of the definition of Closing Price of the shares
of Common Stock (collectively, “additional rights”), then the Common Stock
Amount shall also include such additional rights that a holder of that number of
shares of Common Stock would be entitled to receive.


“Common Tenancies” shall mean, collectively, the Pathways Common Tenancy and the
Oak Pointe Common Tenancy.


“Common Unit” shall mean a Partnership Unit representing an interest in the
Partnership, other than a Series G Preferred Interest, Series H Preferred
Interest, Series Z-1 Incentive Unit, LTIP Unit or any other Preferred Interest
or Preferred Partnership Units.
7

--------------------------------------------------------------------------------

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the General Partner or, if no such committee exists, the full Board
of Directors of the General Partner.


“Completion of the Offering” shall mean the closing of the sale of Common Stock
in the Offering, which was completed on June 13, 1994.


“Consent of the Limited Partners” means the written consent of a
Majority-In-Interest of the Limited Partners, which consent shall be obtained
prior to the taking of any action for which it is required by this Agreement and
may be given or withheld by a Majority-In-Interest of the Limited Partners,
unless otherwise expressly provided herein, in their sole and absolute
discretion.


“Contributed Interests” shall mean, with respect to each Limited Partner, the
undivided ownership interests in the Existing Properties contributed to the
Partnership by such Limited Partner; the undivided ownership interests in the
assets of the Existing Partnerships that are tenants-in-common in the Common
Tenancies; and the partnership interests in the Washington Partnerships
contributed to the Partnership by such Limited Partner, all as set forth
opposite such Limited Partner’s name on Exhibit B attached to the Original
Agreement; provided that the term Contributed Interests shall not include the
Plumtree Property or the Wharfside Property.


“Contributed Property” shall have the meaning set forth in the definition of
Gross Asset Value.


“Contribution Agreement” shall mean that certain Contribution Agreement entered
into as of March 15, 1994 between the Partnership and the original Partners in
the Partnership.


“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
Entity.  In the case of a limited partnership, the sole general partner, all of
the general partners to the extent each has equal management control and
authority, or the managing general partner or managing general partners thereof
shall be deemed to have control of such partnership and, in the case of a trust,
any trustee thereof or any Person having the right to select any such trustee
shall be deemed to have control of such trust.


“Controlled Entity” shall mean, with respect to any Limited Partner or Person,
any Entity which directly or indirectly Controls, is Controlled by, or is under
common Control with, such Limited Partner or Person.


“Conversion Factor” shall mean 1.0, provided that in the event that the General
Partner (i) pays a dividend on its outstanding shares of Common Stock in shares
of Common Stock or makes a distribution to all holders of its outstanding Common
Stock in shares of Common Stock, (ii) subdivides its outstanding shares of
Common Stock, or (iii) combines its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, the Conversion Factor shall be
adjusted by multiplying the Conversion Factor by a fraction, the numerator of
which shall be the number of shares of Common Stock issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination occurred as of such time), and the denominator of which shall be the
actual number of shares of Common Stock (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination.  Any adjustment to the Conversion
Factor shall become effective immediately after the record date for such event
in the case of a dividend or distribution or the effective date in the case of a
subdivision or combination.  Notwithstanding the foregoing, the Conversion
Factor shall not be adjusted in connection with the events described above if,
in connection with such event, the Partnership makes a distribution per Common
Unit of an equivalent number of Common Units and/or shares of Common Stock or
effects an equivalent subdivision or combination of all outstanding Common
Units, as applicable.
8

--------------------------------------------------------------------------------

“Current Per Share Market Price” on any date shall mean the average of the
Closing Price for the five (5) consecutive Trading Days ending on such date.


“Demand Notice” shall have the meaning set forth in Section 12.2 hereof.


“Department” shall mean the Maryland State Department of Assessments and
Taxation.


“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for Federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.


“Economic Capital Account Balance” with respect to a Partner means an amount
equal to its Capital Account balance, plus the amount of its share of any
Partner Nonrecourse Debt Minimum Gain and/or Partnership Minimum Gain.


“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).


“EWIP” shall mean Essex Washington Interest Partners, a California general
partnership, the sole partners of which shall be the General Partner and the
Partnership.


“Exchange Act”  shall mean the Securities Exchange Act of 1934, as amended.


“Exercise Notice” shall have the meaning set forth in affected Exhibit I.


“Exercising Partner” shall have the meaning set forth in attached Exhibit I.


“Existing Partnerships” shall mean those seventeen (17) partnerships listed on
Exhibit C attached to the Original Agreement.
9

--------------------------------------------------------------------------------

“Existing Properties” shall mean those certain 12 multi-family residential
properties and 6 commercial properties owned entirely by the Existing
Partnerships immediately prior to the Completion of the Offering, the ground
lessee’s interest in that certain Property commonly known as 777 California
Avenue, Palo Alto, California, and an approximate 69.3% tenancy-in-common
interest in that certain property commonly known as the Pathways Apartments,
Long Beach, California.


“Fiscal Year” shall mean the fiscal year of the Partnership.


“General Partner” shall mean Essex Property Trust, Inc., a Maryland corporation,
its duly admitted successors and assigns and any other Person who is a general
partner of the Partnership at the time of reference thereto.


“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for Federal income tax purposes, except as follows:


1.            the initial Gross Asset Value of (i) in the case of the assets
contributed by each Limited Partner to the Partnership as of the Completion of
the Offering, the value of such assets at the time of such contribution as was
established pursuant to the Original Agreement, and (ii) in the case of any
other asset thereafter contributed by a Partner (other than money) (“Contributed
Property”), the fair market value of such Contributed Property as reasonably
determined by the General Partner using such reasonable method of valuation as
the General Partner may adopt; provided, however, that the fair market value of
any Contributed Property contributed by the General Partner shall be the
Acquisition Cost of such Contributed Property;


2.            if the General Partner reasonably determines that an adjustment is
necessary or appropriate to reflect or give effect to the intended relative
economic interests of the Partners, the Gross Asset Values of all Partnership
assets shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the General Partner, as of the following times:


a)             a Capital Contribution (other than a de minimis Capital
Contribution) to the Partnership by the General Partner or a new or existing
Limited Partner as consideration for Partnership Units;


b)             the distribution by the Partnership to a Partner of more than a
de minimis amount of Partnership property as consideration for the redemption of
Partnership Units;


c)             the award or issuance by the Partnership of Partnership Units
pursuant to a compensation program;


d)             the liquidation of the Partnership within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations; and


e)             any other time permitted under Section 1.704-1(b)(2)(iv)(f) of
the Regulations;
10

--------------------------------------------------------------------------------

3.                    the Gross Asset Values of Partnership assets distributed
to any Partner shall be the gross fair market values of such assets (taking
Section 7701(g) of the Code into account) as reasonably determined by the
General Partner as of the date of distribution; and


4.                    the Gross Asset Values of Partnership assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Section 734(b) or 743(b) of the Code, but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations (see
attached Exhibit E); provided, however, that Gross Asset Values shall not be
adjusted pursuant to this paragraph to the extent that the General Partner
reasonably determines that an adjustment pursuant to paragraph 2 above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph 4.
 
At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Operating Income, Net Operating Loss, Net Property Gain and Net Property
Loss.


“Gross Offering Proceeds” shall mean the amount equal to the product of the
Initial Price of the Common Stock multiplied by the number of shares of Common
Stock outstanding as of the Completion of the Offering.


“Hart-Scott Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.


“Immediate Family” shall mean, with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.


“Initial Offering Expenses” shall mean (i) costs and expenses incurred prior to,
at or substantially concurrent with the Completion of the Offering relating to
the formation of the General Partner, including taxes, fees and assessments
associated therewith, and (ii) costs and expenses incurred prior to, at or
substantially concurrent with the Completion of the Offering relating to any
offer or registration of securities by the General Partner and all statements,
reports, fees and expenses incidental thereto, including underwriting discounts
and selling commissions applicable to any such offer of securities.


“Initial Price of the Common Stock” shall mean the initial public offering price
of the Common Stock.


“Investment Entities” shall have the meaning set forth in Section 7.5 hereof.


“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.
11

--------------------------------------------------------------------------------



“Limited Partners” shall mean those Persons listed under the heading “Limited
Partners” on the signature page to the First Amended and Restated Agreement or
the Second Amended and Restated Agreement in their respective capacities as
limited partners of the Partnership and any Person who subsequently became a
limited partner of the Partnership pursuant to the provisions of the First
Amended and Restated Agreement or the Second Amended and Restated Agreement, in
each case as amended, or of this Agreement, their permitted successors or
assigns as a limited partner hereof, or any Person who, at the time of reference
thereto, is a limited partner of the Partnership.


“Liquidating Event” shall have the meaning set forth in Section 8.1 hereof.


“Liquidating Trustee” shall mean such Person as is selected as the Liquidating
Trustee hereunder by the General Partner, which Person may include an Affiliate
of the General Partner, provided such Liquidating Trustee agrees in writing to
be bound by the terms of this Agreement.  The Liquidating Trustee shall be
empowered to give and receive notices, reports and payments in connection with
the dissolution, liquidation and/or winding-up of the Partnership and shall hold
and exercise such other rights and powers as are necessary or required to permit
all parties to deal with the Liquidating Trustee in connection with the
dissolution, liquidation and/or winding-up of the Partnership.


“LTIP Unit” shall mean a Partnership Unit which is designated as an LTIP Unit
having the rights, powers, privileges, restrictions, qualifications and
limitations set forth in Exhibit T hereof and elsewhere in this Agreement in
respect of the LTIP Unit.


“LTIP Unit Sharing Percentage” means, with respect to an LTIP Unit, ten percent
(10%) or such other percentage designated as the LTIP Unit Sharing Percentage
for such LTIP Unit as set forth in the documentation pursuant to which such LTIP
Unit is granted.  The LTIP Unit Sharing Percentage with respect to any LTIP Unit
may increase (up to one hundred percent (100%)) at times and upon such
conditions as may be set forth in the documentation pursuant to which such LTIP
Unit is granted.


“M&M” shall mean The Marcus & Millichap Company, a California corporation.


“M&M Option Agreement” shall mean that certain agreement entered into between
M&M, M&M REIBC and the General Partner pursuant to which M&M obtained at the
Completion of the Offering certain options to purchase Common Stock and M&M
REIBC provides certain transaction and trend information to the General Partner.


“M&M REIBC” shall mean Marcus & Millichap Real Estate Investment Brokerage
Company, a California corporation.


“Major Decisions” shall have the meaning set forth in Section 7.3 hereof.


“Majority-In-Interest of the Limited Partners” shall mean Limited Partner(s) who
hold in the aggregate more than fifty percent (50%) of the Percentage Interests
then allocable to and held by the Limited Partners, as a class.


“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership (whether or not secured), after deduction of all
costs and expenses incurred by the Partnership in connection with such
borrowing, and after deduction of that portion of such proceeds used to repay
any other indebtedness of the Partnership, or any interest or premium thereon.
12

--------------------------------------------------------------------------------

“Net Operating Income” shall mean, for any fiscal year or portion thereof, the
excess of the items of income and gain over the items of deduction and loss, in
each case as determined for purposes of maintaining Capital Accounts as set
forth in subsection 2(c) of Exhibit E, but excluding, in each case, items of
gain or loss realized in connection with the sale or disposition of real
property and other capital assets.


“Net Operating Loss” shall mean, for any fiscal year or portion thereof, the
excess of the items of deduction and loss over the items of income and gain, in
each case as determined for purposes of maintaining Capital Accounts as set
forth in subsection 2(c) of Exhibit E, but excluding, in each case, items of
gain or loss realized in connection with the sale or disposition of real
property and other capital assets.


“Net Property Gain” shall mean, for any fiscal year or portion thereof, the
excess of gains realized from the sale or disposition of real property and other
capital assets over the losses realized in connection with the sale or
disposition of real property and other capital assets, in each case as
determined for purposes of maintaining Capital Accounts as set forth in
subsection 2(c) of Exhibit E (and, for the avoidance of doubt, including any
upward and/or downward adjustments to Gross Asset Values in connection with a
“book-up” of Capital Accounts described in such subsection).


“Net Property Loss” shall mean, for any fiscal year or portion thereof, the
excess of losses realized from the sale or disposition of real property and
other capital assets over the gains realized in connection with the sale or
disposition of real property and other capital assets, in each case as
determined for purposes of maintaining Capital Accounts as set forth in
subsection 2(c) of Exhibit E (and, for the avoidance of doubt, including any
upward and/or downward adjustments to Gross Asset Values in connection with a
“book-up” of Capital Accounts described in such subsection).


“Net Sale Proceeds” means the cash proceeds received by the Partnership in
connection with a sale of any asset by or on behalf of the Partnership after
deduction of any costs or expenses incurred by the Partnership, or payable
specifically out of the proceeds of such sale (including, without limitation,
any repayment of any indebtedness required to be repaid as a result of such sale
or which the General Partner elects to repay out of the proceeds of such sale,
together with accrued interest and premium, if any, thereon and any sales
commissions or other costs and expenses due and payable to any Person in
connection with a sale, including to a Partner or its Affiliates).


“New Securities” shall have the meaning set forth in Section 4.3(c).


“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.


“Oak Pointe Common Tenancy” shall mean the owner of that certain improved real
property located in Pacifica, California, and commonly known as the Oak Pointe
Apartments.
13

--------------------------------------------------------------------------------

“Offering” shall have the meaning set forth in the Registration Statement.


“Option” shall mean an option to purchase Common Stock granted under any Stock
Incentive Plan or under the M&M Option Agreement.


“Ownership Limit” shall have the meaning set forth in attached Exhibit I.


“Partner Nonrecourse Debt” shall have the meaning set forth in Section
1.704-2(b)(4) of the Regulations.


“Partner Nonrecourse Debt Minimum Gain” shall mean “partner nonrecourse debt
minimum gain” as determined in accordance with Regulation Section 1.704-2(i)(2).


“Partner Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.


“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.


“Partnership” shall mean the limited partnership formed pursuant to the Original
Agreement and hereby constituted, as such limited partnership may from time to
time be constituted.


“Partnership Interest” shall mean the ownership interest of a Partner in the
Partnership from time to time, including each Partner’s Percentage Interest and
such Partner’s Capital Account.  Wherever in this Agreement reference is made to
a particular Partner’s Partnership Interest, it shall be deemed to refer to such
Partner’s Percentage Interest and shall include the proportionate amount of such
Partner’s other interests in the Partnership which are attributable to or based
upon the Partner’s Partnership Interest.  A Partnership Interest may be
expressed as a number of Partnership Units.


“Partnership Minimum Gain” shall have the meaning set forth in Section
1.704-2(b)(2) of the Regulations.


“Partnership Unit” shall mean a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to the terms of this Agreement.  The
allocation of Partnership Units to each Partner as of the date hereof is as set
forth on attached Exhibit A.


“Pathways Common Tenancy” shall mean the owner of that certain improved real
property located in Long Beach, California, and commonly known as Pathways
Apartments.


“Percentage Interest” shall mean:


(i)                   with respect to any holder of Common Units (in such
capacity), the undivided percentage ownership interest of such Partner in the
Partnership, as determined by dividing,


(A)         the number of Common Units owned by such Partner by
14

--------------------------------------------------------------------------------

(B)          the sum of



(I) the total number of Common Units then outstanding,




(II) the product of (a) the total number of outstanding Series Z-1 Incentive
Units, multiplied by (b) the Series Z-1 Distribution Ratchet Percentage with
respect to each such Series Z-1 Incentive Unit, calculated on a unit-by-unit
basis, and




(III) the product of (a) the total number of outstanding LTIP Units, multiplied
by (b) the LTIP Unit Sharing Percentage with respect to each such LTIP Unit,
calculated on a unit-by-unit basis;



(ii)                 with respect to any holder of Series Z-1 Incentive Units
(in such capacity), the undivided percentage ownership interest of such Partner
in the Partnership, as determined by dividing,


(A)          the product of (x) the total number of outstanding Series Z-1
Incentive Units owned by such Partner, multiplied by (y) the Series Z-1
Distribution Ratchet Percentage with respect to each such Series Z-1 Incentive
Unit, calculated on a unit-by-unit basis, by


(B)           the sum of



(I) the total number of Common Units then outstanding, and




(II) the product of (a) the total number of outstanding Series Z-1 Incentive
Units, multiplied by (b) the Series Z-1 Distribution Ratchet Percentage with
respect to each such Series Z-1 Incentive Unit, calculated on a unit-by-unit
basis, and




(III) the product of (a) the total number of outstanding LTIP Units, multiplied
by (b) the LTIP Unit Sharing Percentage with respect to each such LTIP Unit,
calculated on a unit-by-unit basis;



(iii)                with respect to any holder of LTIP Units (in such
capacity), the undivided percentage ownership interest of such Partner in the
Partnership, as determined by dividing,


(A)          the product of (x) the total number of outstanding LTIP Units owned
by such Partner, multiplied by (y) the LTIP Unit Sharing Percentage with respect
to each such LTIP Unit, calculated on a unit-by-unit basis by


(B)           the sum of



(I) the total number of Common Units then outstanding,




(II) the product of (a) the total number of outstanding Series Z-1 Incentive
Units, multiplied by (b) the Series Z-1 Distribution Ratchet Percentage with
respect to each such Series Z-1 Incentive Unit, calculated on a unit-by-unit
basis, and

15

--------------------------------------------------------------------------------

(III) the product of (a) the total number of outstanding LTIP Units, multiplied
by (b) the LTIP Unit Sharing Percentage with respect to each such LTIP Unit,
calculated on a unit-by-unit basis; and



If any Partner holds any combination of Common Units, Series Z-1 Incentive
Units, and/or LTIP Units, then such Partner’s Percentage Interest shall equal
the sum of the amounts calculated under clauses (i) through (iii) of this
definition of “Percentage Interest”.


“Person” shall mean any individual or Entity.


“Plumtree Property” shall mean that certain improved real property located in
Santa Clara, California, and commonly known as the Plumtree Apartments.


“Preferred Stock” shall mean any preferred stock of the General Partner as
described in the applicable Articles Supplementary.


“Preferred Units” shall mean any preferred Partnership Units of the Partnership
as described in this Agreement or in any amendment to this Agreement.


“Prior Agreements” shall mean, collectively, the Original Agreement, the First
Amended and Restated Agreement, the Second Amended and Restated Agreement and
any amendments thereto.


“Property” or “Properties” shall mean any real property in which the
Partnership, directly or indirectly, acquires ownership of a fee or leasehold
interest.


“Property Manager” shall mean Essex Management Corporation, a California
corporation.


“Prospectus” shall have the meaning set forth in the Underwriting Agreement.


“Purchase Price” shall mean the consideration payable for the Offered Units (as
defined on Exhibit I attached hereto) pursuant to paragraph 6 of Exhibit I
attached hereto.


“Qualified Individual” shall have the meaning set forth in Section 12.2 hereof.


“Redemption Distribution” shall have the meaning set forth in Section 6.2(c)
hereof.


“Registration Statement” shall have the meaning set forth in the Underwriting
Agreement.


“Regulations” or “Treasury Regulations” shall mean the final, temporary or
proposed income tax regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).


“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.
16

--------------------------------------------------------------------------------

“REIT Expenses” shall mean (i) costs and expenses incurred subsequent to the
Completion of the Offering relating to the formation and continuity of existence
of the General Partner and its subsidiaries (which subsidiaries shall, for
purposes of this definition, be included within the definition of General
Partner), including taxes, fees and assessments associated therewith, and any
and all costs, expenses or fees payable to any director or trustee of the
General Partner or such subsidiaries, (ii) costs and expenses associated with
the preparation and filing of any periodic reports by the General Partner under
federal, state or local laws or regulations, including filings with the SEC,
(iii) costs and expenses associated with compliance by the General Partner with
laws, rules and regulations promulgated by any regulatory body, including the
SEC, and (iv) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of the Partnership.


“REIT Requirements” shall have the meaning set forth in Section 6.2 hereof.


“Restricted Partner” has the meaning set forth in subparagraph 1(d)(iv) of
Exhibit E to the Agreement.


“Requesting Party” shall have the meaning set forth in Section 12.2 hereof.


“Responding Party” shall have the meaning set forth in Section 12.2 hereof.


“Rights” shall have the meaning set forth in Section 11.1 hereof.


“SDAT” shall mean the Department as defined herein.


“SEC” shall mean the United States Securities and Exchange Commission.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Series G Preferred Interest” shall mean the interest in the Partnership
received by the General Partner in connection with the issuance of shares of
Series G Preferred Stock, as and when issued, which Series G Preferred Interest
includes and shall include the right to receive preferential distributions and
certain other rights as set forth in this Agreement.


“Series G Preferred Stock” shall mean the preferred stock of the General Partner
described in Article THIRD of the Articles Supplementary, reclassifying
5,980,000 shares of Common Stock as 5,980,000 shares of 4.875% Series G
Cumulative Convertible Preferred Stock filed with the Department on or about
July 26, 2006.


“Series H Preferred Interest” shall mean the interest in the Partnership
received by the General Partner in connection with the issuance of shares of
Series H Preferred Stock, as and when issued, which Series H Preferred Interest
includes and shall include the right to receive preferential distributions and
certain other rights as set forth in this Agreement.


“Series H Preferred Stock” shall mean the preferred stock of the General Partner
described in Article SECOND of the Articles Supplementary, reclassifying
8,000,000 shares of Common Stock as 8,000,000 shares of 7.125% Series H
Cumulative Redeemable Preferred Stock filed with the Department on or about
April 11, 2011.
17

--------------------------------------------------------------------------------

“Series Z-1 Change in Control” shall mean the earliest to occur of any of the
following:


(i)            any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of any of the
General Partner or any of its subsidiaries or affiliates), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the General Partner representing thirty percent (30%) or more of
the combined voting power of the General Partner’s then outstanding securities
having the right to vote in an election of the General Partner’s Board of
Directors (for purposes of this definition, “Voting Securities”) (other than as
a result of an acquisition of securities directly from the General Partner). 
Notwithstanding the foregoing, a “Series Z-1 Change in Control” shall not be
deemed to have occurred for purposes of this clause (i) solely as the result of
an acquisition of securities by the General Partner which, by reducing the
number of shares of Voting Securities outstanding, increases the proportionate
number of shares of Voting Securities beneficially owned by any person (as
defined in the foregoing clause) to thirty percent (30%) or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if such person shall thereafter become the beneficial owner of any additional
shares of Voting Securities (other than pursuant to a stock split, stock
dividend, or similar transaction or as a result of an acquisition of securities
directly from the General Partner) and immediately thereafter beneficially owns
thirty percent (30%) or more of the combined voting power of all then
outstanding Voting Securities, then a “Series Z-1 Change in Control” shall be
deemed to have occurred for purposes of this clause (i).


(ii)            the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the General Partner or the occurrence of any
other event (including without limitation a tender or exchange offer), the
result of which is that the “beneficial owners” (as such term is defined in Rule
13d-3 of the Exchange Act) of the Voting Securities of the General Partner
before the merger, reorganization, consolidation or other transaction are not
the “beneficial owners”, directly or indirectly, of a majority of the voting
power of the surviving or resulting entity upon completion of such merger,
reorganization, consolidation or other transaction;


(iii)          the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the Partnership, unless the General Partner
immediately prior to such merger, reorganization or consolidation remains the
sole general partner of the Partnership after such merger;


(iv)          the moment immediately prior to the consummation of a change
(whether by removal, withdrawal, transfer or otherwise) in the General Partner
of the Partnership;


(v)            persons who, as of the date of issuance of the first Series Z-1
Incentive Unit, constitute the General Partner’s Board of Directors (for
purposes of this definition, the “Incumbent Directors”) cease for any reason,
including, without limitation, as a result of a tender or exchange offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors of the General Partner (rounded up to the next whole number),
provided that any person becoming a director of the General Partner subsequent
to such date shall be considered an Incumbent Director if such person’s election
was approved by, or such person was nominated for election by, a vote of a
majority of the Incumbent Directors; provided, however, that any person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by, or on
behalf of, a “person” other than the Board of Directors, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
18

--------------------------------------------------------------------------------

(vi)          the moment immediately prior to the consummation of a sale of all
or substantially all of the assets of the General Partner and/or the
Partnership.


“Series Z-1 Clawback Amount” shall mean, at any time with respect to each Series
Z-1 Incentive Unit, an amount equal to the positive difference, if any, between
(i) the then unpaid Capital Commitment with respect to such Series Z-1 Incentive
Unit, and (ii) the sum of any distributions deemed to offset the Series Z-1
Clawback Amount in accordance with Section 6.2(e) below.  The unpaid Capital
Commitment of a Series Z-1 Partner with respect to a Series Z-1 Incentive Unit
shall never be greater than the Series Z-1 Clawback Amount with respect to such
Series Z-1 Incentive Unit, as adjusted from time to time.


“Series Z-1 Conversion Ratchet Percentage” with respect to any Series Z-1
Incentive Unit (i) shall equal 0% on the date of authorization of issuance, or
upon issuance, of such Series Z-1 Incentive Unit, (ii) shall increase by twenty
(20) percentage points on January 1 of the first calendar year after the date of
authorization of issuance, or upon issuance, of such Series Z-1 Incentive Unit,
on which (x) the holder of such Series Z-1 Incentive Unit is an employee of the
General Partner and/or the Partnership and/or any subsidiary or affiliate
thereof as of such January 1, (y) the Actual FFO Per Share of the General
Partner for the calendar year preceding such January 1 is greater than or equal
to the Series Z-1 Target FFO for such year, and (z) the Series Z-1 Conversion
Ratchet Percentage prior to such increase is less than 100%, and (iii) shall
increase ten (10) percentage points on January 1 of every calendar year
thereafter on which the conditions in clauses (x), (y) and (z) of the
immediately preceding clause (ii) are met; provided, however, that (a) the
Compensation Committee may authorize the issuance of, or issue, Series Z-1
Incentive Units with a different schedule of percentage increase in the
Conversion Ratchet Percentage than set forth in clauses (i), (ii) and (iii)
above and such schedule shall be set forth in a subscription agreement executed
at the time of issuance of the Series Z-1 Incentive Unit; and provided, further
that such schedule is no less favorable to the Series Z-1 Partners than the
schedule set forth in clauses (i), (ii) and (iii) above; and (b) if the
Compensation Committee determines that Actual FFO Per Share is no longer an
appropriate corporate performance parameter for establishing management
objectives or that the applicable target levels are no longer feasible in light
of factors or circumstances outside of the Partnership’s or the General
Partner’s control (such as general economic conditions, legal/regulatory
changes, war or similar events), it may, in its reasonable good faith discretion
without any consent or other action on the part of the Series Z-1 Partners or
any other Partners of the Partnership, revise and amend the requirement in (y)
above (and any definitions involved therein) to reflect one or more different or
additional parameters, objectives or performance measures, so long as the
Compensation Committee, in its reasonable good faith discretion, determines that
the revised or amended clause (y) is, considered as a whole, comparable or more
effective as a means for analyzing the performance of the Partnership and
incentivizing the Series Z-1 Partners (it being understood that such amended or
restated clause (y) shall not be more difficult to achieve than the present
requirements of clause (y)).  In connection with the designation by the
Compensation Committee of a specific date as the Series Z-1 Trigger Event,
pursuant to the last sentence of the definition of Series Z-1 Trigger Event, for
a particular Series Z-1 Incentive Unit or Units held by a Series Z-1 Partner,
the Committee may, with respect to such unit or units and other Series Z-1
Incentive Units held by the same Series Z-1 Partner, (i) change the terms of
such incentive units, including without limitation changing the existing Series
Z-1 Conversion Ratchet Percentage and the schedule of future percentage
increases in the Series Z-1 Conversion Ratchet Percentage, (ii) require that any
or all Common Units issued upon the conversion of such incentive units be
exchanged only into shares of Common Stock, subject to the Ownership Limit, and
(iii)  provide that any or all shares of Common Stock issued upon the exchange
of Common Units, which Common Units were issued upon the conversion of such
incentive units, be subject to sale restrictions, provided that in the case of
each of the foregoing clauses (i), (ii) and (iii), that such Series Z-1 Partner
consents to such provisions.
19

--------------------------------------------------------------------------------

“Series Z-1 Distribution Ratchet Percentage” with respect to any Series Z-1
Incentive Unit (i) shall equal 10% on the date of authorization of issuance, or
upon issuance, of such Series Z-1 Incentive Unit, (ii) shall increase, on
January 1 of the first calendar year after the date of issuance of such Series
Z-1 Incentive Unit, to (a) twenty-five percent (25%) if the Series Z-1
Conversion Ratchet Percentage with respect to such Series Z-1 Incentive Units
also increases to twenty percent (20%), or (b) fifteen percent (15%) if the
Series Z-1 Conversion Ratchet Percentage with respect to such Series Z-1
Incentive Units remains at 0%, (iii) shall increase, to the extent it has not
already done so, to twenty-five percent (25%) at such time as such Series Z-1
Conversion Ratchet Percentage is equal to 20%, and (iv) after such time as the
Conversion Ratchet Percentage with respect to such Series Z-1 Incentive Units is
equal to or greater than 30%, the Series Z-1 Distribution Ratchet Percentage
shall be equal to the Series Z-1 Conversion Ratchet Percentage with respect to
such Series Z-1 Incentive Units; provided, however that the Compensation
Committee may authorize the issuance of, or issue, Series Z-1 Incentive Units
with a different schedule of percentage increase in the Distribution Ratchet
Percentage than set forth in clauses (i), (ii) and (iii) above and such schedule
shall be set forth in a subscription agreement executed at the time of issuance
of the Series Z-1 Incentive Unit; and provided, further that such schedule is no
less favorable to the Series Z-1 Partners than the schedule set forth in clauses
(i), (ii)and (iii) above.


“Series Z-1 Forfeited Capital Account” shall mean that portion of the Capital
Account attributable to a Series Z-1 Incentive Unit equal to the product of (a)
the excess of (i) the Adjusted Capital Account Balance (as defined in Section
10.10(a)) allocable to such Series Z-1 Incentive Unit over (ii) the sum of (A)
the capital contribution made with respect to such Series Z-1 Incentive Unit and
(B) the excess of the sum of the net allocations of operating income made with
respect to such Series Z-1 Incentive Unit for all fiscal years (taking into
account allocations of Net Operating Loss made with respect to such Series Z-1
Incentive Unit for all fiscal years) over the distributions of operating cash
flow made to such Series Z-1 Incentive Unit (except to the extent such
allocations have reduced the Series Z-1 Clawback Amount) multiplied by (b) 100%
minus the Series Z-1 Conversion Ratchet Percentage applicable to such Series Z-1
Incentive Unit.
20

--------------------------------------------------------------------------------

“Series Z-1 Incentive Unit” shall mean a Series Z-1 Incentive Unit of limited
partnership interest in the Partnership with the rights set forth in this
Agreement.


“Series Z-1 Partner” means an individual who was or is duly issued Series Z-1
Incentive Units and continues to hold such units, and his or her transferee,
provided that such transferee qualifies as a Series Z-1 Partner pursuant to the
provisions of Section 9.2(a).  A Series Z-1 Partner shall also be deemed to be
an Additional Limited Partner.


“Series Z-1 Target FFO” shall be determined by the Compensation Committee at the
time each Series Z-1 Incentive Unit is issued; the Compensation Committee shall
set forth in Exhibit S hereto the Series Z-1 Target FFO amount for the fiscal
year in which such Series Z-1 Incentive Unit is issued and also the amounts of
the Series Z-1 Target FFO or a formula for such amounts for each fiscal year
thereafter through the term of such Series Z-1 Incentive Unit; provided,
however, that if the Compensation Committee determines that the Series Z-1
Target FFO amounts and/or formulae set forth in Exhibit S are no longer an
appropriate corporate performance parameter for establishing management
objectives or that the applicable target levels are no longer feasible in light
of factors or circumstances outside of the Partnership’s or the General
Partner’s control (such as general economic conditions, legal/regulatory
changes, war or similar events), it may, in its reasonable good faith discretion
without any consent or other action on the part of the Series Z-1 Partners or
any other Partners of the Partnership, revise and amend the Series Z-1 Target
FFO amounts and/or formulae set forth in Exhibit S (and any definitions involved
therein) to reflect one or more different or additional parameters, objectives
or performance measures, so long as the Compensation Committee, in its
reasonable good faith discretion, determines that the revised or amended
definition is, considered as a whole, comparable as a means for analyzing the
performance of the Partnership and incentivizing the Series Z-1 Partners (it
being understood that such amended or restated definition shall not be more
difficult to achieve than the present requirements of this definition).


“Series Z-1 Trigger Event” shall mean the earliest to occur of any of the
following events:


(i)             such time as a plan of dissolution or liquidation (but not
including a deemed liquidation for tax purposes in connection with one or more
transfers of interest in the Partnership) of the General Partner and/or the
Partnership is duly adopted by appropriate corporate or partnership action;


(ii)            with respect to any and all  Series Z-1 Incentive Units issued
in a specific calendar year, the date on which the Series Z-1 Conversion Ratchet
Percentage applicable to all the Series Z-1 Incentive Units issued in that same
calendar year and held by then current employees of the General Partner and/or
the Partnership (i.e., other than holders of Series Z-1 Incentive Units whose
employment with the General Partner and/or the Partnership has terminated)
reaches 100%;


(iii)          the earliest date on which the employment of all holders of
Series Z-1 Incentive Units has been terminated; and
21

--------------------------------------------------------------------------------

(iv)          fifteen (15) years after the date of issuance of the first Series
Z-1 Incentive Unit, provided that, with respect to any Series Z-1 Incentive
Units issued after December 31, 2009, such date shall be fifteen (15) years
after the date of issuance of such Series Z-1 Incentive Unit.


In addition, with respect to any Series Z-1 Incentive Unit or Units, the
Compensation Committee may at any time (including at the time of issuance of
such unit or units or later) designate a specific date as the Series Z-1 Trigger
Event for such unit or units and the Committee may elect, in its sole
discretion, to have such date be subject to the consent of the holder of such
unit or units, and such date shall be deemed to be the Series Z-1 Trigger Event
for such unit or units for all purposes under this Agreement, provided that (x)
if the Committee has elected to have such date be subject to the consent of the
holder, the holder has consented to such date, or (y) if the Committee has not
elected to have such date be subject to the consent of the holder, such date is
earlier than the date of the Series Z-1 Trigger Event otherwise established
pursuant to the earlier of items (i) through (iv) above.


“Stock Incentive Plans” shall have the meaning set forth in the Prospectus,
along with any other employee or non-employee stock incentive, phantom unit or
option plans adopted by the General Partner, and any amendments or amendment and
restatements thereof.


“Substituted Limited Partner” shall mean a Person to whom one or more
Partnership Units have been transferred, who is admitted as Limited Partner to
the Partnership pursuant to Section 9.2 hereof.


“Target Balance” shall have the meaning set forth in subsection 1(e)(i) of
Exhibit E.


“Third Arbitrator” shall have the meaning set forth in Section 12.2 hereof.


“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
the transaction of business or, if the Common Stock is not listed or admitted to
trading on any national securities exchange, shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or executive order to close.


“Transaction Expense” shall have the meaning set forth in attached Exhibit I.


“Transfer” as a noun, shall mean any sale, assignment, conveyance, pledge,
hypothecation, gift, encumbrance or other transfer (including any transfer by
operation of law or by merger or consolidation), and, as a verb, shall mean to
sell, assign (including by operation of law or by merger or consolidation),
convey, pledge, hypothecate, give, encumber or otherwise transfer.


“Treasury Regulations” or “Regulations” shall mean the final, temporary or
proposed income tax regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).
22

--------------------------------------------------------------------------------

“Underwriting Agreement” shall mean that certain Purchase Agreement dated June
6, 1994, among the General Partner, the Partnership and the representatives of
the several underwriters named in Schedule I thereto.


“Washington Partnership Interests” shall mean a one percent (1%) limited
partnership interest in each of the Washington Partnerships contributed to EWIP
by the Partnership.


“Washington Partnerships” shall mean those two (2) Existing Partnerships listed
on Exhibit G attached to the Original Agreement.


“Weighted Number of Series Z-1 Incentive Units” as determined from time to time
shall mean the total number of outstanding Series Z-1 Incentive Units,
multiplied by the Series Z-1 Conversion Ratchet Percentage with respect to each
such Series Z-1 Incentive Unit, calculated on a unit-by-unit basis.


“Wharfside Property” shall mean that certain improved real property located in
Seattle, Washington, and commonly known as Wharfside Pointe Apartments.


1.2                 Exhibit, Etc..  References to “Exhibit” or to a “Schedule”
are, unless otherwise specified, to one of the Exhibits or Schedules attached to
this Agreement, and references to an “Article” or a “Section” are, unless
otherwise specified, to one of the Articles or Sections of this Agreement.  Each
Exhibit and Schedule attached hereto and referred to herein is hereby
incorporated herein by reference.


ARTICLE II
ORGANIZATION


2.1                 Continuation of the Partnership.  The parties hereto do
hereby continue the Partnership, subject to the terms and conditions hereinafter
set forth.  The Partners agree that the rights and liabilities of the Partners
shall be as provided in the Act except as otherwise herein expressly provided. 
The General Partner executed the Certificate and filed it with the Office of the
Secretary of State of the State of California in connection with the formation
of the Partnership.  A certified copy of the amendment to the Certificate shall
be filed for record in each county in which the Partnership shall own real
property or an interest therein, and the General Partner shall cause such other
notice, instrument, document or certificate as may be required by applicable
law, and which may be necessary to enable the Partnership to conduct its
business and to own the Properties under the Partnership name, to be filed or
recorded in all appropriate public offices.  The General Partner shall execute
and file with the Office of the Secretary of State of the State of California
any amendments to the Certificate required by law.  A certified copy of each
such amendment shall be filed by the General Partner for record in each county
in which a copy of the Certificate has been filed for record.


2.2                 Name.  The business of the Partnership shall be conducted
under the name of Essex Portfolio, L.P. or such other name as the General
Partner may select, and all transactions of the Partnership, to the extent
permitted by applicable law, shall be carried on and completed in such name.
23

--------------------------------------------------------------------------------

2.3                 Character of the Business.  The purpose of the Partnership
shall be to acquire, hold, own, develop, redevelop, construct, finance, improve,
maintain, operate, manage, sell, provide seller financing, lease, transfer,
encumber, convey, exchange, lend money, and otherwise dispose of or deal with
Properties and ownership interests therein; to acquire, hold, own, develop,
redevelop, construct, finance, improve, maintain, operate, manage, sell, provide
seller financing, lease, transfer, encumber, convey, exchange, lend money, and
otherwise dispose of or deal with real and personal property of all kinds,
whether owned by the Partnership or otherwise; to be a partner in and to
exercise all of the powers of a partner in other partnerships; subject to
compliance with the REIT Requirements, to be a member in and to exercise all of
the powers of a member in a limited liability company; to be a shareholder in a
corporation, including, without limitation, the Property Manager (provided that
the Partnership shall not have more than a ten percent (10%) voting interest in
the Property Manager or any other corporation structured similarly thereto); and
to undertake such other activities as may be necessary, advisable, desirable or
convenient to the business of the Partnership, and to engage in such other
ancillary activities as shall be necessary or desirable to effectuate the
foregoing purposes.  The Partnership shall have all powers necessary or
desirable to accomplish the purposes enumerated.  In connection with the
foregoing, but subject to all of the terms, covenants, conditions and
limitations contained in this Agreement and any other agreement entered into by
the Partnership, the Partnership shall have full power and authority, directly
or through its interests in EWIP, any of the other Investment Entities, the
Washington Partnerships, the Property Manager or the Pathways Common Tenancy, to
enter into, perform and carry out contracts of any kind, to borrow money and to
issue evidences of indebtedness, whether or not secured by mortgage, trust deed,
pledge or other lien, and, directly or indirectly, to acquire and construct
additional Properties necessary or useful in connection with its business, and
to lend money secured by additional Properties and other real and personal
property.


2.4                 Location of the Principal Place of Business.  The location
of the principal place of business of the Partnership shall be at 925 East
Meadow Drive, Palo Alto, California 94303, or such other location as shall be
selected from time to time by the General Partner in its sole discretion.


2.5                 Agent for Service of Process.  The Partnership hereby
appoints Jordan Ritter, Esq., whose address is 925 East Meadow Drive, Palo Alto,
California 94303, as its agent for service of process.  Such agent may be
changed from time to time by the General Partner in its sole discretion by
filing an amendment to the Certificate.


2.6                 Certificates of Ownership.  Each Partner’s Partnership Units
may, in the sole and absolute discretion of the General Partner, either be
evidenced by one or more registered certificates of ownership or be
uncertificated; provided that certificates of ownership previously issued with
respect to a Partner’s Partnership Units will continue to evidence such
Partnership Units unless and until such certificates are submitted to the
Partnership upon transfer, conversion or otherwise.  Any such certificates shall
contain a legend evidencing the restrictions on transfer of the Partnership
Units, which legend shall be substantially similar to the legend contained on
the cover page of this Agreement.
24

--------------------------------------------------------------------------------

ARTICLE III
TERM


3.1                 Commencement.  The Partnership commenced business as a
limited partnership upon the filing of the Certificate of Limited Partnership
with the Secretary of State of the State of California, on March 15, 1994.


3.2                 Termination.  The term of the Partnership shall be
perpetual, unless it is dissolved and wound up sooner pursuant to the provisions
of Article VIII hereof or otherwise as provided by law.


ARTICLE IV
CONTRIBUTIONS TO CAPITAL


4.1                 General Partner Capital Contribution.  Concurrent with the
Completion of the Offering, the General Partner contributed to the Partnership
as its initial contribution to the capital of the Partnership an amount equal to
the difference between the Gross Offering Proceeds and the Initial Offering
Expenses.  Subsequent to the Completion of the Offering, as of the date hereof,
the General Partner has contributed as additional Capital Contributions (a) an
amount equal to the net proceeds from the issuances of shares of Preferred
Stock, and (b) the net proceeds from public, underwritten offerings of Common
Stock completed subsequent to the Offering.


4.2                 Limited Partner Capital Contributions.  Prior to or
concurrent with the Completion of the Offering, certain Limited Partners
contributed, or caused to be contributed, as its initial Capital Contribution to
the capital of the Partnership, all of such Limited Partner’s right, title and
interest in the Purchase Contracts, the Contributed Interests and the Plumtree
Property.


4.3                 Issuances of Additional Partnership Interests.


(a)            Without the consent of any Limited Partner, but subject to the
terms of Section 9.4 below, the General Partner may from time to time, upon its
determination that the issuance of additional Partnership Units (“Additional
Units”) is in the best interests of the Partnership, cause the Partnership to
issue to the Partners (including the General Partner) or other Persons
Additional Units or other Partnership Interests in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties as
the General Partner shall determine, including, without limitation, rights,
powers and duties senior to the Limited Partner’s Partnership Interests, and, if
necessary, admit any such other Person as an additional Limited Partner
(“Additional Limited Partner”) (in accordance with Section 4.6 hereof).  Without
limiting the provisions of this Article IV, the General Partner is expressly
authorized to cause the Partnership to issue Additional Units for less than fair
market value or in exchange for past or future services, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the Partnership.


(b)            The General Partner may not cause the Partnership to issue
Additional Units or other Partnership Interests to itself unless either:
25

--------------------------------------------------------------------------------

(i)                   (A) the Additional Units or additional Partnership
Interests are issued in connection with an issuance of shares of the capital
stock of the General Partner (including shares of Common Stock issued by the
General Partner to the Partnership to satisfy the Partnership’s redemption
obligations under Article XI hereof), which shares have designations,
preferences and other rights, all such that the economic interests are
substantially similar to the designations, preferences and other rights of the
Additional Units or additional Partnership Interests issued to the General
Partner in accordance with Section 4.3(a) hereof, and (B) except for shares of
Common Stock issued by the General Partner to the Partnership to satisfy the
Partnership’s redemption obligation under Article XI hereof, the General Partner
shall make a Capital Contribution to the Partnership in an amount equal to the
net proceeds raised in connection with the issuance of such shares of the
General Partner; or


(ii)           the Additional Units or additional Partnership Interests are
issued to all Partners pro rata in accordance with their respective Percentage
Interests.


(c)            After the date hereof, the General Partner shall not issue any
additional shares of Common Stock or Preferred Stock (other than shares of
Common Stock or Preferred Stock issued pursuant to Article XI hereof or any
exchange right or redemption right applicable to any Preferred Interest),
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase shares of Common Stock or Preferred Stock
(collectively, “New Securities”) other than to all holders of the shares of
Common Stock (or, to the extent such New Securities relate to Preferred Stock,
to all holders of the shares of Preferred Stock) unless (i) the General Partner
shall cause the Partnership to issue to the General Partner Partnership Interest
or rights, options warrants or other rights, all such that the economic
interests are substantially similar to those of the New Securities, and (ii) the
General Partner contributes the proceeds, if any (subject to actual or deemed
reimbursement of any expenses, including underwriting discount commission or
fees by the Partnership to the General Partner pursuant to Section 7.1 hereof)
from the issuance of such New Securities and from the exercise of rights
contained in such New Securities to the Partnership.  Without limiting the
foregoing, the General Partner is expressly authorized to issue New Securities
for less than fair market value or in exchange for past or future services (so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the Partnership) and to cause the Partnership to issue to the
General Partner corresponding Partnership Interests.


(d)            Notwithstanding anything contained herein to the contrary, the
liability of the Limited Partners shall be limited to the aggregate amount of
any capital contributions made by the Limited Partners pursuant to this
Agreement.  Except to the extent that additional capital contributions are
unanimously approved by the Partners, the Limited Partners shall have no
personal liability to contribute or lend money to, or in respect of, the
liabilities or the obligations of the Partnership.


4.4                 Options.  If at any time or from time to time Options
granted in connection with either any Stock Incentive Plan or the M&M Option
Agreement are exercised in accordance with the terms of such Stock Incentive
Plans or the M&M Option Agreement or Common Stock is issued pursuant to any
stock purchase plan, dividend reinvestment plan or open enrollment plan adopted
by the General Partner (as the case may be):
26

--------------------------------------------------------------------------------

(a)           the General Partner shall contribute to the capital of the
Partnership an amount equal to the exercise price paid to the General Partner by
such exercising party in connection with the exercise of the Option or the
purchase price of the Common Stock issued pursuant to such stock purchase plan
or dividend reinvestment plan;


(b)           the General Partner shall be issued Additional Units equal to the
number of shares of Common Stock delivered by the General Partner to such
exercising party or purchaser;


(c)           the General Partner shall be deemed to have made an additional
Capital Contribution, in an amount equal to the Current Per Share Market Price
(as of the Trading Date immediately preceding the date on which the exercise
price or the purchase price (as the case may be) is contributed to the capital
of the Partnership) multiplied by the number of shares of Common Stock delivered
by the General Partner to such exercising party or purchaser; and.


(d)           the Percentage Interests of the Partners shall be adjusted to
reflect the issuance of such Additional Units.


4.5                 Contribution of Proceeds of Issuance of Shares of Common
Stock and Preferred Stock.  In connection with the issuance of shares of Common
Stock or Preferred Stock pursuant to Section 4.3 hereof, the General Partner
shall make a Capital Contribution to the Partnership of the proceeds raised in
connection with such issuance, provided that if the proceeds actually received
by the General Partner are less than the gross proceeds of such issuance as a
result of any underwriter’s discount, commission or fee or other expenses paid
or incurred in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount of
the gross proceeds of such issuance and the Partnership shall be deemed
simultaneously to have reimbursed the General Partner pursuant to Section 7.1
hereof for the amount of such underwriter’s discount, commission or fee or other
expenses.  A redemption of a Partnership Unit, whether by the Partnership or the
General Partner, shall not constitute an issuance of shares of Common Stock or
Preferred Stock for purposes of this Section 4.5.


4.6                 Admission of Additional Limited Partners.


(a)            After the date hereof, a Person issued Partnership Units in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner (i) a
written agreement in form satisfactory to the General Partner accepting all of
the terms and conditions of this Agreement and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.


(b)            No Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole and absolute discretion for any or no
reason.  The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person is recorded on
the books and records of the Partnership, following the consent of the General
Partner to such admission.
27

--------------------------------------------------------------------------------

(c)            If an Additional Limited Partner is admitted to the Partnership
on any day other than the first day of a Fiscal Year, then Net Operating Income,
Net Operating Loss, Net Property Gain, Net Property Loss, each item thereof and
all other items allocable among Partners and Assignees for such Fiscal Year
shall be allocated among such Additional Limited Partner and all other Partners
and Assignees by taking into account their varying interests during the Fiscal
Year in accordance with Section 706(d) of the Code, using any permissible method
selected by the General Partner.  Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Additional Limited Partner occurs shall be allocated among all Partners and
Assignees including such Additional Limited Partner.


(d)           The General Partner shall be authorized on behalf of each of the
Partners to amend this Agreement to reflect the admission of any Additional
Limited Partner or any increase in the Percentage Interests of any Partner and
the corresponding reduction of the Percentage Interests of the other Partners in
accordance with the provisions of this Agreement.


(e)            [Intentionally Omitted]


(f)            Effective immediately prior to the initial issuance of the Series
Z-1 Incentive Units and the admission of the initial Series Z-1 Partners as
Additional Limited Partners, the capital accounts of the Partnership were
adjusted to reflect each Partner’s share of the net fair market value of the
Partnership’s assets (a “book-up”) by adjusting the Gross Asset Values of all
Partnership assets to their respective gross fair market values and allocating
the amount of such adjustment as Net Property Gain or Net Property Loss pursuant
to Exhibit E hereof.  Each person who is issued a Series Z-1 Incentive Unit
shall (a) make a Capital Commitment to the Partnership in the amount of $1.00
per Unit and (b) be admitted as an Additional Limited Partner in accordance with
Sections 4.3 and 4.6 of this Agreement, holding that number of Series Z-1
Incentive Units as is set forth next to his or her name on Exhibit R.  It is the
intention of the Partnership that only directors, officers or other employees of
the General Partner shall be issued Series Z-1 Incentive Units and only such
persons may become Series Z-1 Partners.  At the Partnership’s election, taking
into account the provisions of Section 402 of the Sarbanes-Oxley Act of 2002,
the Partnership may allow a Series Z-1 Partner to have a positive Series Z-1
Clawback Amount; provided, however, that prior to a Series Z-1 Partner becoming
a director or executive officer of the General Partner, within the meaning of
Section 402 of the Sarbanes-Oxley Act of 2002, as amended, such Series Z-1
Partner shall pay to the Partnership the aggregate Capital Commitment for the
Series Z-1 Incentive Units that have been issued to such Series Z-1 Partner.  If
the Partnership does not elect to allow a Series Z-1 Partner to have such a
positive Series Z-1 Clawback Amount, then upon the issuance of any Series Z-1
Incentive Units to such Series Z-1 Partner, the Capital Commitment calculated on
a unit-by-unit basis for such Series Z-1 Incentive Units shall be immediately
due and payable to the Partnership.  Each person who is issued a Series Z-1
Incentive Unit shall become a party to this Agreement as a Limited Partner and
shall be bound by all the terms, conditions and other provisions of this
Agreement.  Pursuant to Section 4.6(b) of this Agreement, the General Partner
hereby consents to the admission of each Person who is issued a Series Z-1
Incentive Unit as an Additional Limited Partner of the Partnership.  The
admission of a Series Z-1 Partner shall become effective as of the date such
Series Z-1 Partner has executed a counterpart signature page to the relevant
amendment to the First Amended and Restated Agreement or the Second Amended and
Restated Agreement (and such other written agreements as the General Partner may
require), which shall also be the date on which the name of a Series Z-1 Partner
is recorded on the books and records of the Partnership.  The admission of a
Series Z-1 Partner shall not require the consent or approval of any other
Limited Partner.
28

--------------------------------------------------------------------------------

4.7                 No Third Party Beneficiary.  No creditor or other third
party having dealings with the Partnership shall have the right to enforce the
right or obligation of any Partner to make Capital Contributions or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the Partners and their respective successors
and assigns.  None of the rights or obligations of the Partners herein set forth
to make Capital Contributions to the Partnership shall be deemed an asset of the
Partnership for any purpose by any creditor or other third party, nor may such
rights or obligations be sold, transferred or assigned by the Partnership or
pledged or encumbered by the Partnership to secure any debt or other obligation
of the Partnership or of any of the Partners.


4.8                 No Interest; No Return.  No Partner shall be entitled to
interest on its Capital Contribution or on such Partner’s Capital Account. 
Except as provided herein or by law, no Partner shall have any right to demand
or receive the return of its Capital Contribution from the Partnership.


ARTICLE V
[INTENTIONALLY OMITTED]
 
ARTICLE VI
ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS


6.1                 Allocations.  Net Operating Income, Net Operating Loss, Net
Property Gain, Net Property Loss and/or other Partnership items shall be
allocated pursuant to the provisions of attached Exhibit E.


6.2                 Distributions.  The General Partner shall cause the
Partnership to distribute all or a portion of Available Cash to the Partners
from time to time as determined by the General Partner, but in any event not
less frequently than quarterly in such amounts as the General Partner shall
determine; provided, however, that notwithstanding the foregoing, the General
Partner shall use its best efforts to cause the Partnership to distribute
sufficient amounts to enable the General Partner to pay shareholder dividends
that will (1) satisfy the requirements for qualifying as a REIT under the Code
and Regulations (“REIT Requirements”), and (2) avoid any federal income or
excise tax liability of the General Partner; and provided further, that all such
distributions shall be made in accordance with the provisions of this Section
6.2.


(a)            Distributions shall be made in accordance with the following
order of priority:


(i)                   First, on a pro rata basis, (based upon the same ratio
that accrued distributions per share of Series G Preferred Stock and Series H
Preferred Stock (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such stock does not have
cumulative distribution rights) bear to each other) to the General Partner, on
account of the Series G Preferred Interest and Series H Preferred Interest until
the total amount of distributions made pursuant to this Section 6.2(a)(i) equals
the total amount of accrued but unpaid distributions (if any) payable with
respect to the Series G Preferred Stock and Series H Preferred Stock as of the
date of such distribution.
29

--------------------------------------------------------------------------------



(ii)                 Next, to the Partners, pro rata in accordance with the
Partners’ then Percentage Interests.


Neither the Partnership nor the Limited Partners shall have any obligation to
see that any funds distributed to the General Partner pursuant to subparagraph
(a)(i) of this Section 6.2 are in turn used by the General Partner to pay
dividends on the Series G Preferred Stock or the Series H Preferred Stock (or
any other Preferred Stock) or that funds distributed to the General Partner
pursuant to subparagraph (a)(ii) of this Section 6.2 are in turn used by the
General Partner to pay dividends on the Common Stock or for any other purpose.


(b)            Upon the receipt by the General Partner of each Exercise Notice
pursuant to which one or more Limited Partners exercise Rights in accordance
with the provisions of Article XI hereof, the General Partner shall, unless the
General Partner is required or elects only to issue Common Stock to such
exercising Limited Partners, cause the Partnership to distribute to the Partners
all or a portion of Available Cash, which distribution shall be made prior to
the closing of the purchase and sale of the Offered Units specified in such
Exercise Notice, and which distribution shall be made in accordance with
subparagraph (a) of this Section 6.2.  Notwithstanding the foregoing, the
General Partner shall have the right in its sole discretion to delay the actual
distribution of Available Cash to the Partners required by this Section 6.2(b)
until the next scheduled distribution of Available Cash.


(c)            Notwithstanding the foregoing, the General Partner may, in its
sole discretion, at any time when any Preferred Stock (including any Series G
Preferred Stock, Series H Preferred Stock or any other Preferred Stock) is
outstanding, make a special distribution to itself, alone, on account of the
Preferred Interest relating to such Preferred Stock, for the sole purpose of,
and in an amount no greater than such amount as will be used by the General
Partner for, redemption of all or any part of such outstanding Preferred Stock
(any such distribution shall be referred to as a “Redemption Distribution”). 
There shall be no adjustments of the Percentage Interests of the Partners on
account of any Redemption Distribution.


(d)            [Intentionally Omitted]


(e)            Notwithstanding the foregoing, at any time that the Series Z-1
Clawback Amount with respect to a Series Z-1 Incentive Unit is greater than
zero, then, to the extent of such Series Z-1 Clawback Amount, the distributions
otherwise provided for by this Section with respect to such Series Z-1 Incentive
Unit shall not be paid in cash and shall instead be deemed to offset the
applicable Series Z-1 Partners’ unpaid Capital Commitment and thereby reduce the
then existing Series Z-1 Clawback Amount with respect to such Series Z-1
Incentive Unit in an amount equal to the distributions that would have otherwise
been paid with respect to such Series Z-1 Incentive Unit.
30

--------------------------------------------------------------------------------

(f)            Distributions made pursuant to this Section 6.2 shall be adjusted
as necessary to ensure that the amount apportioned to each LTIP Unit does not
exceed the amount attributable to items of Partnership income or gain realized
after the date such LTIP Unit was issued by the Partnership.  The intent of this
Section 6.2(f) is to ensure that any LTIP Units qualify as “profits interests”
under Revenue Procedure 93-27, 1993-2 C.B.  343 (June 9, 1993) and Revenue
Procedure 2001-43, 2001-2 C.B.  191 (August 3, 2001), and Section 6.2 shall be
interpreted and applied consistently therewith.  The General Partner at its
discretion may amend this Section 6.2(f) to ensure that any LTIP Units will
qualify as “profits interests” under Revenue Procedure 93-27, 1993-2 C.B.  343
(June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.  191 (August 3, 2001)
(and any other similar rulings or regulations that may be in effect at such
time).


(g)            [Intentionally Omitted]


(h)            Notwithstanding anything to the contrary in this Agreement, a
holder of Series Z-1 Incentive Units may convert all or a portion of his or her
Vested Series Z-1 Incentive Units into Common Units, only to the extent of the
balance in such holder’s Capital Account that is attributable to such Units,
after giving effect to any adjustments to or “book ups” of such Capital Account
pursuant to subsection 2(c) of Exhibit E of this Agreement.


6.3                 Withholding.  The General Partner may withhold taxes from
any allocation or distribution to any Partner to the extent required by the Code
or any other applicable law.  For purposes of this Agreement, any taxes so
withheld by the Partnership shall be deemed to be a distribution or payment to
such Partner, reduce the amount otherwise distributable or allocable to such
Partner pursuant to this Agreement and reduce the Capital Account of such
Partner.


6.4                 Books of Account.  At all times during the continuance of
the Partnership, the General Partner shall maintain or cause to be maintained
full, true, complete and correct books of account in accordance with generally
accepted accounting principles wherein shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Partnership, or
paid, received, sold or purchased in the course of the Partnership’s business,
and all of such other transactions, matters and things relating to the business
of the Partnership as are usually entered in books of account kept by persons
engaged in a business of a like kind and character.  In addition, the
Partnership shall keep all records as required to be kept pursuant to the Act. 
The books and records of account shall be kept at the principal office of the
Partnership, and each Partner shall at all reasonable times have access to such
books and records and the right to inspect the same.


6.5                 Reports.  No later than the date on which the General
Partner mails its annual report to its stockholders, the General Partner shall
cause to be mailed to each Limited Partner, as of the close of the Fiscal Year,
an annual report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, for such Fiscal Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by the
Accountants. The General Partner shall cause to be mailed to each Limited
Partner such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.
Notwithstanding the foregoing, the General Partner shall have satisfied its
obligations under this Section by (i) to the extent the General Partner or the
Partnership is subject to periodic reporting requirements under the Exchange
Act, filing the quarterly and annual reports required thereunder within the time
periods provided for the filing of such reports, including any permitted
extensions, or (ii) posting or making available the reports required by this
Section on the website maintained from time to time by the Partnership or the
General Partner, provided that such reports are able to be printed or downloaded
from such website.
31

--------------------------------------------------------------------------------

6.6                 Audits.  Not less frequently than annually, the books and
records of the Partnership shall be audited by the Accountants.


6.7                 Tax Elections and Returns.  All elections required or
permitted to be made by the Partnership under any applicable tax law shall be
made by the General Partner in its sole discretion; provided, however, the
General Partner shall, if requested by a transferee, file an election on behalf
of the Partnership pursuant to Section 754 of the Code to adjust the basis of
the Partnership property in the case of a transfer of a Partnership Interest,
including transfers made in connection with the exercise of Rights, made in
accordance with the provisions of this Agreement.  The General Partner shall
arrange for the preparation and timely filing of all returns of Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use reasonable efforts to
furnish for each Fiscal Year, at least 45 days prior to the deadline (after
giving effect to all applicable extensions) for filing federal income tax
returns for the Partnership for such fiscal year, the tax information reasonably
required by the Limited Partners for federal and state income tax reporting
purposes.


6.8                 Tax Matters Partner.  The General Partner has been
designated and shall continue to be the tax matters partner (the “Tax Matters
Partner”) within the meaning of Section 6231(a)(7) of the Code for the
Partnership; provided, however, (i) in exercising its authority as Tax Matters
Partner it shall be limited by the provisions of this Agreement affecting tax
aspects of the Partnership; (ii) the General Partner shall consult in good faith
with the Limited Partners regarding the filing of a Code Section 6227(b)
administrative adjustment request with respect to the Partnership or a Property
before filing such request, it being understood, however, that the provisions
hereof shall not be construed to limit the ability of any Partner, including the
General Partner, to file an administrative adjustment request on its own behalf
pursuant to Section 6227(a) of the Code; (iii) the General Partner shall consult
in good faith with the Limited Partners regarding the filing of a petition for
judicial review of an administrative adjustment request under Section 6228 of
the Code, or a petition for judicial review of a final partnership
administrative judgment under Section 6226 of the Code relating to the
Partnership before filing such petition; (iv) the General Partner shall give
prompt notice to the Limited Partners of the receipt of any written notice that
the Internal Revenue Service or any state or local taxing authority intends to
examine Partnership income tax returns for any year, receipt of written notice
of the beginning of an administrative proceeding at the Partnership level
relating to the Partnership under Section 6223 of the Code, receipt of written
notice of the final Partnership administrative adjustment relating to the
Partnership pursuant to Section 6223 of the Code, and receipt of any request
from the Internal Revenue Service for waiver of any applicable statute of
limitations with respect to the filing of any tax return by the Partnership; and
(v) the General Partner shall promptly notify the Limited Partners if the
General Partner does not intend to file for judicial review with respect to the
Partnership.
32

--------------------------------------------------------------------------------

ARTICLE VII
RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER


7.1                 Expenditures by Partnership.  The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership.  All of the aforesaid
expenditures shall be made on behalf of the Partnership, and the General Partner
shall be entitled to reimbursement by the Partnership for any expenditures
incurred by it on behalf of the Partnership which shall be made other than out
of the funds of the Partnership.  The Partnership shall also assume, and pay
when due, all Administrative Expenses.


7.2                 Powers and Duties of General Partner.  The General Partner
shall be responsible for the management of the Partnership’s business and
affairs.  Except as otherwise herein expressly provided, and subject to the
limitations contained in Section 7.3 hereof with respect to Major Decisions and
the limitations set forth in Section 9.1 hereof, the General Partner has and
shall have full and complete power, authority and discretion to take such action
for and on behalf of the Partnership and in its name as the General Partner
shall, in its sole and absolute discretion, deem necessary or appropriate to
carry out the purposes for which the Partnership was organized.  Except as
otherwise expressly provided herein, and subject to Section 7.3 hereof, the
General Partner shall have the right, power and authority:


(a)            To manage, control, invest, reinvest, acquire by purchase, lease,
exchange or otherwise, sell, contract to purchase or sell, grant, obtain, or
exercise options to purchase, options to sell or conversion rights, assign,
transfer, convey, deliver, endorse, exchange, pledge, mortgage, abandon,
improve, repair, maintain, insure, lease for any term and otherwise deal with
any and all property of whatsoever kind and nature, and wheresoever situated, in
furtherance of the purposes of the Partnership;


(b)            To acquire, directly or indirectly, interests in real estate or
entities owning real estate of any kind and of any type, and any and all kinds
of interests therein (whether through direct ownership, partnerships, security
interests or any other type of interests), and to determine the manner in which
title thereto is to be held; to manage, insure against loss, protect and
subdivide any of the real estate, interests therein or parts thereof; to
improve, develop or redevelop any such real estate; to participate in the
ownership and development of any property; to dedicate for public use, to vacate
any subdivisions or parts thereof, to re-subdivide, to contract to sell or
exchange, to grant options to purchase, lease or exchange, to sell or exchange
on any terms; to convey, to mortgage or receive mortgages, pledge or otherwise
encumber said property, or any part thereof; to lease said property or any part
thereof from time to time, upon any terms and for any period of time, and to
renew or extend leases, to amend, change or modify the terms and provisions or
any leases and to grant options to lease and options to renew leases and options
to purchase; to partition or to exchange said real property, or any part
thereof, for other real or personal property; to grant easements or charges of
any kind; to release, convey or assign any right, title or interest in or about
or easement appurtenant to said property or any part thereof; to construct and
reconstruct, remodel, alter, repair, add to or take from buildings on any real
property in which the Partnership owns an interest; to insure any Person having
an interest in or responsibility for the care, management or repair of such
property; to direct the trustee of any land trust to mortgage, lease, convey or
contract to convey the real estate held in such land trust or to execute and
deliver deeds, mortgages, notes, and any and all documents pertaining to the
property subject to such land trust or in any matter regarding such trust; to
execute assignments of all or any part of the beneficial interest in any land
trust in which the Partnership owns a beneficial interest;
33

--------------------------------------------------------------------------------

(c)            To employ, engage or contract with or dismiss from employment or
engagement Persons to the extent deemed necessary by the General Partner for the
operation and management of the Partnership business, including but not limited
to, contractors, subcontractors, engineers, architects, surveyors, mechanics,
consultants, accountants, attorneys, insurance brokers, real estate brokers and
others;


(d)            To negotiate and enter into contracts on behalf of the
Partnership that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or implementation of the General
Partner’s powers under this Agreement;


(e)            To enter into, make, amend, perform and carry out or cancel and
rescind, contracts and other obligations, including, without limitation,
guarantees and indemnity agreements, for any purpose pertaining to the business
of the Partnership, the Washington Partnerships, EWIP, any other Investment
Entities and the Property Manager as well as any other Entity in which the
Partnership or any of the other foregoing Entities has an equity interest; and
to loan money to, borrow money from and engage in transactions with Affiliates
of the Partnership or any other Person;


(f)            To borrow money, procure loans and advances from any Person for
Partnership purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and to repay, discharge,
settle, adjust, compromise, or liquidate any such loan, advance, credit,
obligation or liability;


(g)            To pledge, hypothecate, mortgage, assign, deposit, deliver, enter
into sale and leaseback arrangements or otherwise give as security or as
additional or substitute security, or for sale or other disposition any and all
Partnership property, tangible or intangible, including, but not limited to,
real estate and beneficial interests in land trusts, and to make substitutions
thereof, and to receive any proceeds thereof upon the release or surrender
thereof; to sign, execute and deliver any and all assignments, deeds and other
contracts and instruments in writing; to authorize, give, make, procure, accept
and receive moneys, payments, property, notices, demands, vouchers, receipts,
releases, compromises and adjustments; to waive notices, demands, protests and
authorize and execute waivers of every kind and nature; to enter into, make,
execute, deliver and receive written agreements, undertakings and instruments of
every kind and nature; to give oral instructions and make oral agreements; and
generally to do any and all other acts and things incidental to any of the
foregoing or with reference to any dealings or transactions which the General
Partner may deem necessary, proper or advisable to effect or accomplish any of
the foregoing;


(h)            To acquire and enter into any contract of insurance which the
General Partner deems necessary or appropriate for the protection of the
Partnership, for the conservation of the Partnership’s assets or for any purpose
convenient or beneficial to the Partnership;
34

--------------------------------------------------------------------------------

(i)            To conduct any and all banking transactions on behalf of the
Partnership; to adjust and settle checking, savings, and other accounts with
such institutions as the General Partner shall deem appropriate; to draw, sign,
execute, accept, endorse, guarantee, deliver, receive and pay any checks,
drafts, bills of exchange, acceptances, notes, obligations, undertakings and
other instruments for or relating to the payment of money in, into, or from any
account in the Partnership’s name; to execute, procure, consent to and authorize
extensions and renewals of any of the foregoing; to make deposits into and
withdrawals from the Partnership’s bank accounts and to negotiate or discount
commercial paper, acceptances, negotiable instruments, bills of exchange and
dollar drafts;


(j)            To demand, sue for, receive, and otherwise take steps to collect
or recover all debts, rents, proceeds, interest, dividends, goods, chattels,
income from property, damages and all other property, to which the Partnership
may be entitled or which are or may become due the Partnership from any Person;
to commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;


(k)            To make arrangements for financing, including the taking of all
action deemed necessary or appropriate by the General Partner to cause any
approved loans to be closed;


(l)            To take all reasonable measures necessary to insure compliance by
the Partnership with applicable arrangements, and other contractual obligations
and arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
be submitted to lenders and using all due diligence to insure that the
Partnership is in compliance with its contractual obligations;


(m)            To maintain the Partnership’s books and records;


(n)            To prepare and deliver, or cause to be prepared and delivered,
all financial and other reports with respect to the operations of the
Partnership, and preparation and filing of all Federal and state tax returns and
reports;


(o)            Subject to compliance with the REIT Requirements, to prepare and
deliver all financial, regulatory, tax and other filings or reports to
governmental or other agencies having jurisdiction over the Partnership; and


(p)            To act in any state or nation in which the Partnership may
lawfully act, for itself or as principal, agent or representative for any Person
with respect to any business of the partnership;


(q)            To become a partner or member in, and perform the obligations of
a partner or member of, any general or limited partnership or limited liability
company;
35

--------------------------------------------------------------------------------

(r)            To apply for, register, obtain, purchase or otherwise acquire
trademarks, trade names, labels and designs relating to or useful in connection
with any business of the Partnership, and to use, exercise, develop and license
the use of any of the foregoing;


(s)            To do all acts which are necessary, customary or appropriate for
the protection and preservation of the Partnership’s assets, including the
establishment of reserves; and


(t)            To do all other actions of a partner in a partnership without
limited partners, recognizing that the Limited Partners shall have only the
right and authority to participate in the affairs of the Partnership to the
extent specifically set forth in this Agreement.


Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to require the General
Partner, in its capacity as such, to expend its individual funds for payment to
third parties on behalf of the Partnership or to undertake any individual
liability or obligation on behalf of the Partnership.  Each of the Limited
Partners agrees that the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provisions of this Agreement (except as provided in
Section 7.3), the Act or any applicable law, rule or regulation.  The execution,
delivery or performance by the General Partner or the Partnership of any
agreement authorized or permitted under this Agreement shall not in itself
constitute a breach by the General Partner of any duty that the General Partner
may owe the Partnership or the Limited Partners or any other Persons under this
Agreement or of any duty stated or implied by law or equity.


7.3            Major Decisions.  The General Partner shall not, without the
prior Consent of the Limited Partners, on behalf of the Partnership, undertake
any of the following actions (the “Major Decisions”):


(a)            Terminate this Agreement or, except as expressly provided
otherwise herein, amend or modify this Agreement.


(b)            Make a general assignment for the benefit of creditors or appoint
or acquiesce in the appointment of a custodian, receiver or trustee for all or
any part of the assets of the Partnership.


(c)            Take title to any personal or real property, other than in the
name of the Partnership or pursuant to Section 7.8 hereof.


(d)            Institute any proceeding for Bankruptcy on behalf of the
Partnership.


(e)            Dissolve the Partnership, except as otherwise set forth in this
Partnership Agreement.
36

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the action described in Section 7.3(a) shall not
be a Major Decision if the Limited Partners collectively own less than five
percent (5%) of the Partnership Units at the time that such action is undertaken
and the actions described in Sections 7.3(b), (d) and (e) shall not be Major
Decisions if the Limited Partners collectively own less than five percent (5%)
of the Partnership Units at the time that such action is undertaken.


7.4                 Actions with Respect to Certain Documents.  Notwithstanding
the provisions of Section 7.3 hereof to the contrary, whenever the consent,
agreement, authorization or approval of the Partnership is required under any
agreement to which the Limited Partners and/or their Controlled Entities are
parties in interest other than in their capacities as Limited Partners of the
Partnership, the Consent of the Limited Partners shall not be required.


7.5                 General Partner Participation.  The General Partner agrees
that all business activities of the General Partner, including activities
pertaining to the acquisition, development and ownership of Properties, shall be
conducted through the Partnership (except that the General Partner shall be
permitted to possess an ownership interest in EWIP or some other Entity
(collectively, the “Investment Entities”) so long as the Partnership’s interest
in any property, partnership, limited liability company or other Entity in which
the Investment Entity has an ownership interest is at least 99 times the
Investment Entity’s interest).  Without the Consent of the Limited Partners, the
General Partner shall not, directly or indirectly, participate in or otherwise
acquire any interest in any real or personal property unless the Partnership
participates in, or otherwise acquires an interest in, such real or personal
property at least to the extent of 99 times such proposed participation by the
Investment Entity, provided that the Consent of the Limited Partners shall not
be required if the Limited Partners collectively own less than five percent (5%)
of the Partnership Units at the time that the General Partner undertakes such
action.  The General Partner agrees that all borrowings for the purpose of
making distributions to its stockholders will be incurred by the Partnership and
the proceeds of such indebtedness will be included as Net Financing Proceeds
hereunder (provided that the foregoing shall not prohibit the General Partner
from guaranteeing or co-signing an obligation of any of the foregoing Entities).


7.6                 Proscriptions.  The General Partner shall not have the
authority to:


(a)            Do any act in contravention of this Agreement or which would make
it impossible to carry on the ordinary business of the Partnership;


(b)            Possess any Partnership property or assign rights in specific
Partnership property for other than Partnership purposes; or


(c)            Do any act in contravention of applicable law.


Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or other instrument on behalf of the Partnership, and any such
third Person shall be fully protected in relying upon such authority.


7.7                Additional Limited Partners.  Additional Limited Partners may
be admitted to the Partnership only as provided in this Agreement.
37

--------------------------------------------------------------------------------

7.8                 Title Holder.  To the extent allowable under applicable law,
title to all or any part of the properties of the Partnership may be held in the
name of the Partnership or any other Person, the beneficial interest in which
shall at all times be vested in the Partnership.  Any such title holder shall
perform any and all of its respective functions to the extent and upon such
terms and conditions as may be determined from time to time by the General
Partner, consistent with the business purpose of the Partnership.


7.9                Compensation of the General Partner.  The General Partner
shall not be entitled to any compensation for services rendered to the
Partnership solely in its capacity as General Partner, except with respect to
reimbursement for those costs and expenses constituting Administrative Expenses.


7.10            Waiver and Indemnification.


(a)            Neither the General Partner nor any Person acting on its behalf,
pursuant hereto, shall be liable, responsible or accountable in damages or
otherwise to the Partnership or to any Partner for any acts or omissions
performed or omitted to be performed by them within the scope of the authority
conferred upon the General Partner by this Agreement and the Act, provided that
the General Partner’s or such other Person’s conduct or omission to act was
taken in good faith and in the belief that such conduct or omission was in the
best interests of the Partnership and, provided further, that the General
Partner or such other Person shall not be guilty of fraud, misconduct, bad
faith, or gross negligence.  The Partnership shall, and hereby does, indemnify
and hold harmless the General Partner and its Affiliates and any individual or
Entity acting on their behalf from any loss, damage, claim or liability,
including, but not limited to, reasonable attorneys’ fees and expenses, incurred
by them by reason of any acts or omissions performed or omitted to be performed
by them in connection with the business and affairs of the Partnership as
described herein, subject to the standards set forth above; provided, however,
no Partner shall have any personal liability with respect to the foregoing
indemnification, any such indemnification to be satisfied solely out of the
assets of the Partnership.


(b)            Any Person entitled to indemnification under this Agreement shall
be entitled to receive, upon application therefor, the costs reasonably incurred
defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Partnership, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not to
be entitled to such indemnification.  All rights of the indemnitee hereunder
shall survive the dissolution of the Partnership; provided, however, that a
claim for indemnification under this Agreement must be made by or on behalf of
the Person seeking indemnification prior to the time the Partnership is
liquidated hereunder.  The indemnification rights contained in this Agreement
shall be cumulative of, and in addition to, any and all rights, remedies and
recourse to which the person seeking indemnification shall be entitled, whether
at law or in equity.  Indemnification pursuant to this Agreement shall be made
solely and entirely from the assets of the Partnership, and no Partner shall be
liable therefor.


7.11             Contracts With Controlled Entities.  The General Partner may
contract with any Controlled Entities for the provision of property management,
asset management, brokerage or similar services or any other services
customarily rendered by the Controlled Entities; provided that all such
contracts or agreements shall be for compensation and on terms and conditions
substantially similar to other such contracts or agreements available from
similarly qualified third parties.
38

--------------------------------------------------------------------------------

7.12             Operation in Accordance with REIT Requirements.  The General
Partner is a REIT and is subject to the provisions of Section 856 through and
including 860 of the Code.  The Partners have agreed that it is their intent
that the Partnership be operated in a manner that will enable the General
Partner to (a) satisfy the REIT Requirements and (b) avoid the imposition of any
federal income or excise tax liability.  The General Partner shall use its best
efforts to cause the Partnership to avoid taking any action that would result in
the General Partner ceasing to satisfy the REIT Requirements or would result in
the imposition of any federal income or excise tax liability on the General
Partner.  Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT, or (ii) to prevent the General Partner from incurring any
taxes under Section 857 or Section 4981 of the Code, is expressly authorized
under this Agreement and is deemed approved by all of the Limited Partners.


ARTICLE VIII
DISSOLUTION, LIQUIDATION AND WINDING-UP


8.1                 Liquidating Events.  The Partnership shall dissolve, and its
affairs shall be wound up, upon the first to occur of any of the following
(each, a “Liquidating Event”):


(a)            The dissolution, termination, retirement or Bankruptcy of the
General Partner unless the Partnership is continued as provided in Section 9.1
hereof;


(b)            The election to dissolve the Partnership made in writing by the
General Partner with the Consent of the Limited Partners, provided that the
Consent of the Limited Partners shall not be required if the Limited Partners
collectively own less than five percent (5%) of the Partnership Units at the
time of such election;


(c)            The sale or other disposition of all or substantially all the
assets of the Partnership unless the General Partner, with the Consent of the
Limited Partners, elects to continue the Partnership business for the purpose of
the receipt and the collection of indebtedness or the collection of any other
consideration to be received in exchange for the assets of the Partnership
(which activities shall be deemed to be part of the winding up of the affairs of
the Partnership), provided that the Consent of the Limited Partners shall not be
required if the Limited Partners collectively own less than five percent (5%) of
the Partnership Units at the time of such sale or disposition;


(d)            Dissolution required by operation of law; or


(e)            The expiration of its term as provided in Section 3.2.


8.2                 Accounting.  In the event of a Liquidating Event, a proper
accounting (which shall be certified) shall be made of the Capital Account of
each Partner and of the Net Profits or Net Losses of the Partnership from the
date of the last previous accounting to the date of dissolution.  Financial
statements presenting such accounting shall include a report of a certified
public accountant selected by the Liquidating Trustee.
39

--------------------------------------------------------------------------------

8.3                Distribution on Dissolution.  In the event of a Liquidating
Event, the assets of the Partnership shall be liquidated for distribution in the
following rank and order:


(a)            First, to the payment and discharge or all of the Partnership’s
debt and liabilities to creditors of the Partnership (other than Partners) in
the order of priority as provided by law;


(b)            Second, to the establishment of reserves as provided by the
General Partner to provide for contingent liabilities, if any;


(c)            Third, to the payment of debts of the Partnership to Partners, if
any, in the order of priority provided by law;


(d)            The balance, if any, to the Partners in accordance with the
positive balances in their Capital Accounts after giving effect to all
contributions, distributions and allocations for all periods, including the
period in which such distribution occurs (other than those adjustments made
pursuant to this Section 8.3(d) and Section 8.4 hereof).


Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.


8.4                 Timing Requirements.  In the event that the Partnership is
“liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations and a Liquidating Event has occurred, any and all distributions to
the Partners pursuant to Section 8.3(d) hereof shall be made no later than the
later to occur of (i) the last day of the taxable year of the Partnership in
which such liquidation occurs or (ii) ninety (90) days after the date of such
liquidation.  If the Partnership is liquidated within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations and no Liquidating Event has occurred
and is continuing, the Partnership property shall not be liquidated, the
Partnership’s debts and liabilities shall not be paid or discharged (except to
the extent due and payable in the ordinary course) and the Partnership’s affairs
shall not be wound up.  Instead, solely for federal income tax purposes, the
Partnership shall be deemed to have contributed the Partnership property in-kind
to a “new partnership,” which shall be deemed to have taken the Partnership
property subject to all debts and liabilities of the Partnership.  Immediately
thereafter, the Partnership shall be deemed to have been liquidated,
distributing new partnership interests to the Partners, all in accordance with
their respective Capital Accounts.  The new partnership shall operate in
accordance with this Agreement.


8.5                 Sale of Partnership Assets.  In the event of the liquidation
of the Partnership in accordance with the terms of this Agreement, the
Liquidating Trustee may, with the Consent of the Limited Partners, sell
Partnership property if the Liquidating Trustee has in good faith solicited bids
from unrelated third parties and obtained independent appraisals before making
any such sale; provided, however, all sales, leases, encumbrances or transfers
of Partnership assets shall be made by the Liquidating Trustee with the prior
Consent of the Limited Partners and solely on an “arm’s-length” basis, at the
best price and on the best terms and conditions as the General Partner in good
faith believes are reasonably available at the time and under the circumstances
and on a non-recourse basis to the Limited Partners.  Notwithstanding the
foregoing, the Consent of the Limited Partners shall not be required under the
preceding sentence if the Limited Partners collectively own less than five
percent (5%) of the Partnership Units at the time that the Liquidating Trustee
undertakes such action.  The liquidation of the Partnership shall not be deemed
finally completed until the Partnership shall have received cash payments in
full with respect to obligations such as notes, installment sale contracts or
other similar receivables received by the Partnership in connection with the
sale of Partnership assets and all obligations of the Partnership have been
satisfied or assumed by the General Partner.  The Liquidating Trustee shall
continue to act to enforce all of the rights of the Partnership pursuant to any
such obligations until paid in full.  Notwithstanding the foregoing, the
Liquidating Trustee shall not distribute to the holders of Series G Preferred
Interest and Series H Preferred Interest assets other than cash.
40

--------------------------------------------------------------------------------

8.6                 Distributions in Kind.  Notwithstanding the provisions of
Section 8.3 hereof which require liquidation of the assets of the Partnership,
but subject to the order of priorities set forth therein, if prior to or upon
dissolution of the Partnership the Liquidating Trustee determines that an
immediate sale of part or all of the Partnership’s assets would be impractical
or would cause undue loss to the Partners, the Liquidating Trustee may, in its
sole and absolute discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy liabilities of the Partnership
(including to those Partners as creditors) and/or distribute to the Partners in
lieu of cash as tenants in common and in accordance with the provisions of
Section 8.3 hereof, undivided interests in such Partnership assets as the
Liquidating Trustee deems not suitable for liquidation.  Any such distributions
in kind shall be made only if, in the good-faith judgment of the Liquidating
Trustee, such distributions in kind are in the best interest of the Partners and
shall be subject to such conditions relating to the disposition and management
of such properties as the Liquidating Trustee deems reasonable and equitable and
to any agreements governing the operation of such properties at such time.  The
Liquidating Trustee shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.


8.7                 Documentation of Liquidation.  Upon the completion of the
dissolution and liquidation of the Partnership, the Partnership shall terminate
and the Liquidating Trustee shall have the authority to execute and record any
and all documents or instruments required to effect the dissolution, liquidation
and termination of the Partnership.


8.8                 Liability of the Liquidating Trustee.  The Liquidating
Trustee shall be indemnified and held harmless by the Partnership from and
against any and all claims, demands, liabilities, costs, damages and causes of
action of any nature whatsoever arising out of or incidental to the Liquidating
Trustee’s taking of any action authorized under or within the scope of this
Agreement; provided, however, that the Liquidating Trustee shall not be entitled
to indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arose out of:


(a)            A matter entirely unrelated to the Liquidating Trustee’s action
or conduct pursuant to the provisions of this Agreement; or


(b)            The proven misconduct or gross negligence of the Liquidating
Trustee.
41

--------------------------------------------------------------------------------

ARTICLE IX
TRANSFER OF PARTNERSHIP INTERESTS


9.1                 General Partner Transfer.  The General Partner shall not
withdraw from the Partnership and shall not Transfer all or any portion of its
interest in the Partnership without the Consent of the Limited Partners,
provided that the Consent of the Limited Partners shall not be required if the
Limited Partners collectively own less than five percent (5%) of the Partnership
Units at the time of such Transfer.  Upon any Transfer of all of the General
Partner’s Partnership Interest in accordance with the provisions of this Section
9.1, the transferee General Partner shall become vested with the powers and
rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired.  It is a condition to any Transfer otherwise permitted hereunder
that the transferee assumes by operation of law or express agreement all of the
obligations of the transferor General Partner under this Agreement with respect
to such transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation or other Entity by operation of law) shall relieve the transferor
General Partner of its obligations under this Agreement without the Consent of
the Limited Partners, provided that the Consent of the Limited Partners shall
not be required if the Limited Partners collectively own less than five percent
(5%) of the Partnership Units at the time of such Transfer.  In the event the
General Partner withdraws from the Partnership, in violation of this Agreement
or otherwise, or dissolves, terminates or upon the Bankruptcy of the General
Partner, a Majority-In-Interest of the Limited Partners may elect to continue
the Partnership business by selecting a substitute general partner.


9.2                 Transfers by Limited Partners.


(a)            Each Limited Partner shall, subject to the provisions of Section
9.2(b) and Section 9.3 hereof, have the right to Transfer (or convert to Common
Stock and thereafter sell such Common Stock) to any Person all or any portion of
its Partnership Interest, whether or not in connection with the exercise of such
Limited Partner’s Rights.  In addition, the Partners hereby acknowledge and
agree that the Series Z-1 Incentive Units shall not be Transferred, other than
(i) by operation of law to the estate of a Series Z-1 Partner, (ii) by
assignment to a trust of which the Series Z-1 Partner is sole trustee or
co-trustee with that Partner’s spouse and which trust is for the benefit of the
Series Z-1 Partner and/or such Partner’s spouse, children, and other
descendants, or residual heirs if any of the foregoing are deceased, or (iii) to
the Partnership or the General Partner, subject in the case of clauses (i), (ii)
and (iii) to the applicable provisions of Section 9.2(b) and Section 9.3.  With
respect to transfers pursuant to the foregoing clauses (i) and (ii), if the
transferee shall qualify as a Substituted Limited Partner pursuant to the
provisions of Section 9.2(b), then such transferee shall be deemed to be a
Series Z-1 Partner.
42

--------------------------------------------------------------------------------

(b)           (i)            It is a condition to any Transfer (other than
pursuant to Section 9.2(b)(ii) below) permitted under this Section 9.2 that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation or
other Entity by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its sole and absolute discretion.  Upon such Transfer, the transferee shall be
deemed to be an Assignee with respect to such Partnership Interest, but shall
not become or be admitted to the Partnership as a Substituted Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole and absolute discretion for any or no
reason.  An Assignee shall be entitled as a result of such Transfer only to
receive the economic benefits of the Partnership Interest to which the
transferor Limited Partner would otherwise be entitled, along with such
transferor Limited Partner’s rights with respect to the Rights (although any
transferee of any transferred Partnership Interest shall be subject to any and
all ownership limitations contained in the corporate charter of the General
Partner as the same may be amended from time to time which may limit or restrict
such transferee’s ability to exercise the Rights), and such Assignee shall have
no right (a) to participate in the management of the Partnership or to vote on
any matter requiring the consent or approval of the Limited Partners, (b) to
demand or receive any account of the Partnership’s business, or (c) to inspect
the Partnership’s books and records, unless and until such Assignee is admitted
to the Partnership as a Substituted Limited Partner.  A transferee of a
Partnership Interest may become a Substituted Limited Partner only upon the
satisfaction of the following conditions:  (A) filing with the Partnership of a
duly executed and acknowledged written instrument of assignment in a form
approved by the General Partner specifying the Partnership Interest being
assigned and setting forth the intention of the transferor Limited Partner that
such transferee succeeds to the assignor’s interest as a Limited Partner; (B)
execution and acknowledgment by the transferor Limited Partner and such
transferee of any other instruments required in the discretion of the General
Partner, including the acceptance and adoption by such transferee of the
provisions of this Agreement; (C) obtaining the written consent of the General
Partner as provided above; and (D) payment of a transfer fee to the Partnership,
sufficient to cover the reasonable expenses of the substitution, if any.  Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor Limited Partner hereunder.


(ii)            Notwithstanding any provision of this Agreement to the contrary
(including, without limitation, Section 4.6 hereof), each Limited Partner shall
have the right, without the consent of the General Partner, to pledge or
otherwise encumber all or any portion of its Partnership Units, subject to any
applicable securities laws, to any recognized financial institution with assets
in excess of $100,000,000.  Any such financial institution (or any other
purchaser at a foreclosure sale) shall upon foreclosure of any such pledged or
encumbered Partnership Units be (A) recognized as an Assignee under this
Agreement, (B) deemed to be a Substituted Limited Partner under this Agreement,
and (C) deemed to be and have all of the rights, if any, of the pledging Limited
Partner for all purposes of any registration rights agreement relating to the
pledged or encumbered Partnership Units.  The General Partner shall execute such
documents in connection with any such pledges as such financial institution may
reasonably require acknowledging the rights of such financial institution
hereunder and the obligations of the Partnership and the General Partner
hereunder.
43

--------------------------------------------------------------------------------

9.3                Certain Transfers Prohibited.


(a)            Notwithstanding any other provision of this Agreement, no
Transfer of a Limited Partner’s Partnership Interest (including any Transfer of
an interest in Partnership gains, losses or distributions) shall be permitted if
such Transfer would result in (i) such interests being traded on an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code; or (ii) the
Partnership being unable to qualify for at least one of the “safe harbors” set
forth in Treasury Regulations Section 1.7704-1(e), (f), (g), (h) or (j) (or such
other guidance subsequently published by the IRS setting forth safe harbors
under which interests will not be treated as “readily tradable on a secondary
market (or the substantial equivalent thereof)” within the meaning of Section
7704 of the Code) (the “Safe Harbors”).


(b)            By means of example, the Safe Harbors described in the foregoing
include, but are not limited to, the following:  (i) “private transfers”
including transfers which constitute “block transfers” consisting of a Transfer
by a partner and any related persons (within the meaning of Section 267(b) or
Section 707(b)(1) of the Code) in one or more transactions during any thirty
(30) calendar-day period of Partnership Interests representing in the aggregate
more than two percent (2%) of the total interests in the Partnership’s capital
or profits (determined without regard to Partnership Interests held by the
General Partner and any other person related to the General Partner within the
meaning of Section 267(b) or Section 707(b)(1) of the Code); (ii) any Transfer
that, when aggregated with all other Transfers of Partnership Interests (other
than Transfers described in Treasury Regulations Section 1.7704-1(e), (f) or
(g), inclusive of, but not limited to, those Transfers described by items (i)
and (iii) of this Section 9.3(b)) within the same taxable year of the
Partnership, would constitute a transfer of a percentage of the total interests
in the Partnership’s capital or profits (determined without regard to
Partnership Interests held by the General Partner and any other person related
to the General Partner within the meaning of Section 267(b) or Section 707(b)(1)
of the Code) of two percent (2%) or less; (iii) certain Transfers made pursuant
to a redemption or repurchase agreement, where (A) such redemption or repurchase
is made pursuant to a redemption or repurchase agreement that requires that the
redemption or repurchase does not occur until at least sixty (60) calendar days
after a partner notifies the Partnership in writing of the partner’s intention
to exercise the redemption or repurchase right; (B) either (i) such redemption
or repurchase is made pursuant to a redemption or repurchase agreement that
requires that the redemption or repurchase price not be established until at
least sixty (60) calendar days after receipt of such notification by the
partnership or the partner; or (ii) the redemption or repurchase price is
established not more than four times during the partnership’s taxable year; and
(C) the sum of the percentage interests in Partnership capital or profits
(determined without regard to Partnership Interests held by the General Partner
and any other person related to the General Partner within the meaning of
Section 267(b) or Section 707(b)(1) of the Code) transferred during the taxable
year of the Partnership does not exceed ten percent (10%) of the total interests
in Partnership capital or profits (determined without regard to Partnership
Interests held by the General Partner and any other person related to the
General Partner within the meaning of Section 267(b) or Section 707(b)(1) of the
Code); and (iv) the “Private Placement Safe Harbor,” which requires (A) the
Partnership to have not more than 100 partners at any time during its taxable
year and (B) all Partnership Interests to have been issued in a transaction (or
transactions) that was not required to be registered under the Securities Act of
1933.
44

--------------------------------------------------------------------------------

(c)            The General Partner is authorized to take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of Transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the General Partner to
limit or restrict in any manner the right of any holder of a Partnership
Interest to exercise its rights in accordance with the terms of Article XI
(other than a Partnership Unit (excluding Common Units issued upon conversion of
Partnership Units outstanding on December 10, 2013) initially issued on or after
December 10, 2013) and Exhibit I unless, and only to the extent that, outside
tax counsel provides to the General Partner an opinion to the effect that, in
the absence of such limitation or restriction, there is a significant risk that
the Partnership will be treated as a “publicly traded partnership” and, by
reason thereof, taxable as a corporation.


The General Partner may establish such policies and procedures as it may deem
necessary or desirable in its sole discretion to administer the limitations set
forth above.  Solely for purposes of this Section, the term “Transfer” shall not
include (except as provided in the following clause) the mere pledge,
hypothecation or grant of a security interest in a Partnership Interest, but
shall include any transfer of a Partnership Interest within the meaning of
Treasury Regulations Section 1.7704-1(a)(3) (other than transfers that have not
been recognized by the Partnership).


(d)            For the avoidance of doubt, the Partnership will rely on the
Private Placement Safe Harbor described in Section 9.3(b)(iv) and set forth in
Treasury Regulations Section 1.7704-1(h) until the Partnership can no longer
avail itself of the Private Placement Safe Harbor as currently in force or as
amended by the IRS.  The Partnership will not rely on any of the other Safe
Harbors until and unless it can no longer rely on the Private Placement Safe
Harbor.  If and when the Private Placement Safe Harbor becomes inapplicable, the
Partnership intends to rely on the other Safe Harbors, including but not limited
to those Safe Harbors provided in Section 9.3(b)(i) through (iii), in order to
avoid being treated as a “publicly traded partnership,” and no Transfer of a
Limited Partner’s Partnership Interest shall be permitted if such Transfer does
not qualify for one of these Safe Harbors.


(e)            The restrictions set forth in this Section 9.3 shall continue in
effect until such time as the Partnership is no longer potentially subject to
classification as a publicly traded partnership, as defined in Section 7704 of
the Code, or in the absence of applicable regulations, as determined by the
General Partner in its discretion.  The restrictions set forth in this Section
9.3, together with the Additional Restrictions on Transfer set forth in Section
9.4, are intended to limit transfers of interests in the Partnership in such a
manner as to permit the Partnership to qualify for the Safe Harbors from
treatment as a publicly traded partnership set forth in Treasury Regulations
Sections 1.7704-1.  The General Partner may modify the restrictions set forth in
this Section 9.3, and the provisions of Section 9.4, from time to time in its
discretion to ensure that the Partnership complies and continues to comply with
such requirements.
45

--------------------------------------------------------------------------------

9.4                 Additional Restrictions on Transfer.  In addition to any
other restrictions on Transfer herein contained, in no event may any Transfer of
a Partnership Interest by any Partner be made and in no event shall Additional
Units be issued (i) to any Person that lacks the legal right, power or capacity
to own a Partnership Interest; (ii) in violation of any provision of any
mortgage or trust deed (or the note or bond secured thereby) constituting a Lien
against a Property or any part thereof, or other instrument, document or
agreement to which the Partnership, EWIP or any other Investment Entity, the
Property Manager, the Pathways Common Tenancy, or any Washington Partnership is
a party or otherwise bound; (iii) in violation of applicable law, including,
without limitation, any applicable state securities “Blue Sky” law (including
investment suitability standards); (iv) of any component portion of a
Partnership Interest, such as the Capital Account, or rights to Available Cash,
separate and apart from all other components of a Partnership Interest; (v) in
the event such transfer would cause the General Partner to cease to comply with
the REIT Requirements or result in a violation of Section 7.12 hereof; (vi) if
such transfer would cause a termination of the Partnership for Federal income
tax purposes; (vii) if such transfer would, in the opinion of counsel to the
Partnership, cause the Partnership to cease to be classified as a partnership
for Federal income tax purposes; (viii) if such transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title 1 of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (ix) if
such transfer would, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.3-101; (x)
if such transfer may not be effected without registration of such Partnership
Interest under the Securities Act; (xi) if such transfer would violate any
provision of the General Partner’s Articles of Incorporation, as such may be
amended from time to time; or (xii) to a lender to the Partnership or any Person
who is related (within the meaning of Section 1.7542-4(b) of the Regulations) to
any lender to the Partnership whose loan constitutes a “nonrecourse liability”
(within the meaning of Section 1.752-1(a)(2) of the Regulations) without the
consent of the General Partner, in its sole and absolute discretion, unless the
Partnership’s basis for tax purposes would not be reduced as a result of such
Transfer.


ARTICLE X
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS


10.1             No Participation in Management.  Except as expressly permitted
hereunder, the Limited Partners shall not take part in the management of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership and shall have
no rights, powers or authority, except as specifically provided herein.


10.2             Bankruptcy of a Limited Partner and Certain Other Events.  The
Bankruptcy, death (subject to Section 10.8 below), incompetency, legal
incapacity, withdrawal or retirement of any Limited Partner shall not cause a
dissolution of the Partnership, but the rights of such Limited Partner to share
in the Net Profits or Losses of the Partnership and to receive distributions of
Partnership funds shall, on the happening of such event, devolve on its
successors or assigns, subject to the terms and conditions of this Agreement,
and the Partnership shall continue as a limited partnership.  However, in no
event shall such assignee(s) become a Substituted Limited Partner, except in
accordance with Article IX hereof.


10.3             No Withdrawal.  Notwithstanding anything to the contrary
provided in Section 10.2 above, no Limited Partner may withdraw or retire from
the Partnership without the prior written consent of the General Partner, other
than as expressly provided in this Agreement.
46

--------------------------------------------------------------------------------

10.4             Duties and Conflicts.  The General Partner recognizes that the
Limited Partners and their Affiliates have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Partnership, and that such persons are entitled to carry on
such other business interests, activities and investments.  The Limited Partners
and their Affiliates may engage in or possess an interest in any other business
or venture of any kind, independently or with others, on their own behalf or on
behalf of other entities with which they are affiliated or associated, and such
persons may engage in any activities, whether or not competitive with the
Partnership, without any obligation to offer any interest in such activities to
the Partnership or to any Partner.  Neither the Partnership nor any Partner
shall have any right, by virtue of this Agreement, in or to such activities, or
the income or profits derived therefrom, and the pursuit of such activities,
even if competitive with the business of the Partnership, shall not be deemed
wrongful or improper.


10.5             [Intentionally Omitted].


10.6             [Intentionally Omitted].


10.7             [Intentionally Omitted].


10.8             Conversion Upon Death.  So long as Code Section 1014 or a
successor provision remains in effect and provides for the “step-up” in basis of
an asset upon death, as determined by the Partnership’s counsel, upon the death
of a Limited Partner, all of such Limited Partner’s Partnership Units shall,
without the taking of any action by the General Partner or any heir,
representative, administrator or executor of or for such Limited Partner,
automatically convert as of the date of such death into shares of Common Stock
in the amount of the Common Stock Amount; provided that the General Partner, in
its sole and absolute discretion, shall have the option, instead of issuing the
Common Stock Amount to the estate of the decedent Limited Partner, of paying to
such estate the Cash Amount or any combination of cash and Common Stock equal to
the Cash Amount; provided, however, that, notwithstanding the foregoing, the
provisions of this Section shall not apply to any Series Z-1 Incentive Units or
LTIP Units held by such Limited Partner.  In determining the Cash Amount, the
Closing Price shall be calculated as of the date of death.  Any “cash” owed may
be paid in the form of cash, cashier’s or certified check or by wire transfer of
immediately available funds.  The General Partner shall notify the executor,
administrator, legal representative or personal representative of the decedent
Limited Partner’s estate of the General Partner’s election to issue the Common
Stock Amount, to pay the Cash Amount or to deliver a combination thereof within
a reasonable period of time after the General Partner becomes aware of such
death.  In the event that any Liens exist or arise with respect to the decedent
Limited Partner’s Partnership Units, the Common Stock Amount or the Cash Amount,
as the case may be, shall be reduced by an amount necessary to discharge such
Liens, as determined by the General Partner in good faith, and the General
Partner is expressly authorized to apply such portion of the consideration as
may be necessary to satisfy any indebtedness in full and to discharge such Lien
in full.  In the event any state or local property transfer tax is payable as a
result of the transfer of the decedent Limited Partner’s Partnership Units to
the General Partner (or its designee), the decedent Limited Partner’s estate
shall assume and pay such transfer tax.  If the General Partner elects to pay a
portion of the consideration owing in cash because the issuance of the Common
Stock Amount would cause the Person legally entitled to receive such Common
Stock, together with such Person’s Affiliates, to Beneficially Own in the
aggregate shares of Common Stock in excess of the Ownership Limit, and, if as a
result thereof the General Partner elects to raise such cash through a public
offering of its securities, borrowings or otherwise, the Cash Amount shall be
reduced by the Transaction Expenses allocable to the amounts required to pay the
Cash Amount hereunder; provided, however, notwithstanding the foregoing, the
Cash Amount shall not be reduced hereunder by an amount exceeding 5% of the Cash
Amount computed without regard to the adjustment for Transaction Expenses.
47

--------------------------------------------------------------------------------

10.9             Rights of Series Z Incentive Units.  Any Common Units received
upon the conversion or redemption of Series Z Incentive Units in the
Partnership, which were issued under the Prior Agreements, may thereafter be
converted into Common Stock pursuant to Section 10.8 and the holder of such
Common Units shall have the Rights provided in Article XI; provided, however,
that, notwithstanding anything to the contrary contained in Section 10.8,
Article XI or Exhibit I, (i) the General Partner may, in its sole discretion,
choose to assign its obligation pursuant to Section 10.8, Article XI or Exhibit
I, as the case may be, to the Partnership, in which case the Partnership will
deliver shares of Common Stock that it holds on such date in exchange for the
Common Units to be converted or redeemed, in lieu of the General Partner issuing
new shares of Common Stock to the holder of such Common Units and (ii) neither
the General Partner nor the Partnership shall pay cash (in whole or in part)
with respect to the conversion of Common Units received upon conversion or
redemption of Series Z Incentive Units.


10.10           Conversion and Redemption of Series Z-1 Incentive Units.


(a)            Upon the occurrence of any Series Z-1 Trigger Event with respect
to the Series Z-1 Incentive Units, the Series Z-1 Forfeited Capital Account with
respect to such Series Z-1 Incentive Units shall be forfeited and each such
Series Z-1 Incentive Unit shall, without the taking of any action by the General
Partner or any Series Z-1 Partners, automatically convert into that number of
Common Units calculated by dividing (i) the remainder resulting from (x) the
portion of the adjusted Capital Account balance properly allocable to each such
Series Z-1 Incentive Unit at the time of conversion, as determined by the
General Partner, taking into account all allocations made pursuant to Exhibit E
hereof through and including the date of the conversion (as so adjusted, for
purposes of this Section, the “Adjusted Capital Account Balance”), minus (y) the
Series Z-1 Forfeited Capital Account as of the time of conversion minus (z) the
Series Z-1 Clawback Amount, if any, with respect to such Series Z-1 Incentive
Unit, by (ii) the adjusted Capital Account balance properly allocable to one
Common Unit determined immediately prior to such conversion, after taking into
account any adjustments made pursuant to Exhibit E hereof through and including
the date of conversion.


(b)            In the event of a Series Z-1 Change in Control, (1) the
Partnership shall give each Series Z-1 Partner notice as required by Section
10.10(d) and otherwise comply with the procedures set forth in such Section and
(2) upon or at any time (except as expressly provided in clause (ii) below)
following the occurrence of such Series Z-1 Change in Control, each Series Z-1
Partner shall have the right to elect, in accordance with the procedures set
forth in Section 10.10(d), to forfeit the Series Z-1 Forfeited Capital Account
with respect to all of the Series Z-1 Incentive Units held by such Series Z-1
Partner and convert each such Series Z-1 Incentive Unit into either:
48

--------------------------------------------------------------------------------

(i)                   that number of Common Units calculated by dividing (I) the
remainder resulting from (x) the Adjusted Capital Account balance properly
allocable to each such Series Z-1 Incentive Unit at the time of an election
pursuant to this Section 10.10(b), as determined by the General Partner after
taking into account all allocations required to be made pursuant to Exhibit E
hereof, minus (y) the Series Z-1 Forfeited Capital Account as of the time of
conversion, minus (z) the Series Z-1 Clawback Amount, if any, with respect to
such Series Z-1 Incentive Unit, by (II) the adjusted Capital Account balance
properly allocable to one Common Unit determined immediately prior to such
conversion, after taking into account any adjustments made pursuant to Exhibit E
hereof through and including the date of conversion; provided, however, that, if
applicable, references to “Common Units” in this clause shall be deemed to refer
to the class or series of equity interests in the Substitute Umbrella
Partnership (as defined in Section 10.10(c)) most comparable to the Common
Units, after taking into account all relevant rights, benefits, terms and
conditions and economic factors and all references to capital account balances
and numbers of Common Units shall be equitably adjusted, as nearly as may be
practicable, to give effect to the rights and obligations of the Series Z-1
Incentive Units or, if applicable, the Substitute Z-1 Incentive Units; or


(ii)                  that amount and type of cash, securities or other property
as such holder would have received in connection with such Series Z-1 Change in
Control if he, she or it had elected to convert such Series Z-1 Incentive Units
into Common Units in accordance with the immediately preceding clause (i) prior
to the consummation of the Series Z-1 Change in Control and received (or had the
right to elect to receive) such consideration in connection with the Series Z-1
Change in Control as the Holder of the number of Common Units into which such
Series Z-1 Incentive Units would have converted as of the date of occurrence of
such Change of Control without any increase in the Series Z-1 Conversion Ratchet
Percentage that may have occurred after such date; provided, however, that any
election pursuant to this clause (ii) must be made within the twelve (12) month
period immediately following the occurrence of such Series Z-1 Change in
Control. For the avoidance of doubt, it is the intent of the parties hereto that
a holder’s right to make the election provided in this clause (ii) shall
continue notwithstanding that, within such twelve (12) month period, another
Series Z-1 Change in Control occurs, such holder’s employment is terminated as
referred to in clause (e) below, or such holder dies as referred to in clause
(f) below; provided, further, that if a Series Z-1 Trigger Event occurs, such
holder’s right to make the election provided in this clause (ii) shall continue
only until the moment immediately prior to the occurrence of such Series Z-1
Trigger Event.


For the avoidance of doubt, the Series Z-1 Incentive Units of any Series Z-1
Partner who has not made the election contemplated by this Section 10.10(b)
shall remain outstanding until such election is made or another clause of this
Section 10.10 becomes applicable, and thereafter shall continue to be entitled
to all the rights and benefits of the Series Z-1 Incentive Units, including
without limitation the right to make an election pursuant to this Section
10.10(b) with respect to any subsequent Series Z-1 Change in Control and the
potential for continued increase in the Series Z-1 Conversion Ratchet
Percentage.
49

--------------------------------------------------------------------------------

(c)            Notwithstanding anything in this Agreement to the contrary, in
connection with any Series Z-1 Change in Control following which the Partnership
will not continue to exist as a separate legal entity or following which the
Partnership, despite continuing in legal existence, will no longer conduct its
business in a fashion substantially similar to the fashion in which it conducted
its business immediately prior to such Series Z-1 Change of Control (e.g.,
owning similar properties and operating in a comparable fashion), the General
Partner shall use commercially reasonable efforts (after taking into account the
fiduciary duties owed by the General Partner to the other Partners in the
Partnership in connection with negotiating the Series Z-1 Change in Control
transaction as a whole) to cause the resulting or surviving entity and/or the
entity primarily succeeding to the business of the Partnership, as the case may
be, to be a partnership, limited liability company or other pass-through entity
organized under the laws of any state of the United States or the District of
Columbia (for purposes of this Section, a “Substitute Umbrella Partnership”),
and, in the event the Series Z-1 Change in Control does result in a Substitute
Umbrella Partnership, shall use commercially reasonable efforts to (1) cause the
Substitute Umbrella Partnership to issue in connection with such Series Z-1
Change in Control in substitution for any Series Z-1 Incentive Units remaining
outstanding as of the effective time thereof other interests in the Substitute
Umbrella Partnership having substantially the same terms and rights as the
Series Z-1 Incentive Units, including with respect to distributions,
conversions, ratcheting, voting rights and rights upon liquidation, dissolution
or winding-up (for purposes of this Section, the “Substitute Z-1 Incentive
Units”), (2) make equitable and appropriate provisions for adjustments to the
terms of the Substitute Z-1 Incentive Units such that the rights and obligations
of the Series Z-1 Partners after such Series Z-1 Change in Control as holders of
Substitute Z-1 Incentive Units of the Substitute Umbrella Partnership shall be
equivalent, as nearly as may be practicable, to their rights and obligations as
holders of Series Z-1 Incentive Units of the Partnership, and (3) secure a
commitment of the general partner or other controlling person of the Substitute
Umbrella Partnership to undertake to perform the obligations and covenants of
the General Partner with respect to the Series Z-1 Partners.  Anything in the
foregoing to the contrary notwithstanding, the Compensation Committee may
provide, with respect to all or less than all of the outstanding Series Z-1
Incentive Units, that in connection with one or more of the events that
constitute a Series Z-1 Change in Control or similar event following which the
Partnership will not continue to exist as a separate legal entity or following
which the Partnership, despite continuing in legal existence, will no longer
conduct its business in a fashion substantially similar to the fashion in which 
it conducted its business immediately prior to such Series Z-1 Change of Control
or similar event (e.g., owning similar properties and operating in a comparable
fashion) (a “Series Z-1 Incentive Units Substitution Event”), the Series Z-1
Conversion Ratchet Percentage for such  Series Z-1 Incentive Units outstanding
immediately prior to the Series Z-1 Change in Control or similar event shall be
equal to 100% in the event that (i) the Series Z-1 Change in Control or similar
event does not result in a Substitute Umbrella Partnership or (ii)  the
Substitute Umbrella Partnership does not issue interests in the Substitute
Umbrella Partnership to holders of Series Z-1 Incentive Units  in connection
with a Series Z-1 Incentive Units Substitution Event in accordance with the
foregoing sentence.  The Compensation Committee may also provide that the Series
Z-1 Conversion Ratchet Percentage (or the equivalent conversion percentage
provision applicable to interests that are issued in the Substitute Umbrella
Partnership in connection with a Series Z-1 Incentive Units Substitution Event)
shall be equal to 100% upon the involuntary termination (as determined by the
Compensation Committee) within a specified period following a Z-1 Series Change
in Control or similar event of (i) a holder of interests in the Substitute
Umbrella Partnership issued in connection with a Series Z-1 Incentive Units
Substitution Event or (ii) a holder of Series Z-1 Incentive Units (where no
Series Z-1 Incentive Units Substitution Event occurs)
50

--------------------------------------------------------------------------------

(d)            As promptly as possible prior to the consummation of a Series Z-1
Change of Control (but in any event not later than ten (10) days following
consummation of such Series Z-1 Change in Control), the Partnership shall
deliver a written notice of such Series Z-1 Change of Control to each Series Z-1
Partner at their addresses as shown on the records of the Partnership,
containing all instructions and materials necessary to enable such Series Z-1
Partners to make an election pursuant to Section 10.10(b) hereof and describing
the circumstances and relevant facts regarding such Series Z-1 Change of
Control, including, without limitation, the expected date of consummation. 
Failure to give or receive such notice or any defect therein shall not affect
the legality or validity of any proceedings in connection with such Series Z-1
Change of Control or otherwise as contemplated by this Agreement.  Each Series
Z-1 Partner may exercise his or her right to convert in accordance with Section
10.10(b) by delivering written notice of such intent (and specifying whether he
or she is electing to convert pursuant to Section 10.10(b)(i) or Section
10.10(b)(ii)) to the Partnership, Attn:  Chief Financial Officer, with a copy to
Baker & McKenzie LLP, Attn:  Stephen J. Schrader, Esq. (such notice, for
purposes of this Section, an “Election Notice”).  On or before the later of (i)
the effective date of such Series Z-1 Change in Control and (ii) the tenth
(10th) business day following the date of such Election Notice, the Partnership
shall issue the consideration required by Section 10.10(b) to the Series Z-1
Partner making the election in exchange for his or her Series Z-1 Incentive
Units (or, if applicable, Substitute Z-1 Incentive Units).


(e)            Effective as of such time as (other than by reason of death, as
provided in Section 10.10(f)) a holder of Series Z-1 Incentive Units is no
longer an employee of the Partnership, the General Partner or any of their
subsidiaries or affiliates, the Series Z-1 Forfeited Capital Account with
respect to such holder’s Series Z-1 Incentive Units shall be forfeited and the
Partnership shall have the right, for 90 days following the date of termination
of such holder’s employment, to redeem each Series Z-1 Incentive Unit held by
such holder in exchange for, at the Partnership’s option, either (1) a number of
shares of Common Stock then owned by the Partnership calculated by dividing (i)
the remainder resulting from (x) the Adjusted Capital Account Balance properly
allocable to each such Series Z-1 Incentive Unit as determined by the General
Partner after taking into account all allocations required to be made pursuant
to Exhibit E hereto and, in the event the provisions of Section 2(g) thereof are
inapplicable, in a manner consistent with the provisions of Treasury Regulation
Section 1.704-1(b)(2) (iv)(f) minus (y) the Series Z-1 Forfeited Capital Account
as of the time of redemption minus (z) the Series Z-1 Clawback Amount, if any,
with respect to such Series Z-1 Incentive Unit, by (ii) the Closing Price of
Common Stock determined as of such date; or (2) a number of Common Units
calculated by dividing (i) the remainder resulting from (x) the Adjusted Capital
Account Balance which would be allocable to each such Series Z-1 Incentive Unit
as determined by the General Partner after taking into account all allocations
required to be made pursuant to Exhibit E hereof and assuming that the Capital
Accounts of the Partners were adjusted at such time as provided in Section 2(g)
of Exhibit E hereto minus (y) the Series Z-1 Forfeited Capital Account minus (z)
the Series Z-1 Clawback Amount, if any, with respect to such Series Z-1
Incentive Unit, by (ii) the adjusted Capital Account balance properly allocable
to one Common Unit determined immediately prior to such redemption, after taking
into account any adjustments made pursuant to Exhibit E hereof and assuming that
the Capital Accounts of the Partners were adjusted at such time as provided in
Section 2(g) of Exhibit E hereto through and including the date of redemption. 
The Partnership may exercise its rights under this Section 10.10(e) by providing
written notice to the terminated Series Z-1 Partner within 90 days of such
termination and consummating the redemption promptly thereafter.
51

--------------------------------------------------------------------------------

(f)            Upon the death of a holder of Series Z-1 Incentive Units, the
Series Z-1 Forfeited Capital Account with respect to such Series Z-1 Incentive
Units, shall be forfeited and each such Series Z-1 Incentive Unit held by such
holder shall be redeemed by the Partnership for, at its option, either (1) a
number of shares of Common Stock then owned by the Partnership calculated by
dividing (i) the remainder resulting from (x) the Adjusted Capital Account
Balance properly allocable to each such Series Z-1 Incentive Unit as determined
by the General Partner after taking into account all allocations required to be
made by Exhibit E hereto and in the event that the provisions of Section 2(g) of
Exhibit E are inapplicable, in a manner consistent with the provisions of
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) minus (y) the Series Z-1
Forfeited Capital Account as of the time of redemption minus (z) the Series Z-1
Clawback Amount, if any, with respect to such Series Z-1 Incentive Unit, by (ii)
the Closing Price of Common Stock determined immediately prior to such
redemption; or (2) a number of Common Units calculated by dividing (i) the
remainder resulting from (x) the Adjusted Capital Account Balance which would be
allocable to each such Series Z-1 Incentive Unit as determined by the General
Partner after taking into account all allocations required to be made by Exhibit
E hereto and in the event that the provisions of Section 2(g) are inapplicable,
in a manner consistent with the provisions of Treasury Regulation Section
1.704-1 (b)(2)(iv)(f) minus (y) the Series Z-1 Forfeited Capital Account as of
the time of redemption minus (z) the Series Z-1 Clawback Amount, if any, with
respect to such Series Z-1 Incentive Unit, by (ii) the average adjusted Capital
Account balance properly allocable to one Common Unit determined immediately
prior to such redemption, as determined by the General Partner after taking into
account all allocations required to be made by Exhibit E hereto and in the event
that the provisions of Section 2(g) are inapplicable in a manner consistent with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f).  The
Partnership shall effect the redemption required by this Section 10.10(f) within
60 days following its receipt of written notification of the death of a Series
Z-1 Partner.


(g)            In lieu of delivering a fractional share of Common Stock pursuant
to this Section 10.10, the Partnership may deliver cash equal to the Closing
Price attributable to such fractional share.  In lieu of issuing a fractional
Common Unit pursuant to this Section 10.10, the Partnership may deliver cash
equal to the product of (i) the Closing Price multiplied by the Series Z-1
Conversion Ratchet Percentage, and (ii) such fractional Common Unit.  For the
avoidance of doubt, as to any fractional Common Unit or fraction of a share of
Common Stock which would otherwise be delivered, the Partnership shall pay a
cash adjustment in respect of such final fraction (which for each holder of
Series Z-1 Incentive Units shall be deemed to be a fraction of the last
fractional Common Unit or fraction of a share of Common Stock after taking into
account all Series Z-1 Incentive Units held by such holder, not on a
unit-by-unit basis) in the amount provided for in this clause (g).


(h)            The holder of any Common Units received upon a conversion or
redemption of Series Z-1 Incentive Units pursuant to this Section 10.10 shall
have an aggregate Capital Account balance with respect to such Common Units
equal to the remainder resulting from (x) the Adjusted Capital Account Balance
of such holder’s Series Z-1 Incentive Units (determined pursuant to the
applicable sub-section of this Section 10.10) immediately prior to conversion or
redemption minus (y) the Series Z-1 Forfeited Capital Account minus (z) the
Series Z-1 Clawback Amount, if any, with respect to such Series Z-1 Incentive
Unit, and such holder of Common Units shall have all of the rights of holders of
Common Units as set forth in this Agreement.  Immediately upon conversion or
redemption of any Series Z-1 Incentive Units pursuant to this Section 10.10, the
aggregate Series Z-1 Forfeited Capital Accounts with respect to all Series Z-1
Incentive Units being converted or redeemed shall be reallocated among the
Capital Accounts of the holders of Common Units immediately subsequent to such
conversion or redemption on a pro rata basis, in proportion to the Capital
Account balances of all such units immediately subsequent to such conversion or
redemption.  Any Common Units received upon the conversion or redemption of
Series Z-1 Incentive Units pursuant to this Section 10.10 may thereafter be
converted into Common Stock pursuant to Section 10.8 and the holder of such
Common Units shall have the Rights provided in Article XI; provided, however,
that, notwithstanding anything to the contrary contained in Section 10.8,
Article XI or Exhibit I, (i) the General Partner may, in its sole discretion,
choose to assign its obligation pursuant to Section 10.8, Article XI or Exhibit
I, as the case may be, to the Partnership, in which case the Partnership will
deliver shares of Common Stock that it holds on such date in exchange for the
Common Units to be converted or redeemed, in lieu of the General Partner issuing
new shares of Common Stock to the holder of such Common Units and (ii) neither
the General Partner nor the Partnership shall pay cash (in whole or in part)
with respect to the conversion of Common Units received upon conversion or
redemption of Series Z-1 Incentive Units.
52

--------------------------------------------------------------------------------

(i)            The Series Z-1 Incentive Units shall rank (i) junior to any and
all presently outstanding or subsequently issued Preferred Interests and
preferred Partnership Units of the Partnership, unless the terms of such
Preferred Interests and/or preferred Partnership Units expressly provide that
they shall rank junior to or pari passu with the Series Z Incentive Units,
Series Z-1 Incentive Units or Common Units, and (ii) pari passu with the Common
Units and with any other class or series of presently existing or subsequently
issued Partnership Units of the Partnership, the terms of which do not expressly
provide that such Partnership Units shall rank senior to the Series Z-1
Incentive Units or the Common Units with respect to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up.


ARTICLE XI
GRANT OF RIGHTS TO LIMITED PARTNERS


11.1             Grant of Rights.  The General Partner does hereby grant to the
Limited Partners who were Limited Partners at the time of the enactment of the
First Amended and Restated Agreement and to those Additional Limited Partners
who acquired Additional Units with Rights and such Limited Partners and such
Additional Limited Partners do hereby accept the right, but not the obligations
(hereinafter such right sometimes referred to as the “Rights”), to convert a
portion of their Partnership Units into shares of Common Stock and to sell the
remainder (or any part thereof) of their Partnership Units to the General
Partner (or its designee), at any time (whether in one or more instances) on the
terms and subject to the conditions and restrictions contained in attached
Exhibit I.  The Rights granted hereunder may be exercised by any one or more of
the Limited Partners or Additional Limited Partners, on the terms and subject to
the conditions and restrictions contained in attached Exhibit I, upon delivery
to the General Partner of an Exercise Notice substantially in the form of
attached Schedule 1, which notice shall specify the Partnership Units to be sold
by such Limited Partner.  Once delivered, the Exercise Notice shall be
irrevocable, subject to payment by the General Partner of the Purchase Price in
respect of such Partnership Units in accordance with the terms hereof. 
Notwithstanding anything contained herein to the contrary, an Additional Limited
Partner that acquires Additional Units pursuant to Sections 4.3 and 4.6 hereof
shall not acquire any interest in, and may not exercise or otherwise participate
in, any Rights pursuant to this Article XI and attached Exhibit I, unless the
General Partner approves in writing prior to the admission of such Additional
Limited Partner the acquisition of Rights by such Additional Limited Partner.
 
11.2            Terms of Rights The terms and provisions  applicable to the
Rights shall be as set forth in attached Exhibit I.
53

--------------------------------------------------------------------------------

ARTICLE XII
ARBITRATION OF DISPUTES


12.1             Arbitration.  Notwithstanding anything to the contrary
contained in this Agreement, all claims, disputes and controversies between the
parties hereto (including, without limitation, any claims, disputes and
controversies between the Partnership and any one or more of the Partners and
any claims, disputes and controversies between any one or more Partners) arising
out of or in connection with this Agreement or the Partnership created hereby,
relating to the validity, construction, performance, breach, enforcement or
termination thereof, or otherwise, shall be resolved by binding arbitration in
San Francisco, California, in accordance with California Civil Procedure Code
Sections 1280 et seq. (other than Section 1283.05), this Article XII and, to the
extent not inconsistent with this Article XII (other than the reference in this
Article to Sections of the California Civil Procedure Code), the Expedited
Procedures and Commercial Arbitration Rules of the American Arbitration
Association (the “Arbitration Rules”).


12.2             Procedures.  Any arbitration called for by this Article XII
shall be conducted in accordance with the following procedures:


(a)            The Partnership or any Partner (the “Requesting Party”) may
demand arbitration pursuant to Section 12.1 hereof at any time by giving written
notice of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.


(b)            Within fifteen (15) days after the giving of a Demand Notice, the
Requesting Party, on the one hand, and each of the other Partners and/or the
Partnership against whom the claim has been made or with respect to which a
dispute has arisen (collectively, the “Responding Party”), on the other hand,
shall select and designate in writing to the other party one reputable,
disinterested individual (a “Qualified Individual”) willing to act as an
arbitrator of the claim, dispute or controversy in question.  Each of the
Requesting Party and the Responding Party shall use its best efforts to select a
present or former partner of a “Big 6” accounting firm (or a “Big 8” predecessor
thereof) having no affiliation with any of the parties as its respective
Qualified Individual.  Within fifteen (15) days after the foregoing selections
have been made, the arbitrators so selected shall jointly select a present or
former partner of a “Big 6” accounting firm (or a “Big 8” predecessor thereof)
having no affiliation with any of the parties as the third Qualified Individual
willing to act as an arbitrator of the claim, dispute or controversy in question
(the “Third Arbitrator”).  In the event that the two arbitrators initially
selected are unable to agree on the Third Arbitrator within the second fifteen
(15) day period referred to above, then, on the application of either party, the
American Arbitration Association shall promptly select and appoint a present or
former partner of a “Big 6” accounting firm (or a “Big 8” predecessor thereof)
having no affiliation with any of the parties as the Qualified Individual to act
as the Third Arbitrator in accordance with the terms of the Arbitration Rules. 
The three arbitrators selected pursuant to this subsection (b) shall constitute
the arbitration panel for the arbitration in question.
54

--------------------------------------------------------------------------------

(c)            The presentations of the parties hereto in the arbitration
proceeding shall be commenced and completed within sixty (60) days after the
selection of the arbitration panel pursuant to subsection (b) above, and the
arbitration panel shall render its decision in writing within thirty (30) days
after the completion of such presentations.  Any decision concurred in by any
two (2) of the arbitrators shall constitute the decision of the arbitration
panel, and unanimity shall not be required.  If a decision concurred in by at
least two (2) of the arbitrators is not rendered within such thirty (30) day
period, then each of the parties shall select a new Qualified Individual willing
to act as an arbitrator and a new arbitration proceeding shall commence in
accordance with this Article XII.


(d)            The arbitration panel shall have the discretion to include in its
decision a direction that all or part of the attorneys’ fees and costs of any
party or parties and/or the costs of such arbitration be paid by any other party
or parties.  On the application of a party before or after the initial decision
of the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.


(e)            The Third Arbitrator shall have the right in its discretion to
authorize the obtaining of discovery, including the taking of depositions of
witnesses for the purpose of discovery.


(f)            At the request of any party, the arbitrators shall make and
provide to the parties written findings of fact and conclusions of law.


12.3             Binding Character.  Any decision rendered by the arbitration
panel pursuant to this Article XII shall be final and binding on the parties
hereto, and judgment thereon may be entered by any state or federal court of
competent jurisdiction.


12.4             Exclusivity.  Arbitration shall be the exclusive method
available for resolution of claims, disputes and controversies described in
Section 12.1 hereof, and the Partnership and its Partners stipulate that the
provisions hereof shall be a complete defense to any suit, action, or proceeding
in any court or before any administrative or arbitration tribunal with respect
to any such claim, controversy or dispute.  The provisions of this Article XII
shall survive the dissolution of the Partnership.


12.5             No Alteration of Agreement.  Nothing contained herein shall be
deemed to give the arbitrators any authority, power or right to alter, change,
amend, modify, add to, or subtract from any of the provisions of this
Partnership Agreement.
55

--------------------------------------------------------------------------------

12.6            Acknowledgment.  PURSUANT TO SECTION 12.6 OF THE ORIGINAL
AGREEMENT, THE FIRST AMENDED AND RESTATED AGREEMENT, AS AMENDED, AND THE SECOND
AMENDED AND RESTATED AGREEMENT, AS AMENDED, EACH OF THE PARTNERS AGREED TO HAVE
ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND
ACKNOWLEDGED THAT SUCH PARTNER WAS GIVING UP ANY RIGHTS THAT SUCH PARTNER MIGHT
POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL EXCEPT AS
SPECIFICALLY INCLUDED IN SUCH “ARBITRATION OF DISPUTES” PROVISION.  EACH
PARTNER, BY HAVING EXECUTED EITHER THE ORIGINAL AGREEMENT OR THE AMENDED OR
RESTATED AGREEMENT, AS AMENDED, OR ANY AMENDMENT TO EITHER OF SUCH AGREEMENTS,
OR BY EXECUTING THIS AGREEMENT OR ANY AMENDMENT HERETO OR BY BECOMING AN
ADDITIONAL LIMITED PARTNER, ACKNOWLEDGED OR ACKNOWLEDGES, AS THE CASE MAY BE,
GIVING UP SUCH PARTNER’S JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE
RIGHTS ARE SPECIFICALLY INCLUDED IN THIS “ARBITRATION OF DISPUTES” PROVISION. 
IF ANY PARTNER REFUSES TO SUBMIT TO ARBITRATION AFTER HAVING AGREED TO THIS
PROVISION, SUCH PARTNER MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE.  EACH PARTNER, BY HAVING EXECUTED EITHER THE
ORIGINAL AGREEMENT OR THE AMENDED OR RESTATED AGREEMENT, AS AMENDED, OR ANY
AMENDMENT TO EITHER OF SUCH AGREEMENTS, OR BY EXECUTING THIS AGREEMENT OR ANY
AMENDMENT HERETO, ACKNOWLEDGED OR ACKNOWLEDGES, AS THE CASE MAY BE, THAT ITS
AGREEMENT TO THIS ARBITRATION PROVISION WAS OR IS VOLUNTARY.


ARTICLE XIII
GENERAL PROVISIONS


13.1             Notices.  All notices, offers or other communications required
or permitted to be given pursuant to this Agreement shall be in writing and may
be personally served, telecopied or sent by United States mail and shall be
deemed to have been given when delivered in person, upon receipt of telecopy or
three business days after deposit in United States mail, registered or
certified, postage prepaid, and properly addressed, by or to the appropriate
party.  For purposes of this Section 13.1, the addresses of the Partners shall
be as set forth in Exhibit M attached hereto, as such Exhibit may be modified
from time to time.  The address of any Limited Partner may be changed by a
notice in writing given to the General Partner in accordance with the provisions
hereof, and the address of the General Partner may be changed by a notice in
writing given to each of the Limited Partners in accordance with the provisions
hereof.


13.2             Successors.  This Agreement and all the terms and provisions
hereof shall be binding upon and shall inure to the benefit of all Partners, and
their legal representatives, heirs, successors and permitted assigns, except as
expressly herein otherwise provided.


13.3             Effect and Interpretation.  This Agreement shall be governed by
and construed in conformity with the laws of the State of California.
56

--------------------------------------------------------------------------------

13.4             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.


13.5             Partners Not Agents.  Except as specifically provided herein,
nothing contained herein shall be construed to constitute any Partner the agent
of another Partner, or in any manner to limit the Partners in the carrying on of
their own respective businesses or activities.


13.6             Entire Understanding; Etc.  This Agreement constitutes the
entire agreement and understanding among the Partners and supersedes any prior
understandings and/or written or oral agreements among them respecting the
subject matter within.


13.7             Amendments.


(a)            This Agreement may not be amended, and no provision benefiting
the General Partner may be waived, except by a written instrument signed by the
General Partner and, if the Limited Partners collectively own five percent (5%)
or more of the Partnership Units, a Majority-In-Interest of the Limited
Partners, provided that no amendment of this Agreement may be made without the
consent of all of the affected Limited Partners if such amendment (i) provides
for any Limited Partner to receive any distribution other than pari passu with
all other Limited Partners, based on their respective Percentage Interests, (ii)
decreases any Limited Partner’s Percentage Interest but does not decrease all
Limited Partners’ respective Percentage Interest on a proportionate bases, (iii)
converts any Limited Partner’s interest in the Partnership into a general
partnership interest, (iv) modifies the limited liability of any Limited Partner
in a manner adverse to such Limited Partner, or (v) alters or modifies the
Rights set forth in Article XI in a manner adverse to such Partner.


(b)            Notwithstanding anything to the contrary provided in Section
13.7(a) above, the General Partner shall have the power, without the consent of
any Limited Partner, to amend this Agreement as may be required to facilitate or
implement any of the following:


(i)                   to add to the obligations of the General Partner or
surrender any right or power granted to the General Partner or any Affiliate of
the General Partner for the benefit of the Limited Partners;


(ii)                 to reflect the admission, substitution, termination, or
withdrawal of Partners in accordance with this Agreement;


(iii)                to set forth the rights, powers and duties of the holders
of any additional Partnership Units issued pursuant to Section 4.3(a) hereof;


(iv)               to reflect any change that does not adversely affect the
Limited Partners in any material respect, to cure any ambiguity, to correct or
supplement any defective provision in this Agreement, or to make other changes
with respect to matters arising under this Agreement that will not be
inconsistent with any other provision of this Agreement;


(v)                 to reflect in Section 6.2 and Exhibit E attached hereto the
relative distribution and allocation preferences and priorities among two (2) or
more classes of Preferred Stock, if applicable;
57

--------------------------------------------------------------------------------

(vi)               to satisfy any requirements, conditions, or guidelines
contained in any order, directive, opinion, ruling or regulations of a federal
or state agency or contained in federal or state law; and


(vii)             to reflect such changes as are reasonably necessary for the
General Partner to maintain its status as a REIT, including changes which may be
necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS.


The General Partner shall provide notice to the Limited Partners when any action
under this Section 13.7(b) is taken, provided that, with respect to any
amendment to this Agreement, notice of such amendment shall be deemed to have
been given when such amendment is publicly filed with the SEC.


(c)            So long as any Series Z-I Incentive Unit remains outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least
two-thirds (2/3) of the Weighted Number of Series Z-1 Incentive Units amend,
alter or repeal any provisions of this Agreement, including, without limitation,
as a result of, or in connection with, a merger, consolidation or otherwise, in
a manner that would materially and adversely affect the powers, special rights,
preferences, privileges or voting power of the Series Z-1 Incentive Units or the
holders thereof; provided, however, that the following shall be deemed not to
materially and adversely affect such powers, special rights, preferences,
privileges or voting power of the Series Z-1 Incentive Units:  (a) any revision
or amendment of the definition of “Series Z-1 Conversion Ratchet Percentage” or
“Series Z-1 Target FFO” in accordance with the proviso contained in each such
definition; (b) any increase in the amount of Partnership Interests, or the
creation or issuance of any other class or series of Partnership Interests, or
obligation or security convertible into, or evidencing the right to purchase,
any such Partnership Interests, ranking senior to, junior to or on a parity with
the Series Z-1 Incentive Units with respect to payment of distributions or the
distribution of assets upon liquidation, dissolution or winding up; or (c) any
amendment, alteration or repeal of any provision(s) of this Agreement that also
materially and adversely affects the Common Units or the holders thereof in a
comparable and proportionate fashion; provided, further, that with respect to
the occurrence of a merger, consolidation or comparable transaction, so long as
(1) the Partnership is the surviving entity and the Series Z-1 Incentive Units
remain outstanding with the terms thereof unchanged, or (2) the resulting,
surviving or transferee entity is a partnership, limited liability company or
other pass-through entity organized under the laws of any state and substitutes
the Series Z-1 Incentive Units for other interests in such entity having
substantially the same terms and rights as the Series Z-1 Incentive Units,
including with respect to distributions, conversions, voting rights and rights
upon liquidation, dissolution or winding-up, then the occurrence of any such
event shall not be deemed to materially and adversely affect such rights,
privileges or voting powers of the holders of the Series Z-1 Incentive Units. 
Notwithstanding anything in this Section 13.7(c) to the contrary, the holders of
Series Z-1 Incentive Units shall have no right to vote or consent with respect
to any transaction that constitutes a Series Z-1 Trigger Event or that
constitutes a Series Z-1 Change in Control so long as the provisions of Section
10.10(b) of this Agreement remain in effect.  For avoidance of doubt, holders of
the Series Z-1 Incentive Units will not have any voting rights or rights to
consent to any matters except as set forth in this Section 13.17(c).
58

--------------------------------------------------------------------------------

13.8             Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those to which it is held invalid by such court, shall not be affected thereby.


13.9             Trust Provision.  This Agreement, to the extent executed by the
trustee of a trust, is executed by such trustee solely as trustee and not in a
separate capacity.  Nothing herein contained shall create any liability on, or
require the performance of any covenant by, any such trustee individually, nor
shall anything contained herein subject the individual personal property of any
trustee to any liability.


13.10          Pronouns and Headings.  As used herein, all pronouns shall
include the masculine, feminine and neuter, and all defined terms shall include
the singular and plural thereof whatever the context and facts require such
construction.  The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.  Any references in this Agreement to “including” shall be
deemed to mean “including without limitation”.


13.11          Assurances.  Each of the Partners shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.


13.12          Tax Consequences.  Each Partner acknowledged in the Original
Agreement, the First Amended and Restated Agreement, as amended, or the Second
Amended and Restated Agreement, as amended, or in an amendment to any of such
agreements, that he or she has relied fully upon the advice of its own legal
counsel and/or accountant in determining the tax consequences of the Original
Agreement, the First Amended and Restated Agreement, as amended, or the Second
Amended and Restated Agreement, as amended, as the case may be, and the
transactions contemplated thereby and not upon any representations or advice by
the General Partner or by any other Partner.  Each Additional Limited Partner
shall be deemed to have acknowledged that it has relied fully upon the advice of
its own legal counsel and/or accountant in determining the tax consequences of
this Agreement and the transactions contemplated thereby and not upon any
representations or advice by the General Partner or by any other Partner.
59

--------------------------------------------------------------------------------

13.13          Securities Representations.  Each Limited Partner hereby
represents and warrants to the Partnership and the General Partner that such
Limited Partner (i) has acquired its Partnership Interest for itself for
investment purposes only, and not with a view to any resale or distribution of
such Partnership Interest, (ii) has been advised and understands that such
Partnership Interest has not been and will not be registered under the
Securities Act or any applicable state securities laws and, therefore, cannot be
resold unless such Partnership Interest is registered under the Securities Act
and all applicable state securities laws, or unless exemptions from registration
are available, and (iii) has, either alone or with its “purchaser
representatives” as that term is defined in Rule 501(h) under the Securities
Act, such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its investment in the
Partnership.  Each Limited Partner further acknowledges that the Partnership and
the General Partner have made available to such Limited Partner, at a reasonable
time prior to its acquisition of its Partnership Interest, the opportunity to
ask questions and receive answers concerning the terms and conditions of such
acquisition and to obtain any additional information which the Partnership
and/or the General Partner possesses or can acquire without unreasonable effort
or expense that is necessary to verify the accuracy of the information furnished
by the Partnership and the General Partner in connection with such acquisition. 
Each Limited Partner admitted to the Partnership after the date hereof, shall,
by its agreeing to be bound by the terms hereof, be deemed to have represented
and warranted to the Partnership and the General Partner that such Limited
Partner (i) acquired its Partnership Units for itself for investment purposes
only, and not with a view to any resale or distribution of such Partnership
Units, (ii) has been advised and understands that such Partnership Units have
not been and will not be registered under the Securities Act or any applicable
state securities laws and, therefore, cannot be resold unless such Partnership
Units are registered under the Securities Act and all applicable state
securities laws, or unless exemptions from registration are available, and (iii)
has, either alone or with its “purchaser representatives” as that term is
defined in Rule 501(h) under the Securities Act, such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of its investment in the Partnership, and that the Partnership and the
General Partner made available to such Limited Partner, at a reasonable time
prior to its acquisition of its Partnership Interest, the opportunity to ask
questions and receive answers concerning the terms and conditions of such
acquisition and to obtain any additional information which the Partnership
and/or the General Partner possessed or could acquire without unreasonable
effort or expense that is necessary to verify the accuracy of the information
furnished by the Partnership and the General Partner in connection with such
acquisition.


13.14          Power of Attorney.  Each Limited Partner and each Assignee hereby
irrevocably constitutes and appoints the General Partner, any Liquidating
Trustee, and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:


(1)                 execute, swear to, seal, acknowledge, deliver, file and
record in the appropriate public offices (a) all certificates, documents and
other instruments (including, without limitation, this Agreement and the
Certificate and all amendments, supplements or restatements thereof) that the
General Partner or the Liquidating Trustee deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of California
and in all other jurisdictions in which the Partnership may conduct business or
own property; (b) all instruments that the General Partner deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidating Trustee
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidating Trustee
deems appropriate or necessary to reflect the distribution or exchange of assets
of the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the dissolution, liquidation or winding up of the Partnership or the
admission, withdrawal, removal or substitution of any Partner or any of the
other events described in, Article VIII, Article IX or Section 13.7 hereof or
the Capital Contribution of any Partner; and (f) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges relating to Partnership Interests; and
60

--------------------------------------------------------------------------------

(2)                 execute, swear to, acknowledge and file all ballots,
consents, approvals, waivers, certificates and other instruments appropriate or
necessary, in the sole and absolute discretion of the General Partner, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner, to effectuate the terms or intent of
this Agreement.


Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with this Article XIII hereof or as
may be otherwise expressly provided for in this Agreement.


The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner to act as contemplated by this Agreement in any filing or other action
by it on behalf of the Partnership, and it shall survive and not be affected by
the subsequent Incapacity of any Limited Partner or Assignee and the Transfer of
all or any portion of such Limited Partner’s or Assignee’s Partnership Units or
Partnership Interest and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives.  Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner, acting in good faith pursuant to such power of attorney; and
each such Limited Partner or Assignee hereby waives any and all defenses that
may be available to contest, negate or disaffirm the action of the General
Partner, taken in good faith under such power of attorney.  Each Limited Partner
or Assignee shall execute and deliver to the General Partner or the Liquidating
Trustee, within fifteen (15) days after receipt of the General Partner’s or the
Liquidating Trustee’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidating
Trustee, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.
61

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is hereby entered into among the undersigned
Partners as of the date first written above.


GENERAL PARTNER:
ESSEX PROPERTY TRUST, INC.,
 
 
a Maryland corporation
 
 
 
 
 
By:
/s/ Michael T. Dance
 
 
 
Executive Vice President and Chief Financial Officer
 

62

--------------------------------------------------------------------------------

EXHIBIT A
PARTNERSHIP UNITS


*            *             *            *            *            *
A-1

--------------------------------------------------------------------------------

EXHIBIT B
 
Intentionally Omitted
 
B-1

--------------------------------------------------------------------------------

EXHIBIT C
 
Intentionally Omitted
 
C-1

--------------------------------------------------------------------------------

EXHIBIT D
 
Intentionally Omitted
 
D-1

--------------------------------------------------------------------------------

EXHIBIT E
ALLOCATIONS


1.                   Allocations of Net Operating Income, Net Operating Loss,
Net Property Gain, Net Property Loss and Components and Items Thereof.


(a)            Net Operating Income.  Except as otherwise provided herein, Net
Operating Income for any fiscal year or other applicable period shall be
allocated in the following order and priority:


(i)                   First, to the Partners, until the cumulative Net Operating
Income allocated pursuant to this subparagraph 1(a)(i) for the current and all
prior periods equals the cumulative Net Operating Loss allocated pursuant to
subparagraphs 1(b)(iii) and (iv) hereof for all prior periods, among the
Partners in the same ratio and reverse order that such Net Operating Loss was
allocated (and, in the event of a shift of a Partner’s interest in the
Partnership, to the Partners in a manner that most equitably reflects the
successors in interest to such Partners);


(ii)                 Second, to the General Partner, until the cumulative Net
Operating Income allocated pursuant to this subparagraph 1(a)(ii) for the
current and all prior periods equals the cumulative Net Operating Loss allocated
pursuant to subparagraph 1(b)(ii) hereof for all prior periods;


(iii)                Third, to the General Partner until the sum of the
cumulative amount of


(x)            Net Operating Income allocated pursuant to this subparagraph
1(a)(iii) (and any Net Operating Income allocated with respect to the Series G
Preferred Interest and the Series H Preferred Interest under any provisions of
the Prior Agreements, as determined by the General Partner), plus


(y)            Net Property Gain allocated pursuant to subparagraph 1(c)(iii)
(and any Net Property Gain allocated with respect to the Series G Preferred
Interest and the Series H Preferred Interest under any provisions of the Prior
Agreements, as determined by the General Partner),


in each case for all fiscal years, equals the total amount of dividends paid on
the Series G Preferred Stock and the Series H Preferred Stock, as of or prior to
the date of such allocation plus the total amount of accrued but unpaid
dividends on the Series G Preferred Stock and the Series H Preferred Stock as of
such date;


(iv)               Thereafter, the balance of the Net Operating Income, if any,
shall be allocated to the Partners in accordance with their respective
Percentage Interests.


(b)           Net Operating Loss.  Except as otherwise provided herein, Net
Operating Loss for any fiscal year or other applicable period shall be allocated
in the following order and priority:
E-1

--------------------------------------------------------------------------------

(i)                   First, to the Partners in accordance with their respective
Percentage Interests until the Capital Account balances of the Limited Partners
are reduced to zero (for purposes of this calculation, each Partner’s Capital
Account balance shall be credited with the amount such Partner is obligated to
restore pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or is deemed to be obligated to restore with respect to any deficit
balance pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations);


(ii)                 Second, to the General Partner until its Capital Account
balance has been reduced to zero (for purposes of this calculation, such
Partner’s share of Partnership Minimum Gain shall be added back to its Capital
Account);


(iii)               Thereafter, to the Partners in accordance with their then
Percentage Interests;


(iv)               Notwithstanding anything to the contrary above, to the extent
any Net Operating Loss allocated to a Partner would cause such Partner
(hereinafter, a “Restricted Partner”) to have an Adjusted Capital Account
Deficit as of the end of the fiscal year to which such Net Operating Loss
relates, such Net Operating Loss shall not be allocated to such Restricted
Partner and instead shall be allocated to the other Partner(s), pro rata in
accordance with their relative Percentage Interests.


(c)            Net Property Gain.  Except as otherwise provided herein, after
the allocation of Net Operating Income or Net Operating Loss has been made
pursuant to paragraphs 1(a) and (b) above, Net Property Gain, if any, shall be
allocated in the following order and priority:


(i)                  First, to the Partners, until the cumulative Net Property
Gain allocated pursuant to this subparagraph 1(c)(i) for the current and all
prior periods equals the cumulative Net Property Loss allocated pursuant to
subparagraph 1(d)(iii) and (iv) hereof for all prior periods, among the Partners
in the same ratio and reverse order that such Net Property Loss was allocated to
the Partners pursuant to subparagraph 1(d)(iii) and (iv) hereof (and, in the
event of a shift of a Partner’s interest in the Partnership, to the Partners in
a manner that most equitably reflects the successors in interest to the
Partners).


(ii)                 Second, to the General Partner, until the cumulative Net
Property Gain allocated pursuant to this subparagraph 1(c)(ii) for the current
and all prior periods equals the cumulative Net Property Loss allocated pursuant
to subparagraph 1(d)(ii) hereof for all prior periods;


(iii)                Third, to the General Partner until the sum of the
cumulative amount of


(x)            Net Operating Income allocated to the General Partner under
subparagraph 1(a)(iii) (and any Net Operating Income allocated with respect to
the Series G Preferred Interest and the Series H Preferred Interest under any
provisions of the Prior Agreements, as determined by the General Partner), for
the current and all prior periods, plus
E-2

--------------------------------------------------------------------------------

(y)            Net Property Gain allocated pursuant to this subparagraph
1(c)(iii) (and any Net Property Gain allocated with respect to the Series G
Preferred Interest and the Series H Preferred Interest under any provisions of
the Prior Agreements, as determined by the General Partner),


in each case for all fiscal years, equals the total amount of dividends paid on
the Series G Preferred Stock and the Series H Preferred Stock as of or prior to
the date of such allocation plus the total amount of accrued but unpaid
dividends on the Series G Preferred Stock and the Series H Preferred Stock as of
such date;


(iv)               Thereafter, the balance of the Net Property Gain, if any,
shall be allocated to the Partners in accordance with their respective
Percentage Interests.


(d)            Net Property Loss.  Except as otherwise provided herein, after
the allocation of Net Operating Income or Net Operating Loss has been made
pursuant to paragraphs 1(a) and (b) above, Net Property Loss of the Partnership
for each fiscal year or other applicable period shall be allocated as follows:


(i)                   First, to the Partners in accordance with their respective
Percentage Interests until the Capital Account balances of the Limited Partners
are reduced to zero (for purposes of this calculation, each Partner’s Capital
Account balance shall be credited with the amount such Partner is obligated to
restore pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or is deemed to be obligated to restore with respect to any deficit
balance pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations);


(ii)                 Second, to the General Partner until its Capital Account
balance has been reduced to zero (for purposes of this calculation, such
Partner’s share of Partnership Minimum Gain shall be added back to its Capital
Account);


(iii)                Thereafter, to the Partners in accordance with their then
Percentage Interests;


(iv)               Notwithstanding anything to the contrary hereunder, to the
extent any Net Property Loss allocated to a Partner under subparagraph 1(d)
would cause such Partner (hereinafter, a “Restricted Partner”) to have an
Adjusted Capital Account Deficit as of the end of the fiscal year to which such
Net Property Loss relates, such Net Property Loss shall not be allocated to such
Restricted Partner and instead shall be allocated to the other Partner(s), pro
rata, in accordance with their relative Percentage Interests.


(e)            Special Allocation to Holders of Series Z-1 Incentive Units and
LTIP Units.
E-3

--------------------------------------------------------------------------------

(i)                  After giving effect to the special allocations set forth in
subsections 2(a) and the allocations of Net Property Gain set forth in
subsections 1(c)(i)-1(c)(iii), but notwithstanding any other provision of this
Exhibit E, in the year in which the Partnership sells or otherwise disposes of
all or substantially all of its assets in a single transaction or a series of
related transactions (or in connection with any “book-up” of Capital Accounts
described in subsection 2(c)), Net Property Gain shall first be allocated to the
holders of the Series Z-1 Incentive Units and LTIP Units until the Economic
Capital Account balance attributable to each such Series Z-1 Incentive Unit and
LTIP Unit is equal to (A) the aggregate Economic Capital Account balance
attributable to the Common Units outstanding divided by (B) the number of such
Common Units outstanding (such result, the “Target Balance”).  Any such
allocations shall be made among the holders of Series Z-1 Incentive Units and
LTIP Units in proportion to the aggregate amounts required to be allocated to
each such holder under this subsection 1(e)(i).  The allocations pursuant to
this subparagraph 1(e) shall be made after the allocation of Net Operating
Income or Net Operating Loss for the applicable period in which such sale, other
disposition or “book-up” of Capital Accounts occurs.  For purposes of this
subsection 1(e) “all or substantially all” means assets representing not less
than 95% of the aggregate fair market value of the Partnership’s assets.


(ii)                 Net Property Gain allocated to a holder of Series Z-1
Incentive Units or LTIP Units under this subsection 1(e) will be attributed to
specific Series Z-1 Incentive Units or LTIP Units of such holder for purposes of
determining (i) allocations under this subsection 1(e), (ii) the effect of the
forfeiture or conversion of specific Series Z-1 Incentive Units or LTIP Units on
such holder’s Capital Account and (iii) the ability of such holder of Series Z-1
Incentive Units or LTIP Units to convert specific Series Z-1 Incentive Units or
LTIP Units into Common Units.  Such Net Property Gain allocated to a holder will
generally be attributed in the following order:  (i) first, to Vested Series Z-1
Incentive Units and Vested LTIP Units held for more than two years, (ii) second,
to Vested Series Z-1 Incentive Units and Vested LTIP Units held for two years or
less, (iii) third, to Unvested Series Z-1 Incentive Units and Unvested LTIP
Units that have remaining vesting conditions that only require continued
employment or service to the General Partner, the Partnership or an Affiliate of
either for a certain period of time (with such Net Property Gain being
attributed in order of vesting from soonest vesting to latest vesting), and (iv)
fourth, to other Unvested Series Z-1 Incentive Units and Unvested LTIP Units
(with such Net Property Gains being attributed in order of issuance from
earliest issued to latest issued).  Within each category, Net Property Gain will
be allocated seriatim (i.e., entirely to the first unit in a set, then entirely
to the next unit in the set, and so on, until a full allocation is made to the
last unit in the set) in the order of smallest amount remaining to achieve the
applicable Target Balance to the largest such amount.


(iii)                After giving effect to the special allocations set forth
above, if, due to distributions with respect to Common Units in which the Series
Z-1 Incentive Units or LTIP Units do not participate, forfeitures or otherwise,
the Economic Capital Account Balance of any present or former holder of Series
Z-1 Incentive Units or LTIP Units attributable to such holder’s Series Z-1
Incentive Units or LTIP Units, exceeds the aggregate Target Balance with respect
to such Units, then Net Property Losses shall be allocated to such holder, or
Net Property Gains shall be allocated to the other Partners, to reduce or
eliminate the disparity; provided, however, that if Net Property Losses or Net
Property Gains are insufficient to completely eliminate all such disparities,
such losses or gains shall be allocated among Partners in a manner reasonably
determined by the General Partner.
E-4

--------------------------------------------------------------------------------

(iv)               If Net Property Gain is insufficient to make the full
allocation provided in subsection 1(e)(i) to any holder of Series Z-1 Incentive
Units, then, in lieu of such special allocation of Net Property Gain provided
thereunder, items of gross capital gain shall be allocated to the holders of
Series Z-1 Incentive Units, and, if such gross items are insufficient to make
the full required allocation, items of gross capital loss shall be allocated pro
rata with respect to such Series Z-1 Incentive Units; provided, however, items
of gross capital gain or gross capital loss shall not be allocated pursuant to
this subsection 1(e)(iv) to the extent such allocations would reduce the amount
of Net Property Gain otherwise allocable in respect of LTIP Units pursuant to
subsection 1(e)(i).


(v)                 The parties agree that the intent of this subsection 1(e) is
(i) to the extent possible to make the Capital Account balance associated with
each Series Z-1 Incentive Unit and each LTIP Unit economically equivalent to the
Capital Account balance associated with a Common Unit and (ii) to allow
conversion of a Series Z-1 Incentive Unit or an LTIP Unit (assuming prior
vesting) into a Common Unit when sufficient Net Property Gains (or items
thereof) have been allocated to such Series Z-1 Incentive Unit or LTIP Unit
pursuant to subsection 1(e)(i) so that the parity described in the definition of
Target Balance has been achieved.  The General Partner shall be permitted to
interpret this subsection 1(e) or to amend this Agreement to the extent
necessary and consistent with this intention.


(vi)               In the event that Net Property Gains or items thereof are
allocated under this subsection 1(e), Net Property Gain or Net Property Loss
allocable under subsections 1(c) or (1)(d) shall be recomputed without regard to
the Net Property Gains or items thereof so allocated under this subsection 1(e).


(f)            LTIP Forfeitures.  If a holder of LTIP Units forfeits any LTIP
Units to which Net Property Gain has previously been allocated under subsection
1(e), (i) the portion of such holder’s Capital Account attributable to such Net
Property Gain allocated to such forfeited LTIP Units will be re-allocated to
such holder’s remaining LTIP Units that were outstanding on the date of the
initial allocation of such Net Property Gain, using a methodology similar to
that described in subsection 1(e)(ii) above as reasonably determined by the
General Partner, to the extent necessary to cause such holder’s Economic Capital
Account Balance attributable to each such LTIP Unit to equal the Economic
Capital Account Balance attributable to a Common Unit and (ii) such holder’s
Capital Account will be reduced by the amount of any such Net Property Gain not
re-allocated pursuant to clause (i) above.


2.                   Regulatory Allocations, Capital Accounts and Related
Provisions.


(a)            Regulatory Allocations.  Notwithstanding Section 1, the following
special allocations shall be made for each Fiscal Year in the following order of
priority:


(i)                   Minimum Gain Chargeback.  In the event there is a net
decrease in Partnership Minimum Gain during any Fiscal Year, the “minimum gain
chargeback” described in Treasury Regulations Section 1.704-2(f) and Treasury
Regulations Section 1.704-2(g) shall apply.


(ii)                 Partner Minimum Gain Chargeback.  In the event there is a
net decrease in Partner Nonrecourse Debt Minimum Gain during any Fiscal Year,
the “partner minimum gain chargeback” described in Treasury Regulations Section
1.704-2(i)(4) shall apply.
E-5

--------------------------------------------------------------------------------

(iii)               Qualified Income Offset.  This Agreement incorporates the
“qualified income offset” set forth in Treasury Regulations Section
1.704-1(b)(2)(ii)(d) as if those provisions were fully set forth in this
Agreement.


(iv)               Nonrecourse Deductions.  The Nonrecourse Deductions of the
Partnership (as determined under Treasury Regulation Section 1.704-2(c)) for any
Fiscal Year or other applicable period shall be allocated to the Partners in
accordance with their respective Percentage Interests.


(v)                 Partner Nonrecourse Deductions.  Any Partner Nonrecourse
Deductions for any Fiscal Year (or any other period in which it is necessary to
make allocations under this Exhibit E) shall be specially allocated to the
Partner who bears the economic risk of losses with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Treasury Regulations Section 1.704-2(i)(1).


(b)            Code Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Sections 734(b) or
743(b) is required pursuant to Treasury Regulations Sections
1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution to a Partner in
complete liquidation of its interest in the Partnership, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or losses (if the adjustment
decreases such basis) and such gain or losses shall be specifically allocated to
the Partners in accordance with their interests in the Partnership (in the event
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies) or to the Partners
to whom such distribution was made (in the event Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies).


(c)            Capital Accounts.  A separate capital account (each a “Capital
Account”) shall be maintained for each Partner in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv), and this subsection 2(c) shall
be interpreted and applied in a manner consistent therewith.  Whenever the
Partnership would be permitted to adjust the Capital Accounts of the Partners
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect
revaluations of Partnership property, the Partnership shall so adjust the
Capital Accounts of the Partners, unless the General Partner determines in its
discretion that such adjustment is not necessary or appropriate to reflect or
give effect to the intended relative economic interests of the Partners.  In the
event that the Capital Accounts of the Partners are adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Partnership property, (i) the Capital Accounts of the Partners shall be adjusted
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property, (ii) the Partners’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the Gross Asset Value
of the Partnership property shall be treated as income, gain, deduction and/or
loss for purposes of applying the allocation provisions of this Exhibit E.  In
the event that Code Section 704(c) applies to Partnership property, the Capital
Accounts of the Partners shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain and loss, as computed for book purposes, with
respect to such property.
E-6

--------------------------------------------------------------------------------

(d)            Certain Depreciation Adjustments.  For any Fiscal Year in which
book depreciation exceeds tax depreciation with respect to any asset the holders
of the Preferred Units shall be allocated no book depreciation in excess of tax
depreciation allocated to them, and any book depreciation from such assets in
excess of tax depreciation from such asset shall be allocated to holders other
than the holders of Preferred Units.


(e)            Capital Accounts of Holders of Series Z-1 Incentive Units.  The
Partners recognize that the Percentage Interests of the Series Z-1 Incentive
Units are likely to change from year to year as a result of the Series Z-1
Distribution Ratchet Percentage applicable to the Series Z-1 Incentive Units
(the “Ratchet Changes”).  If there are Ratchet Changes in any taxable year and,
after all allocations have been made under the other subsections of this Section
2 (other than subsection (f) below) and under Section 1 of this Exhibit E, the
Capital Accounts relating to the Series Z-1 Incentive Units have not been
changed to reflect any changes in the Ratchet Percentages, then items of income,
gain, loss, or deduction shall be allocated to the holders of the Series Z-1
Incentive Units so as to reflect the Ratchet Changes in the Capital Account
relating to the Series Z-1 Incentive Units.


(f)            Profits Interests.  The Series Z-1 Incentive Units and the LTIP
Units are intended to constitute “profits interests” within the meaning of
Revenue Procedure 93-27, 1993-2 C.B.  343,  and Revenue Procedure 2001-43,
2001-2 C.B. 191.  For any Fiscal Year in which distributions are actually made
to holders of the Series Z-1 Incentive Units, after all other allocations have
been tentatively made pursuant to this Exhibit E, if necessary to cause the
Capital Accounts relating to any Series Z-1 Incentive Units to be equal
(immediately before such distributions and so as to avoid negative Capital
Accounts) to the amounts distributed to the holders of the Series Z-1 Incentive
Units, items of gross income shall be allocated to the holders of the Series Z-1
Incentive Units.  If there are insufficient items of gross income to be
allocated to the holders of the Series Z-1 Incentive Units, then such
distributions shall, to the extent of such excess, be treated as “guaranteed
payments” within the meaning of Section 707(c) of the Code.


3.                   Other Allocation Rules.


(a)            Net Operating Income, Net Operating Loss, Net Property Gain, Net
Property Loss  and any other items of income, gain, losses or deduction shall be
allocated to the Partners pursuant to this Exhibit E as of the last day of each
Fiscal Year; provided that Net Property Gain, Net Property Loss and such other
items shall also be allocated at such times as Capital Accounts are adjusted
pursuant to subsection 2(c) of this Exhibit E.


(b)            Each item of the Partnership’s income, gain, losses, deduction
and credit as determined for federal income tax purposes shall be allocated
among the Partners in the same manner as such items are allocated for book
purposes in accordance with the provisions of this Exhibit E.
E-7

--------------------------------------------------------------------------------

(c)            The Partners are aware of the federal income tax consequences of
the allocations made by this Exhibit E and hereby agree to be bound by the
provisions of this Exhibit E in reporting their shares of Partnership income and
losses for federal income tax purposes.  Any elections or other decisions
relating to allocations shall be made by the General Partner in a manner that
reasonably reflects the purpose and intention of this Agreement.


(d)            For purposes of determining Net Operating Income, Net Operating
Loss, Net Property Gain, Net Property Loss or any other items allocable to any
period, the Partnership shall use a daily, monthly, or other convention, as
determined by the General Partner using any permissible method under Code
Section 706 and the Treasury Regulations thereunder.


(e)            The Partnership shall allocate all “excess nonrecourse
liabilities” within the meaning of Treasury Regulations Section 1.752-3(a)(3) to
the Partners in accordance with their respective Percentage Interests.


(f)            To the extent permitted by Treasury Regulations Section
1.704-2(h)(3), the Partners shall endeavor not to treat distributions of cash as
having been made from the proceeds of a Nonrecourse Liability or a Partner
Nonrecourse Debt.


4.                   Code Section 704(c).


(a)            In accordance with Code Section 704(c) and the Treasury
Regulations thereunder, income, gain, losses and deduction with respect to any
property contributed to the capital of the Partnership shall, solely for tax
purposes, be allocated among the Partners so as to take account of any variation
between the adjusted basis of such property to the Partnership for federal
income tax purposes and its initial Gross Asset Value using an allocation method
pursuant to the regulations under Code Section 704(c) as selected by the General
Partner.  In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to the definition of Gross Asset Value, subsequent allocations
of income, gain, losses and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Treasury Regulations thereunder.  Allocations made under
Section 704(c) are solely for purposes of federal, state, and local income taxes
and shall not affect, or in any way be taken into account in computing, any
Partner’s Capital Account or share of Net Operating Income, Net Operating Loss,
Net Property Gain, Net Property Loss or other items, or distributions pursuant
to any provisions of this Agreement.
E-8

--------------------------------------------------------------------------------

EXHIBIT F
 
Intentionally Omitted
 
F-1

--------------------------------------------------------------------------------

EXHIBIT G
 
Intentionally Omitted
 
G-1

--------------------------------------------------------------------------------

EXHIBIT H
 
Intentionally Omitted
 
H-1

--------------------------------------------------------------------------------

EXHIBIT I
RIGHTS TERMS


The Rights granted by the General Partner to the Limited Partners pursuant to
Section 11.1 hereof shall be subject to the following terms and conditions:


1.                   Definitions.  The following terms and phrases shall, for
purposes of this Exhibit I and the Agreement, have the meanings set forth below:


“Beneficially Own” shall mean the ownership of Common Stock by a Person who
would be treated as an owner of such Shares of Common Stock either directly or
constructively through the application of Section 544 of the Code, as modified
by Section 856(h)(1)(B) of the Code.


“Conversion Component Exercise Notice” shall have the meaning set forth in
Paragraph 2(a) hereof.


“Conversion Rights” shall have the meaning set forth in Paragraph 2(a) hereof.


“Election Notice” shall mean the written notice to be given by the General
Partner to the Exercising Partners in response to the receipt by the General
Partner of an Exercise Notice from such Exercising Partners, the form of which
Election Notice is attached hereto as Schedule 2.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute.


“Exercise Notice” shall mean and include a Conversion Component Exercise Notice
and/or a Sale Component Exercise Notice.


“Exercising Partners” shall have the meaning set forth in Paragraph 2 hereof.


“Offered Units” shall mean the Partnership Units of the Exercising Partners
identified in a Conversion Component Exercise Notice or a Sale Component
Exercise Notice which, pursuant to the exercise of Conversion Rights or Sale
Rights, can be acquired by the General Partner under the terms hereof.


“Sale Component Exercise Notice” shall have the meaning set forth in Paragraph
2(b) hereof.


“Sale Rights” shall have the meaning set forth in Paragraph 2(b) hereof.


2.                   Delivery of Exercise Notices.  Any one or more Limited
Partners (“Exercising Partners”) may, subject to the limitations set forth
herein:


(a)            deliver to the General Partner written notice (the “Conversion
Component Exercise Notice”) pursuant to which such Exercising Partners elect to
exercise their Rights to convert (the “Conversion Rights”) all or any portion of
their Partnership Units into shares of Common Stock subject to the limitations
contained in Paragraph 4 below; and
I-1

--------------------------------------------------------------------------------

(b)           deliver to the General Partner written notice (the “Sale Component
Exercise Notice”) pursuant to which such Exercising Partners elect to exercise
their Rights to sell (the “Sale Rights”) all or any portion of their Partnership
Units to the General Partner (or the General Partner’s designee), subject to the
limitations contained in Paragraph 3 below.


3.                   Limitations on Delivery of Exercise Notices.  The first
Sale Component Exercise Notice may not be exercised prior to the time that
Conversion Rights have been exercised to the fullest extent permissible under
Paragraph 4 below.


4.                   Limitation on Exercise of Conversion Rights.  Conversion
Rights may be exercised at any time and from time to time to the extent that,
upon exercise of the Conversion Rights, the exercising Limited Partner shall not
Beneficially Own shares of Common Stock including shares of Common Stock to be
issued in connection with the exercise of such Conversion Rights, in excess of
the applicable Ownership Limit or existing Holder Limit, as such terms are
defined in the Articles of Incorporation of the General Partner (the “Ownership
Limit”).  For purposes of computing the Ownership Limit as of any date, the
Limited Partner shall be deemed to own all shares of Common Stock issuable to
the Limited Partner upon the exercise of stock options granted on or before such
date under the Stock Incentive Plan.  If a Conversion Component Exercise Notice
is delivered to the General Partner but, as a result of the Ownership Limit or
as a result of restrictions contained in the Articles of Incorporation of the
General Partner, the Conversion Rights cannot be exercised in full, the
Conversion Component Exercise Notice shall be deemed to be modified such that
the Conversion Rights shall be exercised only to the extent permitted under the
Ownership Limit in accord with the Articles of Incorporation of the General
Partner; with the remainder of such Conversion Rights being deemed to be Sale
Rights with the corresponding portion of the Conversion Component Exercise
Notice being deemed to be a Sale Component Exercise Notice.


5.                   Exercise of Sale Rights.  Sale Rights may be exercised at
any time and from time to time, subject to the limitation contained in Paragraph
3 hereof.


6.                   Computation of Consideration/Form of Payment.  With respect
to the exercise of Conversion Rights, the consideration payable for the Offered
Unit shall be the issuance by the General Partner of the Common Stock Amount. 
With respect to the exercise of Sale Rights, the consideration shall, in the
sole and absolute discretion of the General Partner, be paid in the form of (a)
cash, cashier’s or certified check, or by wire transfer of immediately available
funds to the Exercising Partner’s designated account in the amount of the Cash
Amount, or (b) by the issuance by the General Partner of the Common Stock
Amount, or (c) any combination of cash and Common Stock equal to the Cash
Amount.


7.                   Closing; Delivery of Election Notice.


(a)            If the transfers effectuated pursuant to the exercise of
Conversion Rights or Sale Rights qualify under one of the Safe Harbors set forth
in Treasury Regulations Section 1.7704-1, other than the Safe Harbor described
in Section 9.3(b)(iii), the closing of the acquisition of Offered Units shall,
unless otherwise mutually agreed, be held at the principal offices of the
General Partner, on the following date(s):
I-2

--------------------------------------------------------------------------------

(i)                  With respect to the exercise of Conversion Rights, the
closing shall occur on the date agreed to by the General Partner and the
Exercising Partners, which date shall in no event be more than the later of (A)
ten (10) days after the date of the Conversion Component Exercise Notice and (B)
the expiration or termination of the waiting period applicable to each
Exercising Partner, if any, under the Hart-Scott Act; and


(ii)                 With respect to the exercise of Sale Rights, the General
Partner shall, within thirty (30) days after receipt by the General Partner of
any Sale Component Exercise Notice which Notice does not violate the provisions
of Paragraph 3 hereof, deliver to the Exercising Partners an Election Notice,
which Election Notice shall set forth the computation of the Cash Amount and
shall specify the form of the consideration (which shall be in accordance with
Paragraph 6 hereof) to be paid by the General Partner to such Exercising
Partners and the date, time and location for completion of the purchase and sale
of the Offered Units, which date shall, to the extent required, in no event be
more than (A) ten (10) days after delivery by the General Partner of the
Election Notice for Offered Units with respect to which the General Partner has
elected to pay the consideration by issuance of shares of its Common Stock or
(B) sixty (60) days after the initial date of receipt by the General Partner of
the Sale Component Rights Notice for Offered Units with respect to which the
General Partner has elected to pay the Cash Amount; provided, however, that such
sixty (60) day period may be extended for an additional period to the extent
required for the General Partner to cause additional shares of its Common Stock
to be issued to provide financing to be used to acquire the Offered Units. 
Notwithstanding the foregoing, in the event the completion date is extended, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of Offered Units hereunder to occur as quickly as possible.


(b)            If the transfers effectuated pursuant to the exercise of
Conversion Rights or Sale Rights only qualify under the Safe Harbor described in
Section 9.3(b)(iii), which Section covers the Safe Harbor set forth in Treasury
Regulations Section 1.7704-1(f) or its successor provision, the closing of the
acquisition of Offered Units shall, unless otherwise mutually agreed, be held at
the principal offices of the General Partner, on the following date(s):


(i)                   With respect to the exercise of Conversion Rights, the
closing shall occur on the date agreed to by the General Partner and the
Exercising Partners, which date shall in no event be more than the ten (10) days
after the later of (A) sixty (60) days after the date of the Conversion
Component Exercise Notice and (B) the expiration or termination of the waiting
period applicable to each Exercising Partner, if any, under the Hart-Scott Act;
and


(ii)                 With respect to the exercise of Sale Rights, the General
Partner shall, within thirty (30) days after receipt by the General Partner of
any Sale Component Exercise Notice which Notice does not violate the provisions
of Paragraph 3 hereof, deliver to the Exercising Partners an Election Notice,
which Election Notice shall set forth the computation of the Cash Amount and
shall specify the form of the consideration (which shall be in accordance with
Paragraph 6 hereof) to be paid by the General Partner to such Exercising
Partners and the date, time and location for completion of the purchase and sale
of the Offered Units, which completion date shall in no event be less than sixty
(60) days and no more than seventy (70) days after the initial receipt date by
the General Partner of the Sale Component Exercise Notice, provided, however,
that if the General Partner has elected to pay the Cash Amount for all or a
portion of the Offered Units, then such completion date may be extended to the
extent required for the General Partner to cause additional shares of its Common
Stock to be issued to provide financing to be used to acquire the Offered
Units.  Notwithstanding the foregoing, in the event the completion date is
extended, the General Partner agrees to use its best efforts to cause the
closing of the acquisition of Offered Units hereunder to occur as quickly as
possible.
I-3

--------------------------------------------------------------------------------

(c)            To the extent that the acquisition of Offered Units pursuant to
Section 7(b) of Exhibit I involves a cash payment, then, notwithstanding any
other provision of the Partnership Agreement, such cash payment shall be based
on either, in the General Partner’s sole discretion, (A) calculating the Cash
Amount by using the Closing Price as of the closing of the acquisition of the
Offered Units, or (B) calculating the Cash Amount by using a redemption or
repurchase price established not more than four times during the Partnership’s
taxable year.


8.                   Adjustment to Purchase Price.  If, with respect to the
exercise of Sale Rights, the General Partner elects to pay all or any portion of
the Purchase Price in cash and if as a result thereof the General Partner elects
to raise such cash through a public offering of its securities, borrowings or
otherwise, the Cash Amount shall be reduced by an amount (“Transaction
Expenses”) equal to the expenses incurred by the General Partner in connection
with such raising of funds allocable to the amounts required to pay the Cash
Amount hereunder; provided, however, notwithstanding the foregoing, the Cash
Amount shall not be reduced hereunder by an amount exceeding 5% of the Cash
Amount computed without regard to the adjustment for Transaction Expenses.


9.                   Closing Deliveries.  At the closing of the purchase and
sale of Offered Units, payment of the consideration shall be accompanied by
proper instruments of transfer and assignment and by the delivery of (i)
representations and warranties of (A) the Exercising Partner with respect to its
due authority to sell all of the right, title and interest in and to such
Offered Units to the General Partner and with respect to the status of the
Partnership Units being transferred, free and clear of all Liens, and (B) the
General Partner with respect to due authority for the purchase of such Offered
Units, and (ii) to the extent that any shares of Common Stock are issued in
payment of the consideration or any portion thereof, (A) an opinion of counsel
for the General Partner, reasonably satisfactory to the Exercising Partners, to
the effect that such shares of Common Stock have been duly authorized, are
validly issued, fully-paid and non-assessable, and (B) a stock certificate or
certificates evidencing the Common Stock to be issued and registered in the name
of the Exercising Partner or its designee.


10.                [Intentionally Omitted]


11.                Covenants of the General Partner.  To facilitate the General
Partner’s ability to fully perform its obligations hereunder, the General
Partner covenants and agrees as follows:


(a)            At all times during the pendency of the Rights, the General
Partner shall reserve for issuance such number of shares of Common Stock as may
be necessary to enable the General Partner to issue such shares in exchange for
all of the Partnership Units held by Limited Partners which are from time to
time outstanding.
I-4

--------------------------------------------------------------------------------

(b)            As long as the General Partner shall be obligated to file
periodic reports under the Exchange Act, the General Partner will timely file
such reports in such manner as shall enable any recipient of Common Stock issued
to Limited Partners hereunder in reliance upon an exemption from registration
under the Securities Act to continue to be eligible to utilize Rule 144
promulgated by the SEC pursuant to the Securities Act, or any successor rule or
regulation or statute thereunder, for the resale thereof.


(c)            During the pendency of the Rights, the Limited Partners shall
receive in a timely manner all reports filed by the General Partner with the SEC
and all other communications transmitted from time to time by the General
Partner to its stockholders generally.


(d)            Under no circumstances shall the General Partner declare any
stock dividend, stock split, stock distribution or the like, unless fair and
equitable arrangements are provided, to the extent necessary, to fully adjust,
and to avoid any dilution in, the rights of Limited Partners under this
Agreement.


(e)            Notwithstanding the General Partner’s determination as to the
form in which the consideration for the Offered Units shall be payable, the
General Partner shall be required to pay such consideration by cashier’s check
or wire transfer of immediately available funds to the extent that payment by
issuance of Common Stock would disqualify the General Partner from being
characterized as a REIT.


12.                Limited Partner’s Covenant.  Each Limited Partner covenants
and agrees with the General Partner that all Offered Units tendered to the
General Partner in accordance with the exercise of Rights herein provided shall
be delivered to the General Partner free and clear of all Liens, and should any
Liens exist or arise with respect to such Offered Units, the General Partner
shall be under no obligation to acquire the same unless, in connection with such
acquisition, the General Partner has elected to pay such portion of the
consideration therefor in the form of cash in circumstances where such cash will
be sufficient to cause such existing Lien to be discharged in full upon
application of all or a part of such consideration and the General Partner is
expressly authorized to apply such portion of the consideration as may be
necessary to satisfy any indebtedness in full and to discharge such Lien in
full.  Each Limited Partner further agrees that, in the event any state or local
property transfer tax is payable as a result of the transfer of its Offered
Units to the General Partner (or its designee), such Limited Partner shall
assume and pay such transfer tax.
I-5

--------------------------------------------------------------------------------

EXHIBIT J
 
Intentionally Omitted
 
J-1

--------------------------------------------------------------------------------

EXHIBIT K
 
Intentionally Omitted
 
K-1

--------------------------------------------------------------------------------

EXHIBIT L
 
Intentionally Omitted
 
L-1

--------------------------------------------------------------------------------

EXHIBIT M
ADDRESSES OF PARTNERS


*            *             *            *            *            *
M-1

--------------------------------------------------------------------------------

EXHIBIT N
 
Intentionally Omitted
 
N-1

--------------------------------------------------------------------------------

EXHIBIT O
 
Intentionally Omitted
 
O-1

--------------------------------------------------------------------------------

EXHIBIT P
 
Intentionally Omitted
 
P-1

--------------------------------------------------------------------------------

EXHIBIT Q
 
Intentionally Omitted
 
Q-1

--------------------------------------------------------------------------------

EXHIBIT R
LIST OF SERIES Z-1 UNITHOLDERS


*            *             *            *            *            *
R-1

--------------------------------------------------------------------------------

EXHIBIT S
SERIES Z-1 TARGET FFO AMOUNTS


*            *             *            *            *            *
S-1

--------------------------------------------------------------------------------

EXHIBIT T
DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES,
RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS
OF THE LTIP UNITS


The following are certain additional terms of the LTIP Units:


1.1                Designation.  A class of Partnership Units in the Partnership
designated as the “LTIP Units” is hereby established.  LTIP Units are intended
to qualify as “profits interests” in the Partnership.  The number of LTIP Units
that may be issued shall not be limited.


1.2                Vesting.  LTIP Units may, in the sole discretion of the
General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of an award, vesting or other
similar agreement (a “Vesting Agreement”).  The terms of any Vesting Agreement
may be modified from time to time in accordance with its terms.  LTIP Units that
are not subject to the terms of a Vesting Agreement or have vested and are no
longer subject to forfeiture under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units”; all other LTIP Units are referred to as “Unvested
LTIP Units.” Subject to the terms of any Vesting Agreement, a holder of LTIP
Units shall be entitled to transfer his or her LTIP Units to the extent
permitted under Article IX of the Agreement.


1.3                Forfeiture or Transfer of Unvested LTIP Units.  Unless
otherwise specified in the relevant Vesting Agreement, upon the occurrence of
any event specified in a Vesting Agreement as resulting in either the forfeiture
of any LTIP Units, or the repurchase by the Partnership or the General Partner
of LTIP Units at a specified purchase price, then the relevant LTIP Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose, or as transferred to the Partnership or
General Partner, as applicable.  Unless otherwise specified in the Vesting
Agreement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
a record date prior to the effective date of the forfeiture.


1.4                Legend.  Any certificate evidencing an LTIP Unit shall bear
an appropriate legend indicating that additional terms, conditions and
restrictions on transfer, including without limitation, any Vesting Agreement,
apply to the LTIP Unit.


1.5                Distributions.  The distributions to which holders of LTIP
Units will be entitled with respect to their LTIP Units will be determined in
accordance with the terms of the Agreement, including, without limitation,
Article VI and Article VIII thereof.


1.6                Allocations.  The allocations to which holders of LTIP Units
will be entitled with respect to their LTIP Units will be determined in
accordance with the terms of the Agreement, including, without limitation,
Exhibit E thereto.
T-1

--------------------------------------------------------------------------------

1.7                Adjustments.  If an LTIP Unit Adjustment Event (as defined
below) occurs, then the General Partner shall make a corresponding adjustment to
the LTIP Units to maintain the same correspondence between Common Units and LTIP
Units as existed prior to such LTIP Unit Adjustment Event.  The following shall
be “LTIP Unit Adjustment Events”:  (A) the Partnership makes a distribution of
Partnership Units on all outstanding Common Units, (B) the Partnership
subdivides the outstanding Common Units into a greater number of units or
combines the outstanding Common Units into a smaller number of units, or (C) the
Partnership issues any Partnership Units in exchange for its outstanding Common
Units by way of a reclassification or recapitalization of its Common Units.  If
more than one LTIP Unit Adjustment Event occurs, the adjustment to the LTIP
Units need be made only once using a single formula that takes into account each
and every LTIP Unit Adjustment Event as if all LTIP Unit Adjustment Events
occurred simultaneously.  If the Partnership takes an action affecting the
Common Units other than actions specifically described above as LTIP Unit
Adjustment Events and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the correspondence between
Common Units and LTIP Units as existed prior to such action, the General Partner
shall make such adjustment to the LTIP Units, to the extent permitted by law and
by the terms of any plan pursuant to which the LTIP Units have been issued, in
such manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances to maintain such
correspondence.  If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error.  Promptly
after filing of such certificate, the Partnership shall mail a notice to each
holder of LTIP Units setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment.


1.8                Right to Convert LTIP Units into Common Units.


(a)            Conversion Right.  A holder of LTIP Units shall have the right
(the “LTIP Unit Conversion Right”), at his or her option, at any time to convert
all or a portion of such holder’s Vested LTIP Units the Book-Up Target of which
is zero into Common Units.  Holders of LTIP Units shall not have the right to
convert Unvested LTIP Units into Common Units until they become Vested LTIP
Units; provided, however, that when a holder of LTIP Units is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such Person may give the Partnership an LTIP Unit
Conversion Notice conditioned upon and effective as of the time of vesting, and
such LTIP Unit Conversion Notice, unless subsequently revoked by the holder of
the LTIP Units, shall be accepted by the Partnership subject to such condition. 
The General Partner shall have the right at any time to cause a conversion of
Vested LTIP Units into Common Units provided that the Book-Up Target of each
such LTIP Unit is zero.  In all cases, the conversion of any LTIP Units the
Book-Up Target of which is zero into Common Units shall be subject to the
conditions and procedures set forth in this Section 1.8.


(b)            Number of Units Convertible.  A holder of Vested LTIP Units may
convert such Vested LTIP Units the Book-Up Target of which is zero into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 1.7.
T-2

--------------------------------------------------------------------------------

(c)            Notice.  In order to exercise his or her Conversion Right, a
holder of LTIP Units shall deliver a notice (a “LTIP Unit Conversion Notice”) in
the form attached as Exhibit U to the Agreement not less than 10 nor more than
60 days, or such shorter period as the General Partner shall agree in its sole
and absolute discretion, prior to a date (the “LTIP Unit Conversion Date”)
specified in such LTIP Unit Conversion Notice.  Each holder of LTIP Units
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 1.8 shall be free and clear of all liens.


(d)           Rights.  Any Common Units received upon the conversion of LTIP
Units may thereafter be converted into Common Stock pursuant to Section 10.8 of
the Agreement and the holder of such Common Units shall have the Rights provided
in Article XI with respect to such Common Units; provided, however, that,
notwithstanding anything to the contrary contained in Section 10.8, Article XI
or Exhibit I, the General Partner may, in its sole discretion, choose to assign
its obligation pursuant to Section 10.8, Article XI or Exhibit I, as the case
may be, to the Partnership, in which case the Partnership will deliver shares of
Common Stock that it holds on such date in exchange for the Common Units to be
converted or redeemed, in lieu of the General Partner issuing new shares of
Common Stock to the holder of such Common Units.


1.9                Forced Conversion.  The Partnership, at any time at the
election of the General Partner, may cause any number of Vested LTIP Units the
Book-Up Target of which is zero held by a holder of LTIP Units to be converted
(a “LTIP Unit Forced Conversion”) into an equal number of Common Units, giving
effect to all adjustments (if any) made pursuant to Section 1.7.  In order to
exercise its right to cause an LTIP Unit Forced Conversion, the Partnership
shall deliver a notice (a “LTIP Unit Forced Conversion Notice”) in the form
attached as Exhibit V to this Agreement to the applicable holder not less than
10 nor more than 60 days prior to a date (the “LTIP Unit Forced Conversion
Date”) specified in such LTIP Unit Forced Conversion Notice.  A Forced LTIP Unit
Conversion Notice shall be provided in the manner provided in Section 13.1 of
this Agreement.


1.10             Conversion Procedures.  Subject to any redemption of Common
Units to be received upon the conversion of Vested LTIP Units, a conversion of
Vested LTIP Units for which the holder thereof has given an LTIP Unit Conversion
Notice or the Partnership has given a Forced LTIP Unit Conversion Notice shall
occur automatically after the close of business on the applicable LTIP Unit
Conversion Date or LTIP Unit Forced Conversion Date without any action on the
part of such holder of LTIP Units, as of which time such holder of LTIP Units
shall be credited on the books and records of the Partnership with the issuance
as of the opening of business on the next day of the number of Common Units
issuable upon such conversion.  After the conversion of LTIP Units as aforesaid,
the Partnership shall deliver to such holder of LTIP Units, upon his or her
written request, a certificate of the General Partner certifying the number of
Common Units and remaining LTIP Units, if any, held by such Person immediately
after such conversion.


1.11             Treatment of Capital Account.  For purposes of making future
allocations pursuant to Exhibit E to this Agreement, upon the conversion of LTIP
Units into Common Units, the portion of the Economic Capital Account Balance of
the applicable holder of LTIP Units that is treated as attributable to his or
her LTIP Units shall be reduced, as of the date of conversion, by the product of
the number of LTIP Units converted into Common Units and the Target Balance as
of such time, provided that for the avoidance of doubt, the amount of such
reduction shall instead be attributable to the Economic Capital Account Balance
that is attributable to the Common Units into which such LTIP Units were
converted.
T-3

--------------------------------------------------------------------------------

1.12            Mandatory Conversion in Connection with a Transaction.


(a)            If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
LTIP Unit Adjustment Event), in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause an LTIP Unit Forced Conversion with
respect to the maximum number of LTIP Units then eligible for conversion, taking
into account any allocations that occur in connection with the Transaction or
that would occur in connection with the Transaction if the assets of the
Partnership were sold at the Transaction price or, if applicable, at a value
determined by the General Partner in good faith using the value attributed to
the Partnership Units in the context of the Transaction (in which case the LTIP
Unit Forced Conversion Date shall be the effective date of the Transaction and
the conversion shall occur immediately prior to the effectiveness of the
Transaction).


(b)           In anticipation of such LTIP Unit Forced Conversion and the
consummation of the Transaction, the Partnership shall cause each holder of LTIP
Units to be afforded the right to receive in connection with such Transaction in
consideration for the Common Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Transaction by
a holder of the same number of Common Units, assuming such holder of Common
Units is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person.  In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each holder of LTIP Units of such election,
and shall afford such holders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Common Units in connection
with such Transaction.  If a holder of LTIP Units fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each LTIP Unit held by him or her (or by any of his or her transferees) the
same kind and amount of consideration that a holder of a Common Unit would
receive if such holder of Common Units failed to make such an election.


(c)            Subject to the rights of the Partnership and the General Partner
under any Vesting Agreement and the terms of any plan under which LTIP Units are
issued, the Partnership shall use commercially reasonable efforts to cause the
terms of any Transaction to be consistent with the provisions of this Section
1.12 and to enter into an agreement with the successor or purchasing entity, as
the case may be, for the benefit of any holders of LTIP Units whose LTIP Units
will not be converted into Common Units in connection with the Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Transaction to convert their LTIP Units into securities
as comparable as reasonably possible under the circumstances to the Common Units
and (ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in the
Agreement for the benefit of the holders of LTIP Units.
T-4

--------------------------------------------------------------------------------

1.13             Redemption at the Option of the Partnership.  LTIP Units will
not be redeemable at the option of the Partnership; provided, however, that the
foregoing shall not prohibit the Partnership from (i) repurchasing LTIP Units
from the holder thereof if and to the extent such holder agrees to sell such
LTIP Units or (ii) from exercising its LTIP Unit Forced Conversion right.


1.14             Voting Rights.  Holders of LTIP Units shall have the right to
vote on all matters submitted to a vote of the holders of Common Units; holders
of LTIP Units and Common Units shall vote together as a single class, together
with any other class or series of Partnership Units upon which like voting
rights have been conferred.  In any matter in which the LTIP Units are entitled
to vote, including an action by written consent, each LTIP Unit shall be
entitled to vote a Percentage Interest equal on a per unit basis to the
Percentage Interest represented by each Common Unit.


1.15             Special Approval Rights.  Except as provided in Section 1.14
above, holders of LTIP Units shall only (a) have those voting rights required
from time to time by non-waivable provisions of applicable law, if any, and (b)
have the additional voting rights that are expressly set forth in this Section
1.15.  The General Partner and/or the Partnership shall not, without the
affirmative consent of holders of more than 50% of the then outstanding LTIP
Units affected thereby, given in person or by proxy, either in writing or at a
meeting (voting separately as a class), take any action that would materially
and adversely alter, change, modify or amend, whether by merger, consolidation
or otherwise, the rights, powers or privileges of such LTIP Units, subject to
the following exceptions:  (i) no separate consent of the holders of LTIP Units
will be required if and to the extent that any such alteration, change,
modification or amendment would equally, ratably and proportionately alter,
change, modify or amend the rights, powers or privileges of the Common Units (in
which event the holders of LTIP Units shall only have such voting rights, if
any, as expressly provided for in the Agreement, in accordance with Section 1.14
above); (ii) with respect to any merger, consolidation or other business
combination or reorganization, so long as either (w) the LTIP Units are
converted into Common Units immediately prior to the effectiveness of the
transaction, (x) the holders of LTIP Units either will receive, or will have the
right to elect to receive, for each LTIP Unit an amount of cash, securities, or
other property equal to the greatest amount of cash, securities or other
property paid to a holder of one Common Unit in consideration of one Common Unit
pursuant to the terms of such transaction, (y) the LTIP Units remain outstanding
with the terms thereof materially unchanged, or (z) if the Partnership is not
the surviving entity in such transaction, the LTIP Units are exchanged for a
security of the surviving entity with terms that are materially the same with
respect to rights to allocations, distributions, redemption, conversion and
voting as the LTIP Units and without any income, gain or loss expected to be
recognized by the holder upon the exchange for U.S. federal income tax purposes
(and with the terms of the Common Units or such other securities into which the
LTIP Units (or the substitute security therefor) are convertible materially the
same with respect to rights to allocations, distributions, redemption,
conversion and voting), such merger, consolidation or other business combination
or reorganization shall not be deemed to materially and adversely alter, change,
modify or amend the rights, powers or privileges of the LTIP Units, provided
further, that if some, but not all, of the LTIP Units are converted into Common
Units immediately prior to the effectiveness of the transaction (and neither
clause (y) or (z) above is applicable), then the consent required pursuant to
this Section will be the consent of the holders of more than 50% of the LTIP
Units to be outstanding following such conversion; (iii) any creation or
issuance of Partnership Units (whether ranking junior to, on a parity with or
senior to the LTIP Units in any respect, which either (x) does not require the
consent of the holders of Common Units or (y) does require such consent and is
authorized by a vote of the holders of Common Units and LTIP Units voting
together as a single class pursuant to Section 1.14 above, together with any
other class or series of units of limited partnership interest in the
Partnership upon which like voting rights have been conferred, shall not be
deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units; and (iv) any waiver by the Partnership
of restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders.
T-5

--------------------------------------------------------------------------------

1.16            The foregoing voting provisions will not apply if, as of or
prior to the time when the action with respect to which such vote would
otherwise be required to be taken or be effective, all outstanding LTIP Units
shall have been converted and/or redeemed, or provision is made for such
redemption and/or conversion to occur as of or prior to such time.


[End of text]
T-6

--------------------------------------------------------------------------------

EXHIBIT U
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO COMMON UNITS


The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in Essex Portfolio, L.P. (the “Partnership”) set
forth below into Common Units in accordance with the terms of the Third Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended. 
The undersigned hereby represents, warrants, and certifies that the
undersigned:  (a) has title to such LTIP Units, free and clear of the rights or
interests of any other Person other than the Partnership; (b) has the full
right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.
 
Name of Holder:
 
 
(Please Print:  Exact Name as Registered with Partnership)


Number of LTIP Units to be Converted:
 
 

 
Conversion Date:
 
 

 
 
(Signature of Holder:  Sign Exact Name as Registered with Partnership)
 
(Street Address)
 
(City)
(State)
(Zip Code)

U-1

--------------------------------------------------------------------------------

EXHIBIT V
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON UNITS


Essex Portfolio, L.P. (the “Partnership”) hereby irrevocably elects to cause the
number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into Common Units in accordance with the terms of the Third Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended.
 
 
Name of Holder:
 
 
(Please Print:  Exact Name as Registered with Partnership)


Number of LTIP Units to be Converted:
 
 

 
Conversion Date:
 
 

V-1

--------------------------------------------------------------------------------

SCHEDULE 1
EXERCISE NOTICE


To:  Essex Property Trust, Inc.


Reference is made to that certain Third Amended and Restated Agreement of
Limited Partnership of Essex Portfolio, L.P., a California limited partnership
(the “Partnership”), dated as of _______________, 2013 (the “Partnership
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings set forth in the Partnership Agreement.  Pursuant to Article XI and
Paragraph 2 of Exhibit I to the Partnership Agreement, each of the undersigned,
being a limited partner of the Partnership (an “Exercising Partner”), hereby
elects to exercise its Conversion Rights and/or Sale Rights as to the number of
Partnership Units specified opposite its signature below:


Dated: __________________


Exercising Partner
Type of Rights
Being Exercised (Conversion
Rights or Sale Rights)
Number of
Partnership Units
 
 
 
Exercising Partners:
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

SCHEDULE 2
ELECTION NOTICE


To:  All Exercising Partners


Reference is made to that certain Third Amended and Restated Agreement of
Limited Partnership of Essex Portfolio, L.P., a California limited partnership
(the “Partnership”), dated as of _______________, 2013 (the “Partnership
Agreement”).  All capitalized terms used but not defined herein shall have the
meanings set forth in the Partnership Agreement.  Pursuant to subsection (b) of
Paragraph 7 of Exhibit I to the Partnership Agreement, the undersigned, being
the general partner of the Partnership, hereby notifies the Exercising Partners
that (a) the consideration for the Partnership Units as to which the Sale Rights
are being or are deemed to be exercised is $_________, the computation of which
is set forth on an attachment hereto; (b) $_________ of the consideration is
payable in cash and the balance thereof is payable by issuance of ______ shares
of Common Stock; and (c) the closing of the purchase and sale of the Partnership
Units as to which the Sale Rights are being or are deemed to be exercised shall
take place at the offices of ______________ at ______ a.m., local time, on
______________________________________.
 
Dated: __________________


 
 
 
ESSEX PROPERTY TRUST, INC.,
 
 
 
 
a Maryland corporation
 
 
 
 
By:
 
   
 
 
 
Its:
 

 
 

--------------------------------------------------------------------------------